Exhibit 10.1

certain information has been excluded from this exhibit because it is both (i)
not material and (ii) would likely cause competitive harm to PARAMOUNT GOLD
NEVADA CORP. if publicly disclosed, AND HAS BEEN MARKED WITH “(***)” TO INDICATE
WHERE OMISSIONS HAVE BEEN MADE.

 

 

 

 

ROYALTY Agreement

 

Between

 

PARAMOUNT GOLD NEVADA CORP.

 

- and -

 

SLEEPER MINING COMPANY, LLC

 

- and -

 

FRANCO-NEVADA U.S. CORPORATION

 

 

 

April 11, 2019

 

 

 

 

--------------------------------------------------------------------------------

Table of Contents

 

1.Definitions1

2.Interpretation.10

3.Royalty11

4.Payment of Cash Consideration14

5.Calculation of Net Smelter Returns15

6.In-Kind Credit of Precious Metals Royalty16

7.Taxes18

8.Reporting Obligations19

9.Records; Audits; Inspections20

10.Maintenance of Existence and Property22

11.Management of Mining Operations23

12.Royalty and Stream Interests25

13.Insurance Matters26

14.Representations and Warranties of the Payee27

15.Representations and Warranties of the Owners27

16.Indemnities27

17.Term27

18.Transfer Rights of the Owners28

19.Transfer Rights of the Payee28

20.Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.28

21.Notices29

22.General Provisions30

 

 

 

 

-i-

 



 

 

 



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

SCHEDULE A – DESCRIPTION OF THE PROPERTY

SCHEDULE B – PERMITTED ENCUMBRANCES

SCHEDULE C – REPRESENTATIONS AND WARRANTIES OF THE PAYEE

SCHEDULE D – REPRESENTATIONS AND WARRANTIES OF THE OWNERS

SCHEDULE E – FORM OF ROYALTY DEED

 

 

 

 

 

 

-ii-

 



 

 

 



--------------------------------------------------------------------------------

 

ROYALTY AGREEMENT

ROYALTY AGREEMENT dated April 11, 2019.

BETWEEN:

PARAMOUNT GOLD NEVADA CORP., a corporation existing under the laws of the State
of Nevada (“Paramount”)

- and -

SLEEPER MINING COMPANY, LLC, a company existing under the laws of the State of
Delaware (“Sleeper” and, together with Paramount, the “Owners”)

- and -

FRANCO-NEVADA U.S. CORPORATION, a corporation existing under the laws of the
State of Delaware (the “Payee”)

WHEREAS:

 

(A)

The Owners have the right to explore and develop 100% of the Property.

 

(B)

The Owners have agreed to create, grant and convey the Royalty to the Payee on
the terms and conditions described herein.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained and for Ten Dollars ($10.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

1.

Definitions

For the purposes of this Agreement (including the recitals), unless the context
otherwise requires, each of the following terms shall have the meaning given to
it, as set out below, and grammatical variations of such term shall have a
corresponding meaning:

“Abandonment Property” has the meaning set out in Section 10(e).

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly, through one or more intermediaries, controls, or is controlled
by, or is under common control with, such Person. For the purposes of this
definition and the definition of “Subsidiary”, “control” (including, with
correlative meanings, the terms “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to direct or cause the direction of the management and policies of
that Person, whether through the ownership of voting securities, by contract or
otherwise.

“Agreement” means this Royalty Agreement and all attached schedules, as such may
be amended, restated, modified or superseded from time to time in accordance
with the terms hereof.

“Allowable Deductions” has the meaning set out in Section 5(b).

 

--------------------------------------------------------------------------------

‑ 2 ‑

“Annual Forecast Report” means a written report, in relation to a fiscal year,
with respect to the Sleeper Gold Project, including with reasonable detail a
forecast, based on the current development or mine plan as applicable, of the
quantity of gold, silver and other Minerals expected to be produced during such
fiscal year on a month-by-month basis and over the remaining life of the mine on
a year-by-year basis, including:

 

(a)

the amount and a description of planned operating and capital expenditures;

 

(b)

types, tons and grade of Minerals to be mined;

 

(c)

types, tons and grade of Minerals to be stockpiled; and

 

(d)

with respect to the processing facilities, the types, tons and grade of Minerals
to be processed; expected recoveries for gold, silver and other Minerals; and
doré weight and gold and silver grade.

“Annual Operational Report” means a written report in relation to a fiscal year
with respect to the Sleeper Gold Project, to be prepared by or on behalf of the
Owners, which shall include all of the information pertaining to the
construction, commissioning or operations contained in annual reports prepared
and provided to the board of directors of any of the Paramount Entities and, to
the extent not contained in such reports, will also contain, for such year:

 

(a)

types, tons and grade of Minerals mined;

 

(b)

types, tons and grade of Minerals stockpiled;

 

(c)

with respect to the processing facilities, the types, tons and grade of Minerals
processed; recoveries for gold, silver and other Minerals; and doré weight and
gold and silver grade;

 

(d)

the number of ounces of Precious Metals and the quantity of other Minerals
contained in the material processed during such year, but not delivered to a
Payor by the end of such year;

 

(e)

the number of ounces of Precious Metals and the quantity of other Minerals
produced and delivered to and paid for by a Payor, and the names and addresses
of each such Payor;

 

(f)

the credit/payment to the Payee and/or estimated credit/payment to the Payee
with respect to Precious Metals and other Minerals referred to in subsection (c)
on account of the Royalty;

 

(g)

a reconciliation between any estimated credit/payment specified in an Annual
Operational Report pursuant to subsection (f) for a preceding year and the final
credit/payment;

 

(h)

the amount and a description of operating and capital expenditures;

 

(i)

a statement setting out the mineral reserves and mineral resources (by category)
prepared in accordance with National Instrument 43-101 (with the assumptions
used, including cut-off grade, metal prices and metal recoveries);

 

--------------------------------------------------------------------------------

‑ 3 ‑

 

(j)

a review of the development or operating activities for the year and a report on
any material issues or departures from that contemplated by the development or
mine plan, as applicable as of the first day of the fiscal year;

 

(k)

variances from projected operating and capital expenditures and any actual or
expected adverse impact on development or production or recovery of Precious
Metals and other Minerals, whether as to quantity or timing, together with the
details of the plans to resolve or mitigate such matters;

 

(l)

if applicable, the percentage completion compared to the initial development
plan of the major elements of construction and the anticipated date of
commencement of commercial production, if it has not yet then occurred; and

 

(m)

details of any material health or safety violations and/or material violations
of any Applicable Laws (including Environmental Laws).

“Applicable Law” means any law (including common law and equity), constitution
or any federal, state, municipal, county or local statute, law, ordinance, code,
rule, regulation, Order (including any securities laws or requirements of stock
exchanges and any consent decree or administrative Order), or Authorization of a
Governmental Body in any case applicable to any specified Person, property,
transaction or event, or any such Person’s property or assets.

“Authorization” means any authorization, approval, consent, concession,
exemption, license, lease, grant, permit, franchise, right, privilege or
no-action letter from any Governmental Body having jurisdiction with respect to
any specified Person, property, transaction or event, or with respect to any of
such Person’s property or business and affairs (including any zoning approval,
mining permit, development permit or building permit) or from any Person in
connection with any easements, contractual rights or other matters.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are open for business in Toronto, Ontario and Humboldt County, Nevada.

“Cash Consideration” means $2,000,000.

“Contaminant” means any solid, liquid, gas, odor, heat, sound, vibration,
radiation, or combination of any of them, that does or is reasonably expected
to:

 

(a)

impair the quality of the Environment for any use that can be made of it;

 

(b)

injure or damage property or plant or animal life;

 

(c)

adversely affect the health of any individual;

 

(d)

impair the safety of any individual;

 

(e)

render any plant or animal life unfit for use by man; or

 

(f)

create a liability under any Environmental Law;

and includes any “contaminant” within the meaning ascribed to such term in any
Environmental Law.

 

--------------------------------------------------------------------------------

‑ 4 ‑

“Deductions” means any and all refining, treatment and other charges, penalties,
insurance, deductions, transportation, settlement, financing, price
participation charges and/or other charges, penalties, deductions, set-offs,
Taxes and expenses pertaining to and/or in respect of the operation of the
Sleeper Gold Project, the Property, the Minerals therefrom and the calculation
or determination of the credits/payments on account of the Royalty (or payments
in lieu thereof).

“Designated Jurisdiction” means Canada, the United States of America, the United
Kingdom or such other location as may be agreed between Paramount and the Payee.

“Disclosure Schedule” means the disclosure schedule delivered on the date hereof
by the Owners to the Payee setting forth exceptions to, and disclosures with
respect to, the representations and warranties set forth in Section 15 and
Schedule D.

“Documents” means collectively this Agreement and the Royalty Deed.

“Effective Date” means the date on which all of the conditions set forth in
Section 4(a) have been satisfied.

“Encumbrance” means any mortgage, deed of trust, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge,
security interest, priority or other security agreement, preferential
arrangement or encumbrance of any kind or nature whatsoever, including any
conditional sale or other title retention agreement or the interest of a lessor
under a capital lease or finance obligation (or any similar arrangement) or
prior claims or royalties of any nature whatsoever, whether registered or
recorded or unregistered or unrecorded.

“Environment” means the ambient air, all layers of the atmosphere, surface
water, underground water, all land (surface and underground), all living
organisms and the interacting natural systems that include components of air,
land, water, organic and inorganic matter and living organisms, and includes
indoor and underground spaces.

“Environmental Laws” means any Applicable Law relating to the Environment,
occupational or mine health or safety, industrial hygiene, product liability or
any past, present or future activity, event or circumstance in respect of any
Hazardous Materials (including the use, handling, transportation, production,
disposal, discharge or storage thereof or the terms of any Authorization issued
in connection therewith) or the environmental conditions on, under or about any
real property (including soil, groundwater and indoor, underground and ambient
air conditions).

“Existing Royalty” means the royalty created pursuant to the Existing Royalty
Agreements.

“Existing Royalty Agreements” means (i) the Royalty Purchase Agreement dated as
of June 29, 2007 by and between X-Cal Resources, X-Cal USA, Inc., New Sleeper,
Sleeper and the Snyder Syndicate and (ii) the Royalty Deed by and between the
same parties in respect of such Royalty Purchase Agreement.

“GAAP” means generally accepted accounting principles for financial reporting
for the United States set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other Person as may be
approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.

 

--------------------------------------------------------------------------------

‑ 5 ‑

“Governmental Body” means the government of Canada, the United States of America
or any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, arbitrator or arbitrators, tribunal, central bank or other entity
exercising executive, legislative, judicial or arbitral, taxing, regulatory or
administrative powers or functions (including any applicable stock exchange).

“Hazardous Materials” means any pollutant or Contaminant, including any
hazardous, dangerous, registrable or toxic chemical, material or other substance
within the meaning of any Environmental Law.

“Hedging Activities” means any and all activities by which a Paramount Entity
sells or disposes of Minerals by entering into off-take agreements or engaging
in any commodity futures trading, options trading, metals trading, or sales or
dispositions of Minerals, in each case (i) for the sole purpose of eliminating
or reducing exposure to market prices for Precious Metals or other Minerals
produced from the Property and (ii) for other than market prices for Precious
Metals or other Minerals produced from the Property, or any combination thereof,
and any other similar hedging transactions or arrangements.

“LBMA” means the London Bullion Market Association.

“Losses” means any and all damages, claims, losses, lost profits, liabilities,
fines, injuries, costs, penalties and expenses (including reasonable legal
fees).

“Material Adverse Effect” means any change, event, occurrence, condition,
circumstance, effect, fact or development that has, or could reasonably be
expected to have, a material and adverse effect on:

 

(a)

the Sleeper Gold Project (including the ability of the Paramount Entities to
construct, develop or operate the Sleeper Gold Project substantially in
accordance with the development or mine plan, as applicable, for the Sleeper
Gold Project in effect at the time of the occurrence of the Material Adverse
Effect);

 

(b)

the ability of any Owner to perform its obligations under this Agreement; or

 

(c)

the legality, validity, binding effect or enforceability of this Agreement or
the rights and remedies of the Payee under this Agreement.

“Minerals” means any and all metals, minerals and mineral rights of every nature
and kind, including metals, precious metals, base metals, gems, diamonds,
industrial minerals, commercially valuable rock, aggregate, clays, sands and
diatomaceous earth, hydrocarbons, oil, gas, coal and other materials in whatever
form or state which are mined, excavated, extracted, recovered in soluble
solution or otherwise recovered or produced from the Property.

“Monthly Average COMEX Price” means, for any given calendar month, the monthly
average of the daily COMEX settlement price for a given commodity (other than
gold or silver) as quoted in United States dollars by COMEX (a division of CME
Group, Inc.) for such month, calculated by dividing the sum of all such
quotations during such month by the number of such quotations; provided that, if
for any reason COMEX is no longer in operation or if the price of such commodity
is not calculated on behalf of or confirmed, acknowledged by, or quoted by
COMEX, the Monthly Average COMEX Price shall be determined by reference to the
price of the commodity determined in the manner endorsed by COMEX, failing which
the Monthly Average COMEX Price will be

 

--------------------------------------------------------------------------------

‑ 6 ‑

determined by reference to the price of the commodity on a commodity exchange
mutually acceptable to Paramount and the Payee, acting reasonably.

“Monthly Average Gold Price” means, for any given calendar month, the monthly
average of the daily afternoon (PM) per ounce LBMA Gold Price as quoted in
United States dollars by LBMA (currently in partnership with ICE Benchmark
Administration) for Refined Gold for such month, calculated by dividing the sum
of all such quotations during such month by the number of such quotations;
provided that, if for any reason the LBMA is no longer in operation or if the
price of Refined Gold is not calculated on behalf of or confirmed, acknowledged
by, or quoted by the LBMA, the Monthly Average Gold Price shall be determined by
reference to the price of Refined Gold determined in the manner endorsed by the
LBMA and World Gold Council, failing which the Monthly Average Gold Price will
be determined by reference to the price of Refined Gold on a commodity exchange
mutually acceptable to Paramount and the Payee, acting reasonably.

“Monthly Average Silver Price” means, for any given calendar month, the monthly
average of the daily per ounce LBMA Silver Price as quoted in United States
dollars by LBMA (currently in partnership with CME Group and Thomson Reuters)
for Refined Silver for such month, calculated by dividing the sum of all such
quotations during such month by the number of such quotations; provided that, if
for any reason the LBMA is no longer in operation or if the price of Refined
Silver is not calculated on behalf of or confirmed, acknowledged by, or quoted
by the LBMA, the Monthly Average Silver Price shall be determined in the manner
endorsed by the LBMA, failing which the Monthly Average Silver Price will be
determined by reference to the price of Refined Silver on a commodity exchange
mutually acceptable to Paramount and the Payee, acting reasonably.

“Monthly Production” means the gross number of contained ounces of Precious
Metals and the contained quantity of other Minerals in any shipment delivered to
and paid for by a Payor during any given calendar month, provided that if
delivery and payment are not made in the same calendar month, the Precious
Metals and/or other Minerals shall be deemed to be part of Monthly Production in
the calendar month in which the later of (i) delivery and (ii) payment or credit
occurs.

“National Instrument 43-101” means National Instrument 43-101 – Standards of
Disclosure for Mineral Projects of the Canadian Securities Administrators (or
any successor instrument, rule or policy).

“Net Smelter Returns” has the meaning set out in Section 5(a).

“New Sleeper” means New Sleeper Gold LLC, a company existing under the laws of
the State of Nevada.

“Order” means any order, directive, decree, judgment, ruling, award, injunction,
direction or request of any Governmental Body or other decision-making authority
of competent jurisdiction.

“Other Rights” means all licenses, approvals, authorizations, consents, rights
(including surface rights, access rights and rights of way), privileges,
concessions or franchises held by the Paramount Entities or required to be
obtained from any Person (other than a Governmental Body), for the construction,
development and operation of the Sleeper Gold Project, as such construction,
development and operation is contemplated by the current or then applicable
development or mine plan, as the case may be.

“Owners” means Paramount and Sleeper and their permitted assigns and “Owner”
means one of the Owners.

 

--------------------------------------------------------------------------------

‑ 7 ‑

“Paramount” has the meaning set out on the first page of this Agreement.

“Paramount Entities” means Paramount, Sleeper, New Sleeper and each of their
Affiliates from time to time.

“Paramount Securities Documents” has the meaning set out in Schedule D.

“Parties” means the parties to this Agreement and “Party” means any one of the
Parties.

“Payee” has the meaning set out on the first page of this Agreement.

“Payor” means any smelter, refiner, processor, purchaser or other recipient of
Monthly Production, provided such entity is not a Paramount Entity.

“Permitted Encumbrances” means the Encumbrances set out in Schedule B.

“Person” means and includes individuals, corporations, bodies corporate, limited
or general partnerships, joint stock companies, limited liability companies,
joint ventures, associations, companies, trusts, banks, trust companies,
Governmental Bodies or any other type of organization or entity, whether or not
a legal entity.

“Precious Metals” means gold and silver contained in the Minerals.

“Precious Metals Royalty” has the meaning set out in Section 3(c).

“Property” means all right, title and interest of any of the Paramount Entities
to:

 

(a)

patented claims, fee title, mineral or mining leases, and unpatented mining and
millsite claims and all accessions and successions thereto, whether created
privately or through government action, mineral rights and surface rights,
whether owned or leased, easements, surface use agreements and any other right,
title or interest to use the surface estate, all as more particularly described
in Schedule A;

 

(b)

to the extent not included in (a) above, patented claims, fee title, mineral or
mining leases, and unpatented mining and millsite claims and all accessions and
successions thereto, whether created privately or through government action,
mineral rights and surface rights, whether owned or leased, easements, surface
use agreements and any other right, title or interest to use the surface estate,
in each case situated within a (***) circumambient area from the boundary of the
claims, accessions and successions referred to in (a) above;

 

(c)

all water, water rights, ditches and ditch rights, reservoirs and storage
rights, wells and groundwater rights (whether tributary or nontributary),
permits and other evidence of authority, water shares, water contracts, water
allotments, and other rights in and to the use of water of any kind or nature,
whether like or unlike the foregoing, decreed or undecreed, appurtenant to or
historically used on or in connection with the properties and rights referred to
in subparts (a) and (b) above, including the water rights described in Schedule
A, and all ditches, headgates, outlet structures, measuring devices, pumps,
pipelines, sprinkler systems, and other equipment or devices associated with the
historical and beneficial use of or otherwise appurtenant to or used in
connection with the water rights, and all easements, rights of way, permissions,
licenses or other rights associated with the historical and beneficial use of or
otherwise appurtenant to or used in connection with any

 

--------------------------------------------------------------------------------

‑ 8 ‑

 

of the water rights or water facilities described herein;

 

(d)

all Minerals, Authorizations and Other Rights, all other property, stockpiles,
tailings, buildings, structures, facilities and fixtures used, affixed or
situated thereon, Utility Commitments and other rights or assets in each case
relating to the interests referred to in (a), (b) and (c) above; and

 

(e)

any of the foregoing subsequently acquired.

“Quarterly Operational Report” means a written report in relation to a calendar
quarter with respect to the Sleeper Gold Project, to be prepared by or on behalf
of the Owners for each quarter, which shall include all of the information
contained in the operating reports prepared and provided to the board of
directors of any of the Paramount Entities and, to the extent not contained in
such reports, will also contain, for such quarter:

 

(a)

types, tons and grade of Minerals mined;

 

(b)

types, tons and grade of Minerals stockpiled;

 

(c)

with respect to the processing facilities, the types, tons and grade of
processed Minerals; recoveries for gold, silver and other Minerals; and doré
weight and gold and silver grade;

 

(d)

the number of ounces of Precious Metals and the quantity of other Minerals
contained in the material processed during such quarter, but not delivered to a
Payor by the end of such quarter;

 

(e)

the number of ounces of Precious Metals and the quantity of other Minerals
produced and delivered to a Payor, and the names and addresses of each such
Payor;

 

(f)

the credit/payment to the Payee and/or estimated credit/payment to the Payee
with respect to Precious Metals and other Minerals referred to in subsection (c)
on account of the Royalty;

 

(g)

a reconciliation between any estimated credit/payment specified in a Quarterly
Operational Report pursuant to subsection (f) for a preceding calendar quarter
and the final credit/payment;

 

(h)

the number of ounces of unsold Precious Metals in inventory, at the Property,
and at the refinery;

 

(i)

the amount and a description of operating and capital expenditures;

 

(j)

an exploration update for the previous calendar quarter, including (x) the
exploration focus (including details of any exploration targets), (y) the number
of meters drilled and the applicable drill results, and (z) the exploration
expenditures;

 

(k)

a comparison of the annual forecast production to the annual budgeted
production; and

 

(l)

any material changes from the most recent production forecasts provided to the
Payee.

“Records” means all of the Paramount Entities’ present and future books, records
and data of every kind or nature, including books of account, purchase and sale
agreements, invoices, ledger cards,

 

--------------------------------------------------------------------------------

‑ 9 ‑

bills of lading and other shipping evidence, statements, correspondence,
memoranda, credit files, electronically stored data and other data, together
with the tapes, disks, diskettes, drives and other data and software storage
media and devices, file cabinets or containers in or on which the foregoing are
stored (including any rights of a Paramount Entity with respect to the foregoing
maintained with or by any other Person).

“Refined Gold” means marketable metal bearing material in the form of gold bars
or coins that is refined by an accredited refiner that is on the LBMA’s Good
Delivery List to a minimum 995 parts per 1,000 fine gold and that otherwise
meets the LBMA’s Good Delivery Rules.

“Refined Silver” means marketable metal bearing material in the form of silver
bars or coins that is refined by an accredited refiner that is on the LBMA’s
Good Delivery List to a minimum 999 parts per 1,000 fine silver and that
otherwise meets the LBMA’s Good Delivery Rules.

“Royalty” has the meaning set out in Section 3(a).

“Royalty Deed” has the meaning set forth in Section 3(a).

“Sales Taxes” means sales, transfer or value added Taxes or Taxes on the receipt
of sales of any nature or kind.

“Securities Regulatory Authorities” has the meaning set out in Schedule D.

“SEDAR” means the System for Electronic Document Analysis and Retrieval.

“Sleeper” has the meaning set out first page of this Agreement.

“Sleeper Gold Project” means the Property, the mining, development, production,
processing, recovery, sale, transportation, storage and delivery operations and
related assets and other assets located on or at or used in connection with the
Property or to mine the Minerals from the Property, including all Minerals,
Authorizations, Other Rights, tailings, fixtures, mines, facilities, equipment
and inventory, existing or to be developed, constructed, and operated at or in
respect of the Property, including infrastructure assets, tailings management
facilities and other plants.

“Solvent” means, when used with respect to a Person, that:

 

(a)

the fair saleable value of the assets of such Person is in excess of the total
amount of the current value of its liabilities (including for purposes of this
definition all liabilities (including loss reserves), whether or not reflected
on a balance sheet prepared in accordance with GAAP and whether direct or
indirect, fixed or contingent, secured or unsecured, disputed or undisputed);

 

(b)

such Person is able to pay its debts or obligations in the ordinary course as
they mature;

 

(c)

such Person has capital sufficient to carry on its business; and

 

(d)

such Person is not otherwise insolvent as defined by any Applicable Law;

and “Insolvent” shall have a correlative meaning.

“Subsidiary” means with respect to any Person, any other Person which is
controlled directly or indirectly by that Person.

 

--------------------------------------------------------------------------------

‑ 10 ‑

“Taxes” means all taxes of any kind or nature whatsoever including corporation
taxes, capital taxes, realty taxes (including utility charges which are
collectible like realty taxes), net proceeds of mines tax, privilege taxes,
excise taxes, business taxes, property transfer taxes, income taxes, Sales
Taxes, customs duties, payroll taxes, levies, stamp taxes, royalties, duties,
and all fees, including claim fees, deductions, compulsory loans and
withholdings imposed, levied, collected, withheld or assessed as of the date
hereof or at any time in the future, by any Governmental Body of any
jurisdiction whatsoever having power to tax, together with penalties, fines,
additions to tax and interest thereon.

“Transfer”, when used as a verb, means to sell, grant, assign, encumber,
hypothecate, pledge or otherwise dispose of or commit to dispose of, directly or
indirectly, including through mergers, arrangements, amalgamations,
consolidations, asset sales or spin out transactions. When used as a noun,
“Transfer” means a sale, grant, assignment, pledge or disposal or the commitment
to do any of the foregoing, directly or indirectly, including through mergers,
arrangements, amalgamations, consolidations, asset sales or spin out
transactions.

“Utility Commitment” means any water service commitments and agreements,
transmission or electrical service commitments and agreements and other utility
commitments and agreements including the infrastructure, rights of way and
easements necessary to provide the aforementioned utility services.

2.

Interpretation.

 

(a)

Interpretation of Certain Matters. In this Agreement, unless otherwise
specifically provided or unless the context otherwise requires:

 

(i)

the terms “Agreement”, “this Agreement”, “the Agreement”, “hereto”, “hereof”,
“herein”, “hereby”, “hereunder” and similar expressions refer to this Agreement
in its entirety and not to any particular provision hereof;

 

(ii)

references to a “Section” or “Schedule” followed by a number or letter refer to
the specified Section of or Schedule to this Agreement;

 

(iii)

references to a Party in this Agreement mean the Party or its successors or
permitted assigns;

 

(iv)

the division of this Agreement into articles and sections and the insertion of
headings are for convenience of reference only and shall not affect the
construction or interpretation of this Agreement;

 

(v)

the words “including”, “includes” and “include” shall be deemed to be followed
by the words “without limitation”;

 

(vi)

any time period within which a payment is to be made or any other action is to
be taken hereunder shall be calculated excluding the day on which the period
commences and including the day on which the period ends;

 

(vii)

whenever any payment is required to be made, action is required to be taken or
period of time is to expire on a day other than a Business Day, such payment
shall be made, action shall be taken or period shall expire on the next
following Business Day;

 

--------------------------------------------------------------------------------

‑ 11 ‑

 

(viii)

references to agreements and other contractual instruments shall be deemed to
include all subsequent amendments and other modifications thereto, but only to
the extent such amendments and other modifications are not prohibited by the
terms of this Agreement; and

 

(ix)

references to statutes or regulations are to be construed as including all
statutory and regulatory provisions consolidating, amending, supplementing,
interpreting or replacing the statute or regulation referred to.

 

(b)

Currency. All references in this Agreement to currency or to “$”, unless
otherwise expressly indicated, shall be to United States dollars.

 

(c)

Accounting Principles. Where the character or amount of any asset or liability
or item of revenue or expense is required to be determined, or any consolidation
or other accounting computation is required to be made, for the purposes of this
Agreement, including the contents of any certificate to be delivered hereunder,
such determination, consolidation or computation shall, unless the Parties
otherwise agree or the context otherwise requires, be made in accordance with
GAAP applied on a consistent basis.

 

(d)

Time of Essence. Time is of the essence of this Agreement.

3.

Royalty

 

(a)

Grant of Royalty. Effective as of the Effective Date, the Owners hereby create,
grant and convey to the Payee, and agree to pay to the Payee, a perpetual
royalty (the “Royalty”) in the amount of 2% of Net Smelter Returns, payable on a
monthly basis, from Minerals produced from the Property, determined in
accordance with the provisions set forth in this Agreement, in consideration of
the Cash Consideration which shall be paid by the Payee to the Owners on the
Effective Date by wire transfer to an account to be designated by the Owners and
notified to the Payee in writing at least one Business Day prior to the
Effective Date. The Owners shall evidence the grant of the Royalty to the Payee
through a form of deed substantially in the form attached hereto as Schedule E
and satisfactory to the Payee, acting reasonably (the “Royalty Deed”), which
deed shall be recorded against the Property senior to any and all other
Encumbrances, including those then existing, other than the Permitted
Encumbrances.

 

(b)

Area of Interest. If, at any time, and from time to time, any Paramount Entity
hereafter acquires any additional Property that would fall under the meaning of
subpart (b) of the definition of such term, the Owners shall, at their cost and
expense, promptly create, grant and convey (or cause to be created, granted and
conveyed) the equivalent Royalty to the Payee in respect thereof, and promptly
execute and deliver (or cause to be executed and delivered) all further
instruments and documents (including an amended Royalty Deed reflecting such
additional property interest in form and substance satisfactory to the Payee),
and take (or cause to be taken) all further action, that may be necessary or
desirable, or that the Payee may reasonably request (including recording such
amended Royalty Deed), in order to create, grant, convey, record or otherwise
evidence such Royalty. Such Royalty and any credits/payments on account thereof
shall be held in trust for the Payee until such Royalty has been created,
granted and conveyed to the Payee and credits/payments made to the Payee as
contemplated by this Section 3(b).

 

--------------------------------------------------------------------------------

‑ 12 ‑

 

(c)

Time and Manner of Payment. The Payee shall receive payments of the Royalty to
the extent relating to gold and silver (the “Precious Metals Royalty”) as an
in-kind credit in the form of Refined Gold and Refined Silver, as the case may
be, by way of credit in metal or physical allocation to the metal account
specified by the Payee for such purpose, within the time periods set forth in
and otherwise in accordance with Section 6, unless the Payee, at its option,
elects to receive all or a portion of the Precious Metals Royalty as a cash
payment. If the Payee wishes to receive all or a portion of the Precious Metals
Royalty as a cash payment for a particular month, the Payee shall give written
notice thereof to the Owners at least 30 days prior to the commencement of such
month, and, in such case, the Owners shall pay the Precious Metals Royalty, or
the applicable portion thereof, in cash within 10 days of the last day of such
month. The Royalty other than the Precious Metals Royalty shall be paid in cash
by the Owners within 10 days of the last day of each calendar month. The cash
payments shall be made by wire transfer to an account to be designated by the
Payee and notified to the Owners at least three Business Days prior to the
payment date. For greater certainty, the Payee shall not be responsible for, and
all Royalty payments shall be made free of, any Deductions, all of which shall
be for the account of the Owners, except as specifically provided for in
Sections 3, 5 and 6.

 

(d)

Late Charge. If the credit/payment of the Royalty in respect of Monthly
Production in a particular month is not made within 30 days after the last day
of such month, the Payee may give the Owners written notice of such default.
Unless the Payee shall have received such credit/payment within five days of
receipt of such notice an additional cash sum equal to 12% of the amount of the
delinquent payment (the “late charge”) shall be payable to the Payee, plus
interest on the delinquent credit/payment and the late charge at the rate of 12%
per annum, which shall accrue from the day the delinquent credit/payment was due
to the date of credit/payment of the Royalty, late charge and accrued interest
in full.

 

(e)

Royalty Statements. Each credit/payment of the Royalty shall be accompanied by a
detailed statement explaining the manner in which the credit/payment was
calculated and shall also include the following information:

 

(i)

settlement ounces (or other quantities in the case of Minerals other than
Precious Metals) of all Monthly Production;

 

(ii)

the prices used for the calculation of the Royalty;

 

(iii)

any Allowable Deductions applied to the Royalty;

 

(iv)

other Deductions, if any, by a Payor;

 

(v)

any other pertinent information in sufficient detail to explain the calculation
of the credit/payment; and

 

(vi)

such other information as the Payee may reasonably request.

Such statement shall be accompanied by copies of the relevant settlement sheets
from a Payor and invoices for all Allowable Deductions applied to the Royalty.
Such statement shall be deemed conclusively correct if the Payee has not
objected to it in writing within 24 months after receipt thereof.

 

--------------------------------------------------------------------------------

‑ 13 ‑

 

(f)

Insurance Proceeds. Notwithstanding any other provisions of this Agreement, if
the Paramount Entities receive insurance proceeds for any Precious Metals or
other Minerals that are lost or damaged, the Owners shall pay to the Payee, in
lieu of the credit/payment of the Royalty in respect of such Precious Metals or
other Minerals that were lost or damaged, an amount equal to 2% of the gross
insurance proceeds which are received by the Paramount Entities for such
Precious Metals or other Minerals. The Owners shall pay such amount in cash
within 10 days of any Paramount Entity receiving such insurance proceeds in cash
by wire transfer to an account to be designated by the Payee and notified to the
Owners in writing at least three Business Days prior to the payment date. The
amount of gross proceeds received by the Paramount Entities on account of the
lost or damaged Precious Metals or other Minerals shall be conclusively
determined by the insurance settlement documents.

 

(g)

Hedging Activities. All profits and losses resulting from the Paramount Entities
entering into any Hedging Activities are specifically excluded from calculations
of the Royalty pursuant to this Agreement. All Hedging Activities entered into
by the Paramount Entities and all profits or losses associated therewith, if
any, shall be solely for the account of the Paramount Entities. The Royalty
payable on Precious Metals or other Minerals subject to Hedging Activities shall
be determined in the same manner as provided in Sections 3, 5 and 6, with the
understanding that the Precious Metals or other Minerals subject to Hedging
Activities shall be deemed to be part of Monthly Production, with the Monthly
Average Gold Price, Monthly Average Silver Price or Monthly Average COMEX Price,
as applicable, for such month being used in the calculation of the Royalty.

 

(h)

Nature of Interest. The Parties further agree as follows:

 

(i)

The Parties agree that the Royalty is intended to be an interest in real
property and constitute the grant of a vested present interest in the Property
and a covenant running with the land and all successions thereof, whether
created privately or through government action. The Royalty shall be applicable
to the Property and binding upon the Owners and the successors and assigns of
the Property.

 

(ii)

The Payee shall have all of the rights and incidents of ownership of a
non-participating royalty owner, which incidents are covenants running with the
Property and include: (a) the ownership of the non-participating royalty
interests which are interests in real property; (b) the right to receive, free
of expenses other than those deductible in the calculation of Net Smelter
Returns, the Royalty payments; and (c) the obligation of the Owners, their
successors or assigns, to make the Royalty payments, which obligation shall run
with the land. The Payee, however, shall not have or claim any incidents of the
fee simple ownership in the Property, which incidents include: (a) the right to
enter, explore, develop or mine the claims; (b) the right to execute leases,
operating agreements, or similar instruments with respect to the Property; (c)
the right to share in bonus payments made as the consideration for the execution
of leases or other instruments; and (d) except as expressly provided herein, the
right to participate in any manner in the decisions concerning, or the conduct
of, operations on the Property.

 

(iii)

The Royalty shall attach to any amendments, relocations or conversions of any
mining claim, license, lease, concession, permit, patent or other tenure
comprising the Property, or to any renewals or extensions thereof. If the United
States establishes a leasing system or other system of tenure for lands or
minerals now

 

--------------------------------------------------------------------------------

‑ 14 ‑

 

subject to location under applicable mining laws, and if the new system gives
the Owners an election to acquire rights under the new system in exchange for or
in modification of property rights comprising part of the Property, this
Agreement and the Royalty shall extend to the lease or other rights granted by
the new system in exchange for such property rights included in the Property.

 

(iv)

The Payee’s interest in Precious Metals or other Minerals on account of the
Royalty shall become the property of the Payee at the time of production of
Precious Metals or other Minerals and shall be held by the Owners in trust for
the Payee until credited/paid to the Payee.

 

(v)

The Parties agree that to the extent that NRS 111.1031 (or its statutory
equivalent) applies to the Royalty, the Royalty shall terminate on the date that
is three hundred and sixty-four (364) years following its creation.

4.

Payment of Cash Consideration

 

(a)

In consideration for the creation, grant and conveyance of the Royalty under and
pursuant to Section 3(a) of this Agreement, the Payee hereby agrees to pay and
deliver to the Owners the Cash Consideration on the Effective Date.

 

(b)

Conditions Precedent. The obligation of the Payee to pay the Cash Consideration
to the Owners shall be subject to the satisfaction or waiver of the following:

 

(i)

The Payee shall have completed due diligence to its satisfaction.

 

(ii)

The Payee shall have received an original copy of the Documents, duly executed
by each of the Owners.

 

(iii)

All of the representations and warranties made by the Owners pursuant to
Schedule D shall be true and accurate in all respects as if made on and as of
the Effective Date.

 

(iv)

No Material Adverse Effect shall have occurred and be continuing.

 

(v)

The Paramount Entities shall have completed to the satisfaction of the Payee the
recording of the Royalty Deed in the recorder’s office in Humboldt County,
Nevada.

 

(vi)

Paramount shall have delivered to the Payee:

 

(A)

a favorable legal opinion, in form, substance and detail satisfactory to the
Payee, acting reasonably, pertaining to the (1) legal status of the Owners, (2)
power and authority of the Owners to execute, deliver and perform this Agreement
and the Royalty Deed, (3) authorization, execution and delivery of this
Agreement and the Royalty Deed, and (4) enforceability of this Agreement, the
Royalty and the Royalty Deed; and

 

(B)

a favorable title opinion or report confirming the Owners’ title in and to the
Property and that there are no Encumbrances except for Permitted Encumbrances
with respect to the Property.

 

--------------------------------------------------------------------------------

‑ 15 ‑

 

(vii)

Paramount shall have provided to the Payee the waiver or evidence of expiry of
the pre-emptive purchase right in accordance with and pursuant to the Existing
Royalty Agreements.

 

(viii)

The Payee shall have received a certificate signed by an authorized senior
officer of each of the Owners confirming the matters set forth in clauses (iii)
and (iv) above.

 

(c)

Obligation to Satisfy Conditions. The Paramount Entities shall use all
commercially reasonable efforts and take all reasonable action as may be
necessary or advisable to satisfy and fulfill all the conditions set forth in
this Section 4 as soon as practicable. The Payee shall co-operate with the
Paramount Entities in exchanging such information and providing such assistance
as may be reasonably required in connection with the foregoing.

 

(d)

Waiver of Conditions. Each of the conditions set forth in Section 4(a) is for
the exclusive benefit of the Payee, and may be waived by the Payee in writing,
in its sole discretion in whole or in part.

5.

Calculation of Net Smelter Returns

 

(a)

Net Smelter Returns. “Net Smelter Returns” for any given calendar month means
the amount determined by the following formula:

(A x B) – C

where

“A” is the Monthly Production;

“B” is (i) in the case of gold, the Monthly Average Gold Price, (ii) in the case
of silver, the Monthly Average Silver Price, or (iii) in the case of other
Minerals, the Monthly Average COMEX Price; and

“C” is Allowable Deductions.

 

(b)

Allowable Deductions. For the purposes of calculating Net Smelter Returns,
“Allowable Deductions” shall mean the following Deductions (without
duplication), but only if and to the extent actually incurred and paid by the
Paramount Entities in respect of the Monthly Production:

 

(i)

in the case of Precious Metals shipped from the Property in the form of doré:

 

(A)

charges and costs, if any, for transportation and insurance of doré from the
Paramount Entities’ final mill or other final processing plant to places where
such doré is refined (including loading, freight, insurance, security, surveyor
fees, handling fees, port fees, demurrage, and forwarding expenses incurred by
reason of or in the course of transportation); and

 

(B)

charges imposed by the refiner for refining doré into Refined Gold or Refined
Silver, as applicable;

 

--------------------------------------------------------------------------------

‑ 16 ‑

and, for greater certainty, no Deductions of the type referred to in (A) or (B)
in this clause (i) or in (A) or (B) of clause 5(b)(ii) below shall be applicable
in the case of Precious Metals which are shipped from the Property other than in
the form of doré;

 

(ii)

in the case of Minerals other than Precious Metals shipped from the Property:

 

(A)

subject to Section 5(c), charges and costs, if any, for transportation and
insurance of Minerals that have already been processed into concentrate or other
beneficiated product to places where such Minerals are subject to a final
treatment process (whether by smelting, refining or otherwise) including
loading, freight, insurance, security, surveyor fees, handling fees, port fees,
demurrage, and forwarding expenses incurred by reason of or in the course of
transportation; and

 

(B)

costs and charges for smelting or refining or other final treatment process; and

 

(iii)

in the case of cash payments pursuant to Section 3(c), actual selling, marketing
and brokerage costs of Refined Gold, Refined Silver or other Minerals, as
applicable,

provided that if Minerals are processed on or off the Property in facilities
owned or controlled, in whole or in part, by a Paramount Entity, Allowable
Deductions will not include any Deductions that are in excess of those that
would have been incurred and have been deductible under this Agreement had such
processing been carried out at facilities not owned or controlled by a Paramount
Entity then offering comparable services for comparable products on prevailing
terms.

 

(c)

Processing Prior to Final Treatment. For greater certainty, if the Paramount
Entities ship Minerals for processing or beneficiation at a facility prior to
final treatment as contemplated in Section 5(b)(ii)(B), no deductions for
transportation of the Minerals to or the processing of the Minerals at the
facility will apply (including any deduction for toll milling).

 

(d)

Provisional Settlement. Where the Paramount Entities receive any payment for
Monthly Production from a Payor on a provisional basis, the amount of the
Royalty payable shall be based on the gross number of ounces of Precious Metals
or quantity of other Minerals credited by such provisional settlement, but shall
be adjusted as between the Owners and the Payee to account for the quantity of
Precious Metals or other Minerals established by final settlement with a Payor.

6.

In-Kind Credit of Precious Metals Royalty

 

(a)

In-Kind Credits. In-kind credits of the Precious Metals Royalty shall be made in
accordance with this Section 6.

 

(b)

Manner of Credit. In the case of Precious Metals shipped by the Paramount
Entities in the form of doré, the Owners shall credit the Payee’s account with
2% of the Refined Gold and 2% of the Refined Silver derived from Minerals and
credited to the Paramount Entities by the refiner (in each case less Taxes, if
any, withheld pursuant to Section 7(c)) as soon as practicable and in any event
no later than two Business Days after Refined Gold or

 

--------------------------------------------------------------------------------

‑ 17 ‑

 

Refined Silver is credited to the Paramount Entities. In the case of Precious
Metals shipped by the Paramount Entities other than in the form of doré, such
credit shall be determined as 2% of the applicable Monthly Production of
Precious Metals shipped by the Paramount Entities other than in the form of doré
and credited to the Payee’s account (less Taxes, if any, withheld pursuant to
Section 7(c)) no later than 10 days after the last day of each calendar month.
In all cases, such credits shall be made in accordance with written instructions
given to the Owners by the Payee as provided in Section 3(c). Once the Owners
have received instructions from the Payee, such instructions shall remain in
effect until it has received different instructions from the Payee.

 

(c)

Payment for Allowable Deductions. The Parties acknowledge and agree that if the
Payee receives the Royalty as an in-kind credit in the form of Refined Gold
and/or Refined Silver pursuant to this Section 6, the Royalty will not reflect
the Allowable Deductions deductible in calculating Net Smelter Returns under
this Agreement and, therefore, subject to receipt by the Payee of in-kind
credits pursuant to Section 6(b), the Payee shall remit a cash payment (the
“In-Kind Deduction Payment”) to the Owners in an amount equal to its
proportionate share of Allowable Deductions in respect of such credits. The
In-Kind Deduction Payment shall be made within 30 days of receipt of invoices
for such Allowable Deductions by wire transfer to an account to be designated by
the Owners, and notified to the Payee in writing at least three Business Days
prior to the payment date. If an In-Kind Deduction Payment in respect of
Allowable Deductions for a particular month is not made within 30 days of
receipt of invoices for such Allowable Deductions, the Owners shall be permitted
to set-off the amount of such In-Kind Deduction Payment against any future
credits/payments of the Royalty to the Payee, plus interest on such amount at
the rate of 12% per annum, which shall accrue from the day such delinquent
In-Kind Deduction Payment was due to the date of payment in full.

 

(d)

Monthly Pricing Not to Apply. Notwithstanding the use of the Monthly Average
Gold Price and Monthly Average Silver Price in the calculation Net Smelter
Returns, the Parties agree that receipt of in-kind credits by the Payee in
compliance with this Section 6 shall constitute payment of the Royalty,
notwithstanding any difference between the spot prices for gold and silver on
the date of credit and the Monthly Average Gold Price and Monthly Average Silver
Price, respectively, applicable to the Precious Metals credited.

 

(e)

Arrangements with Payor. The Owners shall ensure that all contractual or other
arrangements entered into by Paramount Entities with a Payor shall contain
provisions implementing the terms and conditions of payment set forth in
Sections 3, 5 and 6 and shall procure the written undertaking of a Payor
contractually binding a Payor to performance in accordance with Sections 3, 5
and 6 in form and substance enforceable by the Payee. The Owners acknowledge
their primary obligation to pay the Royalty and that no undertaking by a Payor
shall relieve the Owners of that obligation. The Owners agree to, jointly and
severally, indemnify and save the Payee harmless from and against any and all
Losses suffered or incurred by the Payee as a result of, in respect of or as a
consequence of a Payor’s failure to deliver in-kind credits within the time
periods provided by this Agreement or the breach or non- performance by a Payor
under any contractual or other arrangements entered into by Paramount Entities
with a Payor pursuant to or for the purposes of complying with Sections 3, 5 and
6.

7.

(***)

 

(a)

(***)

 

--------------------------------------------------------------------------------

‑ 18 ‑

 

(b)

(***)

 

(c)

(***)

 

(d)

(***)

 

(i)

(***)

 

(ii)

(***)

 

(e)

(***)

 

(f)

(***)

8.

Reporting Obligations

 

(a)

Reports. The Owners shall deliver or cause to be delivered to the Payee:

 

(i)

within 15 days after the end of each calendar quarter, a Quarterly Operational
Report in respect of the Sleeper Gold Project;

 

(ii)

within 45 days after the end of each fiscal year, an Annual Operational Report;
and

 

(iii)

at least 45 days before the beginning of each fiscal year, an Annual Forecast
Report.

 

(b)

Geological Reports. Except if Paramount is a reporting issuer and such materials
are filed on SEDAR promptly after they become available, the Owners shall
promptly deliver to the Payee a copy any technical reports prepared in
accordance with National Instrument 43-101 or updated mineral reserve and
mineral resource estimates produced that pertain to the Property.

 

(c)

Claims Fee Filings and Payment Receipts. By no later than September 5th of each
calendar year, the Owners shall deliver to the Payee written evidence that the
annual maintenance fee for all unpatented mining claims within the Property have
been paid (except for Property that has been properly abandoned in accordance
with this Agreement), and copies of the Affidavit and Notice of Intent to Hold
Claims recorded in the State of Nevada with respect to the Property.

 

(d)

Development and Mine Plans. The Owners shall promptly deliver to the Payee a
copy of the current development plan or mine plan, as applicable, for the
Sleeper Gold Project and a new copy thereof promptly upon any material amendment
thereto.

 

(e)

Other Notices. The Owners shall deliver to the Payee:

 

(i)

promptly after either of the Owners have knowledge or becomes aware thereof,
written notice of all material actions, suits and proceedings before any
Governmental Body or arbitrator, pending or threatened, against or directly
affecting the Sleeper Gold Project, including any actions, suits, claims,
notices of violation, hearings, investigations or proceedings with respect to
the ownership, use, maintenance and operation of the Sleeper Gold Project,
including those relating to Environmental Laws;

 

--------------------------------------------------------------------------------

‑ 19 ‑

 

(ii)

promptly after either Owner has knowledge or becomes aware thereof, written
notice of any other condition or event which has resulted, or that could
reasonably be expected to result, in a Material Adverse Effect; and

 

(iii)

such other statements, lists of property and accounts, budgets, forecasts,
projections, reports, or other information respecting the Sleeper Gold Project
as the Payee may from time to time reasonably request.

Each notice pursuant to clauses (i) and (ii) above shall be accompanied by a
written statement by an authorized senior officer of each of the Owners setting
forth all material information relating to the occurrence referred to therein,
including any action which the Paramount Entities have taken or propose to take
with respect thereto.

9.

Records; Audits; Inspections

 

(a)

Records. The Owners shall ensure that the Paramount Entities each keep true,
complete and accurate Records of all material operations and activities with
respect to the Property, including the mining, treatment, processing, refining,
transportation and sale of Minerals and in which complete entries will be made,
in accordance with GAAP applied on a consistent basis.

 

(b)

Annual Audits. Upon not less than three Business Days’ notice and not more than
once each calendar year (absent any dispute in respect of this Agreement), the
Payee and its authorized representatives shall be entitled, at its own cost and
expense, to perform audits or other reviews and examinations of the Records of
the Paramount Entities relevant to the payment of the Royalty pursuant to this
Agreement and to otherwise confirm compliance by the Paramount Entities with the
terms of this Agreement. The Owners shall ensure that the Paramount Entities
each provide the Payee with complete access to all the Paramount Entities’
Records at the Paramount Entities’ offices during usual business hours. If any
such audits reveal a material breach of any provision of this Agreement or that
credits/payments on account of the Royalty for any calendar year have been
underpaid by more than 3%, the Owners shall reimburse the Payee for its costs
and expenses incurred in such audit, otherwise all costs and expenses incurred
in connection with such audit shall be for the account of the Payee.

 

(c)

Inspections. At reasonable times and with the prior consent of the Owners (not
to be unreasonably withheld or delayed), the Payee and its authorized
representatives shall have a right of access to all surface and subsurface
portions of the Property, to any mill, smelter, concentrator or other processing
facility owned or operated by any Paramount Entity that is used to process
Minerals and to any related operations of the Paramount Entities for the purpose
of enabling the Payee to monitor compliance by the Paramount Entities with the
terms of this Agreement and/or to comply with the obligations of the Payee or
any of its Affiliates under National Instrument 43-101 (or any other applicable
Canadian and/or US securities laws and/or stock exchange rules and policies
governing the disclosure obligations of the Payee or any of its Affiliates), as
determined by the Payee acting reasonably. The Payee and its authorized
representatives shall have the further right to: (i) inspect and take copies of
the Records pertaining to the Property, mill, smelter, concentrator, other
processing facilities and related operations; (ii) take samples from the
Property or any stockpile of Minerals, any mill, smelter, concentrator or other
processing facility and any Payor for purposes of assay verification; and (iii)
weigh, or to cause the Paramount Entities to weigh, all trucks transporting
Minerals from the Property to any mill,

 

--------------------------------------------------------------------------------

‑ 20 ‑

 

smelter, concentrator or other processing facility that is used to process
Minerals prior to dumping of such ore and immediately following such dumping.

 

(d)

Investor Tours. Upon not less than 10 Business Days’ notice to the Owners, and
up to two times in any calendar year, the Payee shall have the right to conduct
an investors tour on the Property and any facilities associated therewith.

 

(e)

Technical Reports. If any Paramount Entity prepares a technical report under
National Instrument 43-101 (or similar report) in respect of the Property, upon
the request of the Payee, the Owners shall use commercially reasonable efforts
to cause the author(s) of such report to provide, at the sole cost and expense
of the Payee, (i) a copy of such report to be addressed to the Payee or any of
its Affiliates, (ii) the relevant certificates and consents of the author(s)
required in connection with the filing of and reference to such report to be
provided to the Payee or any of its Affiliates, and (iii) such other consents in
connection with the use of or reliance upon such report by the Payee or any of
its Affiliates from time to time in its public disclosure as may be required by
the Payee. If the Payee or any of its Affiliates is required by applicable
Canadian and/or US securities laws and/or stock exchange rules and policies
governing the disclosure obligations of the Payee or any of its Affiliates to
prepare a technical report under National Instrument 43-101 (or similar report)
in respect of the Property and chooses to prepare its own technical report (or
similar report), the Owners shall cooperate with and allow the Payee and its
authorized representatives to access technical information pertaining to the
Property and complete site visits at the Property so as to enable the Payee or
its Affiliates, as the case may be, to prepare the technical report (or similar
report) in accordance with National Instrument 43-101 (or any other applicable
Canadian and/or US securities laws and/or stock exchange rules and policies
governing the disclosure obligations of the Payee or any of its Affiliates) at
the sole cost and expense of the Payee.

 

(f)

Additional Requirements. Access to the Property and associated facilities
pursuant to Sections 9(c), (d) and (e) shall be subject to the following:
(i) any such access shall be at the sole risk and expense of the Payee, its
representatives and its invitees; (ii) any such access shall not unreasonably
interfere with the Paramount Entities’ activities and operations; (iii) the
Payee shall comply, and request that its representatives and invitees comply,
with the policies, rules and procedures, safety training requirements and  that
the Paramount Entities apply to their own representatives and invitees, comply
with all Applicable Laws relating to health and safety, and shall wear all
protective equipment and clothing required by Owner for access to any Property;
(iv) the Payee shall give the relevant Paramount Entities prompt notice of any
injuries, property damage or environmental harm that may occur during such tour;
and (v) the Payee shall indemnify the Paramount Entities from any Losses
(excluding loss of profit and consequential or punitive damages) suffered or
incurred by any Paramount Entity as a consequence of injury to the Payee, its
representatives or its invitees incurred during such access, provided that the
foregoing shall not apply to any Losses to the extent they arise primarily from
the gross negligence or willful misconduct of any Paramount Entity.

10.

Maintenance of Existence and Property

 

(a)

Maintenance of Existence. The Owners shall at all times do or cause to be done
all things necessary to maintain its corporate or other entity existence and to
obtain and, once obtained, maintain all Authorizations necessary to carry on its
business and own its assets in each jurisdiction in which it carries on business
or in which its assets are located.

 

--------------------------------------------------------------------------------

‑ 21 ‑

 

(b)

Maintenance of Property. Subject to Section 10(e), the Owners shall at all times
do or cause to be done all things necessary to maintain the Property in good
standing, including paying or causing to be paid all Taxes owing in respect
thereof, performing or causing to be performed all required assessment work
thereon, paying or causing to be paid all claim, permit and license maintenances
fees in respect thereof, paying or causing to be paid all rents and other
payments in respect of leased properties forming a part thereof and otherwise
maintaining the Property in accordance with Applicable Laws.

 

(c)

Encumbrances. The Owners shall not cause or allow to be registered or otherwise
permit to exist any Encumbrance on the Property, other than a Permitted
Encumbrance.

 

(d)

No Interest Letter. Upon any Owner entering into any debt financing
arrangements, the applicable Owner shall cause the lender(s) to deliver to the
Payee, a letter addressed to the Payee which acknowledges the intention and
agreement between the Parties that the Royalty constitutes an interest in and
covenant running with the land.

 

(e)

Abandonment.

 

(i)

During the four (4) year period commencing as of the Effective Date, the Owners
shall not abandon any claims comprising part of the Property or any other
interest in the Property without the prior written consent of the Payee (which
may be withheld for any reason).

 

(ii)

Following the four (4) year period in Section 10(e)(i), the Owners shall not
abandon any claims comprising part of the Property or any other interest in the
Property unless it first complies with this Section 10(e)(ii) (provided that in
the case of leased properties, the Owners shall only be required to comply with
this Section 10(e)(ii) to the extent permitted under the applicable lease or
sublease). If the Owners wish to abandon any of the claims comprising part of
the Property or any other interest in the Property (“Abandonment Property”), the
Owners shall first give notice of such intention to the Payee at least 60 days
in advance of the proposed date of abandonment. If, not less than 15 days before
the proposed date of abandonment, the Owners receive from the Payee written
notice that the Payee wishes to acquire the Abandonment Property, the applicable
Owner shall, without additional consideration, convey the Abandonment Property
in good standing by quit claim deed, without warranty, to the Payee or an
assignee thereof, and shall thereafter have no further obligation to maintain
title to the Abandonment Property. If the Payee does not give such notice to the
Owners within the prescribed period of time, the applicable Owner may abandon
the Abandonment Property and shall thereafter have no further obligation to
maintain title to the Abandonment Property; provided, however, that if any
Paramount Entity reacquires a direct or indirect interest in any of the
Abandonment Property at any time following such abandonment, the production of
Minerals from such property shall be subject to the Royalty and this Agreement.
The Owners shall give prompt written notice to the Payee of any such
reacquisition.

 

(f)

Title Opinions. If any Paramount Entity prepares, or causes to be prepared, any
title opinion or report in respect of all or any portion of the Property, the
Owners shall promptly deliver a copy of such opinion or report to the Payee.

 

--------------------------------------------------------------------------------

‑ 22 ‑

 

(g)

Right of Payee to Cure Defects. The Payee may undertake such investigation of
the title and status of the Property as it shall deem necessary. If that
investigation should reveal defects in the title, the Owners shall forthwith
proceed to cure such title defects to the satisfaction of the Payee. If the
Owners fail to do so: (i) the Payee may proceed to cure such title defects; (ii)
any costs and expenses incurred (including attorney’s fees and costs) by the
Payee shall be promptly reimbursed by the Owners; and (iii) the Payee may lien
the Property for such amounts until the Owners reimburse the Payee in full.

11.

Management of Mining Operations

 

(a)

Operational Decisions. Subject to the provisions of this Section 11, all
decisions concerning methods, the extent, times, procedures and techniques of
any exploration, construction, development and mining operations related to the
Property shall be made by the Owners in their sole and absolute discretion.

 

(b)

Performance of Mining Operations. The Owners shall ensure that all exploration,
construction, development and mining operations and other activities in respect
of the Property will be performed in a commercially reasonable manner in
compliance with Applicable Laws, Authorizations and Other Rights, and in
accordance with good mining, processing, engineering and environmental practices
prevailing in the industry and on the same basis as if the Owners retained full
economic interest in the Minerals. The Owners shall use all commercially
reasonable and lawful efforts to obtain and, once obtained, maintain all
Authorizations necessary to commence and continue development and mining
operations on the Property. The Owners shall use all commercially reasonable
efforts to ensure that all Minerals from the Property will be processed in a
prompt and timely manner.

 

(c)

Maintenance of Mining Rights. The Owners shall use all commercially reasonable
and lawful efforts to maintain and apply for and obtain any and all available
renewals and extensions of the Property, Authorizations, Other Rights and any
and all other necessary rights in respect of the Sleeper Gold Project and, other
than as expressly permitted by this Agreement, not abandon any of the Sleeper
Gold Project (including Utility Commitments) or allow or permit any of the
Property, Authorizations, Other Rights or such other necessary rights referred
to above to terminate or lapse.

 

(d)

Compliance with Applicable Laws. The Owners shall comply, and shall cause all
operations and activities conducted at, on or in respect of the Sleeper Gold
Project to comply, with all Applicable Laws, all Authorizations and the terms
and conditions of Other Rights.

 

(e)

Reclamation Obligations. The Owners shall timely and fully perform, pay and
observe, or cause to be performed, observed and paid, any and all liabilities
and obligations required by any Applicable Laws, Authorizations or the terms and
conditions of Other Rights or by any Governmental Body for the reclamation,
restoration or closure of any facility or land used in connection with the
Paramount Entities’ operations or activities at, on or in respect of the Sleeper
Gold Project or required under this Agreement.

 

(f)

Stockpiling off Property. The Paramount Entities may temporarily stockpile,
store or place Minerals off the Property provided that the Owners shall at all
times do or cause to be done all things necessary to ensure that:

 

(i)

such Minerals are appropriately identified as to ownership and origin;

 

--------------------------------------------------------------------------------

‑ 23 ‑

 

(ii)

such Minerals are secured from loss, theft, tampering and contamination;

 

(iii)

prior to stockpiling, storing or placing such Minerals off the Property, the
applicable Paramount Entities shall have entered into and recorded in the
applicable County a written agreement in recordable form with the property owner
where such stockpiling, storage or placement is to occur providing, among other
things, that: (i) the Payee’s rights in and to such Minerals pursuant to the
Royalty and this Agreement, insofar as they are applicable, shall continue in
full force and effect notwithstanding their removal from the Property; (ii) the
Payee’s rights in and to such Minerals shall be the same as if the Minerals had
never been removed from the Property; (iii) the Payee’s rights in and to such
Minerals shall have precedence over the rights to the Minerals of said property
owner, as well as the creditors of said property owner; (iv) the agreement shall
be irrevocable as long as the Minerals, or any part thereof, remain on said
property; (v) the Payee shall have substantially similar access rights to said
property as provided for in respect of the Property under this Agreement; and
(vi) the Payee’s rights in and to the Minerals pursuant to the Royalty and this
Agreement shall otherwise be preserved; and

 

(iv)

a security interest in such Minerals shall have been granted to the Payee and
recorded, in form and substance satisfactory to the Payee.

 

(g)

Commingling. The Owners shall ensure that the Paramount Entities do not process
other minerals through their processing plants, or commingle such other minerals
with, Minerals mined, produced, extracted or otherwise recovered from the
Property, unless (i) the applicable Paramount Entity has adopted and employs
reasonable practices and procedures for weighing, determining moisture content,
sampling and assaying and determining recovery factors (a “Commingling Plan”),
such Commingling Plan to ensure the division of other minerals and Minerals for
the purpose of determining the quantum of Minerals; (ii) the Payee shall not be
disadvantaged as a result of the processing of other minerals in priority to, or
concurrently with, Minerals, or the parties, acting reasonably, shall have
entered into an agreement to compensate the Payee for any such disadvantage
providing for a commensurate royalty or stream interest in such other minerals
or another form of compensation (a “Compensation Agreement”); (iii) the Payee
has approved the Commingling Plan and, if applicable, the Compensation
Agreement, such approval not to be unreasonably withheld; and (iv) the Paramount
Entities keep all books, records, data, information and samples required by the
Commingling Plan. The Owners agree to revisit the Commingling Plan and the
Compensation Agreement if the Payee determines that circumstances have changed,
in order to ensure that the Commingling Plan continues to provide for the
accurate measurement of Minerals and the Compensation Agreement reasonably
compensates the Payee for any disadvantage.

 

(h)

Waste Materials. All tailings, residues, waste rock, spoiled leach materials,
and other waste materials (collectively, “waste materials”) resulting from the
Paramount Entities’ operations and activities at and on the Property shall be
the sole property of the Paramount Entities, but shall remain subject to the
Royalty should the same be processed or reprocessed, as the case may be, in the
future and result in the production of Minerals. Notwithstanding the foregoing,
the Paramount Entities shall have the right to dispose of waste materials from
the Property on or off of the Property and to commingle the same with waste
materials from other properties (provided in any case that any sale of waste
materials shall be subject to the Royalty). In the event waste materials from
the Property

 

--------------------------------------------------------------------------------

‑ 24 ‑

 

are processed or reprocessed, as the case may be, the Royalty payable thereon
shall be determined using the best engineering and technical practices then
available.

12.

Royalty and Stream Interests

 

(a)

General Prohibitions. The Owners shall not, without the Payee’s prior written
consent (which may be withheld for any reason), create, grant, convey or
otherwise agree to any royalty, or enter into any agreements that are similar to
a royalty agreement, in each case in respect of all or any portion of the
Property.  The Owners shall not, without the Payee’s prior written consent,
create, grant, convey or otherwise agree to any stream interest, or enter into
any agreements that are similar to a stream agreement (which, for greater
certainty, shall not include any Hedging Activity), in each case in respect of
all or any portion of the Property, except as expressly permitted by and subject
to this Section 12.

 

(b)

Right of First Refusal.  If the Owners (or either of them) receive a bona fide
and irrevocable written offer (a “Third Party Offer”) from any Person dealing at
arm’s length with the Owners to purchase a stream or similar interest (which,
for greater certainty, shall not include any Hedging Activity) (the “Offered
Interest”) in all or any portion of the Property for cash consideration, which
the Owners either wish to accept or have accepted conditional on and subject to
the Payee’s right of first refusal pursuant to this Section 12, the Owners shall
promptly give notice of the Third Party Offer (the “Notice of Offer”) to the
Payee and comply with this Section 12. The Notice of Offer must contain a copy
of the Third Party Offer and disclose the identity and address of the Person
making the Third Party Offer (the “Third Party Offeror”). Upon the Notice of
Offer being given, the Payee will have the right to purchase all, but not less
than all, of the Offered Interest at the same price and upon the same terms and
conditions as are contained in the Third Party Offer.

 

(c)

Determination of Price.  If the Offered Interest is being offered for sale to
the Third Party Offeror together with or in conjunction with other unrelated
assets of the Owners, the Payee will be entitled to purchase only the Offered
Interest and the Notice of Offer must specify the Owners' good faith estimate of
the cash being offered by the Third Party Offeror for the Offered Interest.  If
the Payee does not agree with the Owners’ estimate, the value of the cash being
offered for the Offered Interest shall be conclusively determined by a firm of
qualified mineral valuators jointly appointed (and the cost of which shall be
borne equally) by the Owners and the Payee, each acting reasonably. Such
determination shall be binding upon the Owners and the Payee. All time periods
referred to in this Section 12 shall be extended by the time taken to obtain
such determination.

 

(d)

Exercise and Closing.  If the Payee desires to exercise its right to purchase
all of the Offered Interest as contemplated by Section 12(b), it will give
notice of exercise (the “ROFR Exercise Notice”) to the Owners within (***) of
having been given the Notice of Offer. The giving of the ROFR Exercise Notice
shall constitute a legally binding agreement between the Payee and the Owners
for the sale by the Owners to the Payee of the Offered Interest in accordance
with the terms set out in the Third Party Offer, which sale transaction will be
completed (subject to entry into a stream agreement reflecting the Offered
Interest and such other customary industry terms in form and substance
satisfactory to the Payee) on the date therein provided (or on such other date
as the Payee and the Owners may agree) by delivery of the Offered Interest
(including such agreement referred to above) by the Owners to the Payee with
title, free and clear of all Encumbrances arising on or after the date the
Owners received such Third Party Offer, against payment by the Payee to the
Owners of the cash consideration by bank wire transfer to the account designated
by the

 

--------------------------------------------------------------------------------

‑ 25 ‑

 

Owners.  If, at the time of completion, any portion of the Offered Interest is
subject to any Encumbrance arising on or after the date the Owners received such
Third Party Offer, the Payee will be entitled to deduct from the purchase money
to be paid to the Owners the amount required to discharge such Encumbrance and
will apply such amount to discharge such Encumbrance, on behalf of the Owners.

 

(e)

No Exercise.  If the Payee does not give the ROFR Exercise Notice in accordance
with the provisions of Section 12(d), the right of the Payee to purchase the
Offered Interest will terminate and the Owners may sell all, but not less than
all, of the Offered Interest to the Third Party Offeror in accordance with the
terms of the Third Party Offer at any time within (***) after the expiry of the
(***) period specified in Section 12(d). If the sale of the Offered Interest is
not completed within such (***) period on such terms, the rights of the Parties
pursuant to this Section 12 will again take effect with respect thereto.

13.

Insurance Matters

 

(a)

Maintenance of Insurance. The Owners shall ensure that insurance is maintained
with reputable insurance companies with respect to the Sleeper Gold Project and
the operations conducted at, on and in respect thereof against such casualties
and contingencies and of such types and in such amounts as is customary in the
case of similar operations in the United States of America. Without limiting the
foregoing, such insurance shall include workers compensation insurance in
amounts required by Applicable Laws, and commercial general liability insurance
in such amounts as will, in the Payee’s reasonable judgment, adequately protect
the Paramount Entities, the Payee, the Royalty, and the Property from any Losses
which may reasonably be expected to arise with respect to this Agreement or the
Property and that can be covered by commercial general liability insurance.

 

(b)

Shipment of Minerals. The Owners shall ensure that each shipment of Minerals is
adequately insured in such amounts and with such coverage as is customary in the
mining industry, until the time that risk of loss and damage for such Minerals
is transferred to a Payor.

 

(c)

Loss Payee. The Owners shall cause the Payee to be named a loss payee (as its
interests may appear) on all insurance policies of the Paramount Entities
covering loss of or damage to the Minerals.

 

(d)

Notice of Loss or Damage. The Owners shall promptly provide the Payee with
written notice of any material loss or damage suffered to the Property or any
Minerals and whether any Paramount Entity plans to make any insurance claim.

14.

Representations and Warranties of the Payee

The Payee, acknowledging that the Owners are entering into this Agreement in
reliance thereon, hereby makes the representations and warranties to the Owners
as set out in Schedule C.

15.

Representations and Warranties of the Owners

Each of the Owners, jointly and severally, acknowledging that the Payee is
entering into this Agreement in reliance thereon, hereby makes the
representations and warranties to the Payee as set out in Schedule D.

 

--------------------------------------------------------------------------------

‑ 26 ‑

16.

Indemnities

 

(a)

Each of the Owners jointly and severally agree to indemnify and save the Payee
and its Affiliates and the directors, officers, employees and agents of the
foregoing harmless from and against any and all Losses suffered or incurred by
any of them as a result of, in respect of, or arising as a consequence of:

 

(i)

any breach or inaccuracy of any representation or warranty of the Owners
contained in this Agreement, including the representations and warranties set
forth in Schedule D hereto, or in any document, instrument or agreement
delivered pursuant hereto or thereto;

 

(ii)

any breach, including breach due to non-performance, by the Owners of any
covenant or agreement to be performed by any of the Owners contained in this
Agreement or in any document, instrument or agreement delivered pursuant hereto
or thereto; and

 

(iii)

claims brought by third parties against the Payee and its Affiliates and the
directors, officers, employees and agents of the foregoing relating to any work,
operation, activities or event on, in or under the Property or the Sleeper Gold
Project or related thereto,

provided that the foregoing shall not apply to any Losses to the extent they
arise from the gross negligence or willful misconduct of such indemnified
persons.

 

(b)

This Section 16 shall survive the termination of this Agreement.

17.

Term

Subject to Section 3(h)(v), the term of this Agreement shall commence on the
Effective Date and shall be perpetual.

18.

Transfer Rights of the Owners

 

(a)

Prohibited Transfers. The Owners may not Transfer, in whole or in part, their
rights and obligations under this Agreement or all or any portion of the
Property unless the Transferee has first entered into an agreement, in form and
substance satisfactory to the Payee, agreeing to be bound by this Agreement.

 

(b)

Transfer of Equity Interest. For greater certainty, the Transfer of any equity
interest of New Sleeper or Sleeper shall be deemed to be a Transfer in which
Section 18(a) applies.

 

(c)

Parent Guarantee. If at any time the ultimate parent of the Paramount Entities
(or of any permitted Transferee of all or any portion of the Property) does not
directly own any of the Property, such parent company shall deliver to the Payee
a parent guarantee, in form and substance satisfactory to the Payee, which
guarantees the obligations of the Owner(s) (or of the respective Transferee in
the case of a permitted Transfer of all or a portion of the Property) contained
in this Agreement.

 

(d)

Effect of Prohibited Transfer. Any Transfer made in violation of this Section 18
shall be null and void and of no force or effect whatsoever.

 

--------------------------------------------------------------------------------

‑ 27 ‑

19.

Transfer Rights of the Payee

 

(a)

Transfers. The Payee shall have the right to Transfer or encumber, in whole or
in part, its rights and obligations under this Agreement (including the Royalty
Deed) to any Person, without the consent of the Owners, upon the delivery of
notice of such Transfer to the Owners. In such a case, provided that such Person
has agreed to be bound by such Transferred obligations under this Agreement, the
Payee, as applicable, shall be released from such Transferred obligations under
this Agreement.

 

(b)

Encumbrances. Notwithstanding anything in this Agreement, the Payee shall have
the right to Transfer by way of Encumbrance, in whole or in part, its rights and
obligations under this Agreement to one or more lenders providing financing to
the Payee or any of its Affiliates without notice to, or the consent of, the
Owners. If such transferee enforces such Encumbrance, it will provide notice to
the Owners and upon delivery of such notice, which notice shall confirm that
such transferee agrees to be bound by such transferred obligations under this
Agreement, such Transferee shall become a party to this Agreement with all of
the rights and obligations of the Payee.

20.

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a)

This Agreement shall be governed by and construed and interpreted in accordance
with the laws of the State of Nevada.

 

(b)

ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
ROYALTY DEED OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE
INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES OF AMERICA OR THE COURTS
OF THE STATE OF NEVADA, AND EACH PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY'S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

(c)

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR ROYALTY DEED IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT
ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION ARISING OUT OF
OR RELATING TO THIS AGREEMENT, THE ROYALTY DEED OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT
(A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER
IN THE EVENT OF A LEGAL ACTION, (B) SUCH

 

--------------------------------------------------------------------------------

‑ 28 ‑

 

PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS
WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 20(c).

21.

Notices

Any notice or other communication required or permitted to be given hereunder
shall be in writing and shall be sent or delivered to the respective Parties at
their respective addresses, facsimile numbers or e-mail addresses set forth
below (or at or to such other address, facsimile, number or e-mail address as
shall be designated by any Party in a written notice to the other Parties):

If to any of the Owners:

Paramount Gold Nevada Corp.
665 Anderson Street
Winnemucca, NV, USA
89445

Attention:John Seaberg
Phone Number:(***)
Email:(***)

-and-

Sleeper Mining Company, LLC
665 Anderson Street
Winnemucca, NV, USA
89445

Attention:Carlo Buffone
Phone Number:(***)
Email:(***)

If to the Payee:

Franco Nevada U.S. Corporation
1745 Shea Center Drive, Suite 400
Highlands Ranch, Colorado
USA 80129

Attention:Jeff Jenkins
Fax Number:(***)
Email:(***)

 

with a copy (which shall not constitute notice) to:

Franco Nevada Corporation
199 Bay Street, Suite 2000


 

--------------------------------------------------------------------------------

‑ 29 ‑

P.O. Box 285
Commerce Court Postal Station
Toronto, Ontario
Canada M5L 1G9

Attention:Chief Legal Officer
Fax Number:(***)
Email:(***)

Any notice and communications shall be effective:

 

(a)

if delivered by hand, sent by certified or registered mail or sent by an
overnight courier service, when received; and, provided that if such date is a
day other than a Business Day, where the recipient Party is located, then such
notice shall be deemed to have been given and received on the first Business
Day, where the recipient Party is located, following the date of such delivery;
and

 

(b)

if sent by facsimile or e-mail transmission and successfully transmitted before
5:00 p.m. on a Business Day, where the recipient Party is located, then on that
Business Day, and if transmitted after 5:00 p.m. on that day or on a day that is
not a Business Day, then on the first Business Day, where the recipient Party is
located, following the date of transmission.

22.

General Provisions

 

(a)

Further Assurances. Each Party shall execute all such further instruments and
documents and shall take all such further actions as may be necessary to effect
the transactions contemplated herein, in each case at the cost and expense of
the Party requesting such further instrument, document or action, unless
expressly indicated otherwise.

 

(b)

Obligations of Paramount Entities. Each Owner agrees to take all action
necessary to cause each and every other Paramount Entity that is a Subsidiary of
such Owner to observe, comply with and perform its covenants and obligations in
this Agreement. To the extent that any covenants or obligations in this
Agreement are stated to be covenants or obligations of the Paramount Entities or
any of them, and a Paramount Entity is not a party to this Agreement (including
any Person that becomes a Paramount Entity after the date of this Agreement),
the Owners shall take all action necessary to cause such non-party Paramount
Entity to observe, comply with and perform such covenants or obligations,
including causing such non-party Paramount Entity to agree in writing in favor
of the Payee to be bound by this Agreement.

 

(c)

Memorandum for Recording. The Parties agree that no Party shall record this
Agreement in any land records. The Parties agree that the Royalty Deed shall
instead be recorded. The costs of preparing and recording the Royalty Deed shall
be at the Owners’ cost and expense.

 

(d)

Confidentiality. The Payee shall not, without the express written consent of the
Owners, which consent shall not be unreasonably withheld, disclose any data or
information concerning the operations of the Paramount Entities obtained in
connection with this Agreement which is not already in the public domain (the
“Confidential Information”); provided, however, the Payee may disclose
Confidential Information without the consent of the Owners: (i) if required by
Applicable Law or requested by a Government Body having jurisdiction over the
Payee or its Affiliates; (ii) to the Payee’s Affiliates and to any

 

--------------------------------------------------------------------------------

‑ 30 ‑

 

representatives, consultants or advisers of the Payee or its Affiliates for the
purpose of providing services to the Payee or its Affiliates; and (iii) to any
Person to whom the Payee, in good faith, anticipates Transferring an interest in
this Agreement as contemplated by Section 19(a) or 19(b) and such Person’s
Affiliates and the representatives, consultants and advisers of such Person or
its Affiliates. In the case of disclosure pursuant to clause (ii) or (iii), the
Payee shall be responsible to ensure that the recipient of the Confidential
Information does not disclose the Confidential Information to the same extent as
if it were bound by the same non-disclosure obligations of the Payee hereunder.
Notwithstanding the foregoing, the Payee shall not be restricted from disclosing
the terms of this Agreement or credits/payments on account of the Royalty. For
greater certainty, the Payee shall be entitled to disclose publicly data or
information concerning the operations of the Paramount Entities, without the
consent of the Owners, once such information has been publicly disclosed by any
of the Paramount Entities.

 

(e)

No Partnership. Nothing herein shall be construed to create, expressly or by
implication, a joint venture, agency relationship, fiduciary relationship,
mining partnership, commercial partnership or other partnership relationship
between the Payee and the Paramount Entities.

 

(f)

Severability. If any provision of this Agreement is wholly or partially invalid,
this Agreement shall be interpreted as if the invalid provision had not been a
part hereof so that the invalidity shall not affect the validity of the
remainder of this Agreement which shall be construed as if this Agreement had
been executed without the invalid portion. The Parties agree to negotiate in
good faith to replace any illegal, invalid or unenforceable provision of this
Agreement with a legal, valid and enforceable provision that, to the extent
possible, will preserve the economic bargain of this Agreement, or otherwise to
amend this Agreement, including the provision relating to choice of law, to
achieve such result.

 

(g)

Entire Agreement. This Agreement constitutes the entire agreement among the
Parties pertaining to the subject matter hereof and supersedes all prior
agreements, negotiations, discussions and understandings, written or oral, among
the Parties. There are no representations, warranties, terms, conditions,
assertions of fact, undertakings or collateral agreements, express, implied or
statutory, by or between the Parties other than as expressly set forth in this
Agreement.

 

(h)

Amendments. This Agreement may not be changed, amended or modified in any
manner, except pursuant to an instrument in writing signed on behalf of each of
the Parties.

 

(i)

Waiver. The failure by any Party to enforce at any time any of the provisions of
this Agreement shall in no way be construed to be a waiver of any such provision
unless such waiver is acknowledged in writing, nor shall such failure affect the
validity of this Agreement or any part thereof or the right of a Party to
enforce each and every provision. No waiver of a breach of this Agreement shall
be held to be a waiver of any other or subsequent breach.

 

(j)

Specific Performance. Each Party acknowledges that any breach of this Agreement
may cause the other Party (in such case, the “Non-Breaching Party”) irreparable
harm for which damages are not an adequate remedy. The Parties agree that, in
the event of any such breach, in addition to other remedies at law or in equity
that the Non-Breaching Party may have, the Non-Breaching Party shall be entitled
to seek specific performance.

 

--------------------------------------------------------------------------------

‑ 31 ‑

 

(k)

No Beneficiaries. This Agreement is intended for the benefit of the Parties and
their respective successors and permitted assigns and, except for the
indemnified Persons referred to in Section 16, is not for the benefit of, nor
may any provision in this Agreement be enforced by, any other Person. With
respect to any indemnified Person who is not a party to this Agreement, the
Payee, shall obtain and hold the rights and benefits of Section 16 in trust for
and on behalf of such indemnified Person.

 

(l)

Costs and Expenses. Unless otherwise provided herein, each of the Parties shall
be responsible for paying all costs and expenses incurred by them, respectively,
in connection with the negotiation and preparation of this Agreement.

 

(m)

Counterparts. This Agreement may be executed in one or more counterparts and by
the Parties in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Agreement by facsimile or electronic format shall be effective as
delivery of a manually executed counterpart of this Agreement.

[Signature page follows.]

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties hereto have executed this Royalty Agreement as of
the date and year first above written.

 

 

PARAMOUNT GOLD NEVADA CORP.

By:

/s/ Carlo Buffone

Name:       

Carlo Buffone

 

 

Title:

Chief Financial Officer

 

 

 

SLEEPER MINING COMPANY, LLC

By:

/s/ Carlo Buffone

Name:

Carlo Buffone

 

 

Title:

Manager

 

 

 

FRANCO-NEVADA U.S. CORPORATION

By:

/s/ Jeffrey D Jenkins

Name:

Jeffrey D. Jenkins

 

 

Title:

Director of Finance US Operations & Secretary

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

DESCRIPTION OF THE PROPERTY

(separately attached hereto)

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE A

 

(Sleeper)

 

The following twenty-three (23) unpatented mining claims situated in Humboldt
County, Nevada:

 

 

County

BLM

Claim Name

Book

Page

Serial No.

LAM 190

1997

5172

NMC771957

LAM 204

1997

5186

NMC771971

LAM 205

1997

5187

NMC771972

LAM 0201

2002

5465

NMC833020

LAM 0202

2002

5466

NMC833021

LAM 0203

2002

5467

NMC833022

LAM 0204

2002

5468

NMC833023

LAM 0205

2002

5469

NMC833024

LAM 0206

2002

5470

NMC833025

LAM 0207

2002

5471

NMC833026

LAM 0208

2002

5472

NMC833027

LAM 0209

2002

5473

NMC833028

LAM 0210

2002

5474

NMC833029

CR 1

2007

823

NMC945647

CR 2

2007

824

NMC945648

CR 3

2007

825

NMC945649

CR 4

2007

826

NMC945650

CR 5

2007

827

NMC945651

CR 6

2007

828

NMC945652

CR 7

2007

829

NMC945653

CR 8

2007

830

NMC945654

CR 9

2007

831

NMC945655

CR 10

2007

832

NMC945656

 

Total of 23 unpatented lode mining claims.

 

 




 

--------------------------------------------------------------------------------

 

(Alma)

 

The following two hundred and twenty-seven (227) unpatented mining claims
situated in Humboldt County, Nevada:

 

 

County

BLM

Claim Name

Book

Page

Serial No.

ELECTRUM # 11

159

361

NMC235675

ELECTRUM # 12

159

362

NMC235676

ELECTRUM # 13

159

363

NMC235677

ELECTRUM # 21

161

365

NMC239887

ELECTRUM # 23

161

367

NMC239889

FREE GOLD #  1

168

103

NMC252825

FREE GOLD #  2

168

104

NMC252826

FREE GOLD #  3

168

105

NMC252827

FREE GOLD #  4

168

106

NMC252828

FREE GOLD #  5

168

107

NMC252829

FREE GOLD #  6

168

108

NMC252830

FREE GOLD #  7

168

109

NMC252831

FREE GOLD #  8

168

110

NMC252832

FREE GOLD #  9

168

111

NMC252833

FREE GOLD # 10

168

112

NMC252834

DAYLIGHT FRACTION

175

308

NMC269681

RR # 2

200

15

NMC340619

RR #13

200

26

NMC340630

RR #24

200

37

NMC340641

RR #26

200

39

NMC340643

RR #28

200

41

NMC340645

RR #35

(Amended)

200

(326)

48

(613)

NMC340652

RR #37

200

50

NMC340654

RR #38

200

51

NMC340655

RR #39

(Amended)

200

(326)

52

(611)

NMC340656

RR #40

200

53

NMC340657

ELECTRUM #  1

214

295

NMC371654

ELECTRUM #  2

214

296

NMC371655

ELECTRUM #  3

214

297

NMC371656

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

LLY 1

326

614

NMC683286

LLY 2

326

615

NMC683287

LLY 3

326

616

NMC683288

LLY 4

326

617

NMC683289

LLY 5

326

618

NMC683290

LLY 6

326

619

NMC683291

LLY 7

326

620

NMC683292

LLY 8

326

621

NMC683293

LLY 9

326

622

NMC683294

LLY 10

326

623

NMC683295

LLY 11

326

624

NMC683296

LLY 12

326

625

NMC683297

LLY 13

326

626

NMC683298

LLY 14

326

627

NMC683299

LLY 15

326

628

NMC683300

LLY 16

326

629

NMC683301

LLY 17

326

630

NMC683302

LLY 18

326

631

NMC683303

LLY 19

326

632

NMC683304

LLY 20

326

633

NMC683305

LLY 21

326

634

NMC683306

LLY 22

326

635

NMC683307

LLY 23

326

636

NMC683308

LLY 24

326

637

NMC683309

LLY 25

326

638

NMC683310

LLY 26

326

639

NMC683311

LLY 27

326

640

NMC683312

LLY 28

326

641

NMC683313

LLY 29

326

642

NMC683314

LLY 30

326

643

NMC683315

LLY 31

326

644

NMC683316

LLY 32

326

645

NMC683317

LLY 33

326

646

NMC683318

LLY 34

326

647

NMC683319

LLY 35

326

648

NMC683320

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

LLY 36

326

649

NMC683321

LLY 37

326

650

NMC683322

LLY 38

326

651

NMC683323

LLY 39

326

652

NMC683324

DAY 1

333

521

NMC700996

DAY 2

333

522

NMC700997

DAY 3

333

523

NMC700998

DAY 4

333

524

NMC700999

DAY 5

333

526

NMC701000

DAY 6

333

527

NMC701001

DAY 7

333

528

NMC701002

DAY 8

333

529

NMC701003

DAY 9

333

530

NMC701004

DAY 10

333

531

NMC701005

DAY 11

333

532

NMC701006

DAY 12

333

533

NMC701007

DAY 13

333

534

NMC701008

DAY 14

333

535

NMC701009

DAY 15

333

536

NMC701010

DAY 16

333

537

NMC701011

DAY 17

333

538

NMC701012

DAY 18

333

539

NMC701013

DAY 19

333

540

NMC701014

DAY 20

333

541

NMC701015

DAY 21

333

542

NMC701016

DAY 22

333

543

NMC701017

DAY 23

333

544

NMC701018

DAY 24

333

545

NMC701019

DAY 25

333

546

NMC701020

DAY 26

333

547

NMC701021

DAY 27

333

548

NMC701022

DAY 28

333

549

NMC701023

DAY 29

333

550

NMC701024

DAY 30

333

551

NMC701025

DAY 31

333

552

NMC701026

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

DAY 32

333

553

NMC701027

DAY 33

333

554

NMC701028

DAY 34

333

555

NMC701029

DAY 35

333

556

NMC701030

DAY 36

333

557

NMC701031

DAY 37

333

558

NMC701032

DAY 38

333

559

NMC701033

DAY 39

333

560

NMC701034

DAY 40

333

561

NMC701035

DAY 41

333

562

NMC701036

DAY 42

333

563

NMC701037

DAY 43

333

564

NMC701038

DAY 44

333

565

NMC701039

DAY 45

333

566

NMC701040

DAY 46

333

567

NMC701041

DAY 47

333

568

NMC701042

DAY 48

333

569

NMC701043

DAY 49

333

570

NMC701044

DAY 50

341

407

NMC713671

DAY 51

341

408

NMC713672

DAY 52

341

409

NMC713673

DAY 53

341

410

NMC713674

DAY 54

341

411

NMC713675

DAY 55

341

412

NMC713676

DAY 56

341

413

NMC713677

DAY 57

341

414

NMC713678

DAY 58

341

415

NMC713679

DAY 59

(Amended)

(Amended)

341

(203)

(203)

416

(2215)

(2619)

NMC713680

LAM 1

1996

432

NMC730912

LAM 2

1996

433

NMC730913

LAM 3

1996

434

NMC730914

LAM 4

1996

435

NMC730915

LAM 5

1996

436

NMC730916

LAM 6

1996

437

NMC730917

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

LAM 7

1996

438

NMC730918

LAM 8

1996

439

NMC730919

LAM 9

1996

440

NMC730920

LAM 10

1996

441

NMC730921

LAM 11

1996

442

NMC730922

LAM 12

1996

443

NMC730923

LAM 13

1996

444

NMC730924

LAM 14

1996

445

NMC730925

LAM 15

1996

446

NMC730926

LAM 16

1996

447

NMC730927

LAM 17

1996

448

NMC730928

LAM 18

1996

449

NMC730929

LAM 19

1996

450

NMC730930

LAM 20

1996

451

NMC730931

LAM 21

1996

452

NMC730932

LAM 22

1996

453

NMC730933

LAM 23

1996

454

NMC730934

LAM 24

1996

455

NMC730935

LAM 25

1996

456

NMC730936

LAM 26

1996

457

NMC730937

LAM 27

1996

458

NMC730938

LAM 28

1996

459

NMC730939

LAM 29

1996

460

NMC730940

LAM 30

1996

461

NMC730941

LAM 31

1996

462

NMC730942

LAM 32

1996

463

NMC730943

LAM 33

1996

464

NMC730944

LAM 34

1996

465

NMC730945

LAM 35

1996

466

NMC730946

LAM 36

1996

467

NMC730947

LAM 37

1996

468

NMC730948

LAM 38

1996

469

NMC730949

LAM 39

1996

470

NMC730950

LAM 40

1996

471

NMC730951

LAM 41

1996

472

NMC730952

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

LAM 42

1996

473

NMC730953

LAM 43

1996

474

NMC730954

LAM 44

1996

475

NMC730955

LAM 45

(Amended)

1996

(2003)

476

(2208)

NMC730956

LAM 46

1996

477

NMC730957

LAM 47

(Amended)

1996

(2003)

478

(2209)

NMC730958

LAM 48

1996

479

NMC730959

LAM 49

1996

480

NMC730960

LAM 50

1996

481

NMC730961

LAM 51

1996

482

NMC730962

LAM 52

1996

483

NMC730963

LAM 53

1996

484

NMC730964

LAM 54

1996

485

NMC730965

LAM 55

1996

486

NMC730966

LAM 56

1996

487

NMC730967

LAM 57

1996

488

NMC730968

LAM 58

1996

489

NMC730969

LAM 59

1996

490

NMC730970

LAM 60

1996

491

NMC730971

LAM 61

(Amended)

1996

(2003)

492

(2210)

NMC730972

LAM 62

1996

493

NMC730973

LAM 63

(Amended)

1996

(2003)

494

(2211)

NMC730974

LAM 64

1996

495

NMC730975

LAM 65

(Amended)

1996

(2003)

496

(2212)

NMC730976

LAM 66

1996

497

NMC730977

LAM 67

1996

498

NMC730978

LAM 68

1996

499

NMC730979

LAM 69

1996

500

NMC730980

LAM 70

1996

501

NMC730981

LAM 71

(Amended)

1996

(2003)

502

(2213)

NMC730982

LAM 72

1996

503

NMC730983

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

LAM 73

(Amended)

1996

(2003)

504

(2214)

NMC730984

LAM 74

1996

505

NMC730985

LAM 75

1996

506

NMC730986

LAM 80

1996

511

NMC730991

LAM 82

1996

513

NMC730993

LAM 84

1996

515

NMC730995

LAM 85

1996

516

NMC730996

LAM 86

1996

517

NMC730997

LAM 87

1996

518

NMC730998

LAM 88

1996

519

NMC730999

LAM 89

1996

520

NMC731000

NEW ALMA

83

348

NMC75273

VIRGINIA

83

347

NMC75274

MORNING

83

350

NMC75275

MORNING STAR

83

345

NMC75276

NEW EVENING

83

346

NMC75277

NEW SNOWSTORM

(Amended)

83

(326)

349

(611)

NMC75278

LAM 76

1997

5154

NMC771939

LAM 77

1997

5155

NMC771940

LAM 78

1997

5156

NMC771941

LAM 79

1997

5157

NMC771942

LAM 81

1997

5158

NMC771943

LAM 83

1997

5159

NMC771944

YORK #1

1998

492

NMC787346

YORK #2

1998

493

NMC787347

YORK #3

1998

494

NMC787348

YORK #4

1998

495

NMC787349

YORK #5

1998

496

NMC787350

 

Total of 227 unpatented mining claims.

 




 

--------------------------------------------------------------------------------

 

(Dune)

 

The following three hundred and ninety-four (394) unpatented mining claims
situated in Humboldt County, Nevada:

 

 

County

BLM

Claim Name

Book

Page

Serial No

BLUE NO. 982

2010

3578

NMC1024274

BLUE NO. 983

2010

3579

NMC1024275

BLUE NO. 984

2010

3580

NMC1024276

BLUE NO. 985

2010

3581

NMC1024277

BLUE NO. 986

2010

3582

NMC1024278

BLUE NO. 987

2010

3583

NMC1024279

BLUE NO. 988

2010

3584

NMC1024280

BLUE NO. 989

2010

3585

NMC1024281

BLUE NO. 990

2010

3586

NMC1024282

BLUE NO. 991

2010

3587

NMC1024283

BLUE NO. 992

2010

3588

NMC1024284

BLUE NO. 993

2010

3589

NMC1024285

BLUE NO. 994

2010

3590

NMC1024286

BLUE NO. 995

2010

3591

NMC1024287

BLUE NO. 996

2010

3592

NMC1024288

BLUE NO. 997

2010

3593

NMC1024289

BLUE NO. 928

2010

6472

NMC1029648

BLUE NO. 929

2010

6473

NMC1029649

BLUE NO. 930

2010

6474

NMC1029650

BLUE NO. 931

2010

6475

NMC1029651

BLUE NO. 932

2010

6476

NMC1029652

BLUE NO. 933

2010

6477

NMC1029653

BLUE NO. 934

2010

6478

NMC1029654

BLUE NO. 935

2010

6479

NMC1029655

BLUE NO. 936

2010

6480

NMC1029656

BLUE NO. 937

2010

6481

NMC1029657

BLUE NO. 938

2010

6482

NMC1029658

BLUE NO. 939

2010

6483

NMC1029659

BLUE NO. 940

2010

6484

NMC1029660

BLUE NO. 941

2010

6485

NMC1029661

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No

BLUE NO. 942

2010

6486

NMC1029662

BLUE NO. 943

2010

6487

NMC1029663

BLUE NO. 944

2010

6488

NMC1029664

BLUE NO. 945

2010

6489

NMC1029665

BLUE NO. 946

2010

6490

NMC1029666

BLUE NO. 947

2010

6491

NMC1029667

BLUE NO. 948

2010

6492

NMC1029668

BLUE NO. 949

2010

6493

NMC1029669

BLUE NO. 950

2010

6494

NMC1029670

BLUE NO. 951

2010

6495

NMC1029671

BLUE NO. 952

2010

6496

NMC1029672

BLUE NO. 953

2010

6497

NMC1029673

BLUE NO. 954

2010

6498

NMC1029674

BLUE NO. 955

2010

6499

NMC1029675

BLUE NO. 956

2010

6500

NMC1029676

BLUE NO. 957

2010

6501

NMC1029677

BLUE NO. 958

2010

6502

NMC1029678

BLUE NO. 959

2010

6503

NMC1029679

BLUE NO. 960

2010

6504

NMC1029680

BLUE NO. 961

2010

6505

NMC1029681

BLUE NO. 962

2010

6506

NMC1029682

BLUE NO. 963

2010

6507

NMC1029683

BLUE NO. 2000

2010

6508

NMC1029684

BLUE NO. 2001

2010

6509

NMC1029685

BLUE NO. 2002

2010

6510

NMC1029686

BLUE NO. 2003

2010

6511

NMC1029687

BLUE NO. 2004

2010

6512

NMC1029688

BLUE NO. 2005

2010

6513

NMC1029689

BLUE NO. 2006

2010

6514

NMC1029690

BLUE NO. 2007

2010

6515

NMC1029691

BLUE NO. 2008

2010

6516

NMC1029692

BLUE NO. 2009

2010

6517

NMC1029693

BLUE NO. 2010

2010

6518

NMC1029694

BLUE NO. 2011

2010

6519

NMC1029695

BLUE NO. 2012

2010

6520

NMC1029696

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No

BLUE NO. 2013

2010

6521

NMC1029697

BLUE NO. 2014

2010

6522

NMC1029698

BLUE NO. 2015

2010

6523

NMC1029699

BLUE NO. 2016

2010

6524

NMC1029700

BLUE NO. 2017

2010

6525

NMC1029701

BLUE NO. 2018

2010

6526

NMC1029702

BLUE NO. 2019

2010

6527

NMC1029703

BLUE NO. 2020

2010

6528

NMC1029704

BLUE NO. 2021

2010

6529

NMC1029705

BLUE NO. 2022

2010

6530

NMC1029706

BLUE NO. 2023

2010

6531

NMC1029707

BLUE NO. 2024

2010

6532

NMC1029708

BLUE NO. 2025

2010

6533

NMC1029709

BLUE NO. 2026

2010

6534

NMC1029710

BLUE NO. 2027

2010

6535

NMC1029711

BLUE NO. 2028

2010

6536

NMC1029712

BLUE NO. 2029

2010

6537

NMC1029713

BLUE NO. 2030

2010

6538

NMC1029714

BLUE NO. 2031

2010

6539

NMC1029715

BLUE NO. 2032

2010

6540

NMC1029716

BLUE NO. 2033

2010

6541

NMC1029717

BLUE NO. 2034

2010

6542

NMC1029718

BLUE NO. 2035

2010

6543

NMC1029719

BLUE NO. 2036

2010

6544

NMC1029720

BLUE NO. 2037

2010

6545

NMC1029721

BLUE NO. 2038

2010

6546

NMC1029722

BLUE NO. 2039

2010

6547

NMC1029723

SP  1

2007

5041

NMC955469

SP  2

2007

5042

NMC955470

SP  3

2007

5043

NMC955471

SP  4

2007

5044

NMC955472

SP  5

2007

5045

NMC955473

SP  52

2007

5092

NMC955520

SP  53

2007

5093

NMC955521

SP  54

2007

5094

NMC955522

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No

SP  55

2007

5095

NMC955523

SP  56

2007

5096

NMC955524

SP  103

2007

5143

NMC955571

SP  104

2007

5144

NMC955572

SP  105

2007

5145

NMC955573

SP  106

2007

5146

NMC955574

SP  107

2007

5147

NMC955575

SP  154

2007

5194

NMC955622

SP  155

2007

5195

NMC955623

SP  156

2007

5196

NMC955624

SP  157

2007

5197

NMC955625

SP  158

2007

5198

NMC955626

SP  205

2007

5245

NMC955673

SP  206

2007

5246

NMC955674

SP  207

2007

5247

NMC955675

SP  208

2007

5248

NMC955676

SP  209

2007

5249

NMC955677

SP  256

2007

5296

NMC955724

SP  257

2007

5297

NMC955725

SP  258

2007

5298

NMC955726

SP  259

2007

5299

NMC955727

SP  260

2007

5300

NMC955728

SP  347

2007

5387

NMC955815

SP  348

2007

5388

NMC955816

SP  349

2007

5389

NMC955817

SP  350

2007

5390

NMC955818

SP  351

2007

5391

NMC955819

SP  352

2007

5392

NMC955820

SP  353

2007

5393

NMC955821

SP  354

2007

5394

NMC955822

SP  355

2007

5395

NMC955823

SP  356

2007

5396

NMC955824

SP  357

2007

5397

NMC955825

SP  358

2007

5398

NMC955826

SP  359

2007

5399

NMC955827

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No

SP  360

2007

5400

NMC955828

SP  361

2007

5401

NMC955829

SP  362

2007

5402

NMC955830

SP  363

2007

5403

NMC955831

SP  364

2007

5404

NMC955832

SP  365

2007

5405

NMC955833

SP  366

2007

5406

NMC955834

SP  367

2007

5407

NMC955835

SP  368

2007

5408

NMC955836

SP  369

2007

5409

NMC955837

SP  370

2007

5410

NMC955838

SP  371

2007

5411

NMC955839

SP  372

2007

5412

NMC955840

SP  373

2007

5413

NMC955841

SP  374

2007

5414

NMC955842

SP  375

2007

5415

NMC955843

SP  376

2007

5416

NMC955844

SP  377

2007

5417

NMC955845

SP  378

2007

5418

NMC955846

SP  379

2007

5419

NMC955847

SP  380

2007

5420

NMC955848

SP  381

2007

5421

NMC955849

SP  382

2007

5422

NMC955850

SP  383

2007

5423

NMC955851

SP  384

2007

5424

NMC955852

SP  385

2007

5425

NMC955853

SP  386

2007

5426

NMC955854

SP  387

2007

5427

NMC955855

SP  388

2007

5428

NMC955856

SP  389

2007

5429

NMC955857

SP  390

2007

5430

NMC955858

SP  391

2007

5431

NMC955859

SP  392

2007

5432

NMC955860

SP  393

2007

5433

NMC955861

SP  394

2007

5434

NMC955862

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No

SP  395

2007

5435

NMC955863

SP  396

2007

5436

NMC955864

SP  397

2007

5437

NMC955865

SP  398

2007

5438

NMC955866

SP  399

2007

5439

NMC955867

SP  400

2007

5440

NMC955868

SP  401

2007

5441

NMC955869

SP  402

2007

5442

NMC955870

SP  423

2007

5463

NMC955891

SP  424

2007

5464

NMC955892

SP  425

2007

5465

NMC955893

SP  426

2007

5466

NMC955894

SP  427

2007

5467

NMC955895

SP  428

2007

5468

NMC955896

SP  429

2007

5469

NMC955897

SP  430

2007

5470

NMC955898

SP  431

2007

5471

NMC955899

SP  432

2007

5472

NMC955900

SP  433

2007

5473

NMC955901

SP  434

2007

5474

NMC955902

SP  435

2007

5475

NMC955903

SP  436

2007

5476

NMC955904

SP  437

2007

5477

NMC955905

SP  438

2007

5478

NMC955906

SP  439

2007

5479

NMC955907

SP  440

2007

5480

NMC955908

SP  441

2007

5481

NMC955909

SP  442

2007

5482

NMC955910

SP  443

2007

5483

NMC955911

SP  444

2007

5484

NMC955912

SP  445

2007

5485

NMC955913

SP  446

2007

5486

NMC955914

SP  447

2007

5487

NMC955915

SP  448

2007

5488

NMC955916

SP  449

2007

5489

NMC955917

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No

SP  450

2007

5490

NMC955918

SP  451

2007

5491

NMC955919

SP  452

2007

5492

NMC955920

SP  453

2007

5493

NMC955921

SP  454

2007

5494

NMC955922

SP  455

2007

5495

NMC955923

SP  456

2007

5496

NMC955924

SP  457

2007

5497

NMC955925

SP  458

2007

5498

NMC955926

SP  486

2007

5526

NMC955954

SP  487

2007

5527

NMC955955

SP  488

2007

5528

NMC955956

SP  489

2007

5529

NMC955957

SP  490

2007

5530

NMC955958

SP  491

2007

5531

NMC955959

SP  492

2007

5532

NMC955960

SP  493

2007

5533

NMC955961

SP  494

2007

5534

NMC955962

SP  495

2007

5535

NMC955963

SP  496

2007

5536

NMC955964

SP  497

2007

5537

NMC955965

SP  498

2007

5538

NMC955966

SP  499

2007

5539

NMC955967

SP  500

2007

5540

NMC955968

SP  501

2007

5541

NMC955969

SP  502

2007

5542

NMC955970

SP  503

2007

5543

NMC955971

SP  504

2007

5544

NMC955972

SP  505

2007

5545

NMC955973

SP  506

2007

5546

NMC955974

SP  507

2007

5547

NMC955975

SP  508

2007

5548

NMC955976

SP  509

2007

5549

NMC955977

SP  510

2007

5550

NMC955978

SP  511

2007

5551

NMC955979

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No

SP  512

2007

5552

NMC955980

SP  513

2007

5553

NMC955981

SP  514

2007

5554

NMC955982

SP  515

2007

5555

NMC955983

SP  516

2007

5556

NMC955984

SP  517

2007

5557

NMC955985

SP  518

2007

5558

NMC955986

SP  519

2007

5559

NMC955987

SP  520

2007

5560

NMC955988

SP  521

2007

5561

NMC955989

SP  522

2007

5562

NMC955990

SP  523

2007

5563

NMC955991

SP  524

2007

5564

NMC955992

SP  525

2007

5565

NMC955993

SP  526

2007

5566

NMC955994

SP  527

2007

5567

NMC955995

SP  528

2007

5568

NMC955996

SP  529

2007

5569

NMC955997

SP  530

2007

5570

NMC955998

SP  531

2007

5571

NMC955999

SP  532

2007

5572

NMC956000

SP  533

2007

5573

NMC956001

SP  534

2007

5574

NMC956002

SP  535

2007

5575

NMC956003

SP  536

2007

5576

NMC956004

SP  537

2007

5577

NMC956005

SP  538

2007

5578

NMC956006

SP  539

2007

5579

NMC956007

SP  540

2007

5580

NMC956008

SP  541

2007

5581

NMC956009

SP  542

2007

5582

NMC956010

SP  543

2007

5583

NMC956011

SP  544

2007

5584

NMC956012

SP  545

2007

5585

NMC956013

SP  546

2007

5586

NMC956014

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No

SP  547

2007

5587

NMC956015

SP  548

2007

5588

NMC956016

SP  549

2007

5589

NMC956017

SP  550

2007

5590

NMC956018

SP  551

2007

5591

NMC956019

SP  552

2007

5592

NMC956020

SP  553

2007

5593

NMC956021

SP  554

2007

5594

NMC956022

SP  555

2007

5595

NMC956023

SP  556

2007

5596

NMC956024

SP  557

2007

5597

NMC956025

SP  558

2007

5598

NMC956026

SP  559

2007

5599

NMC956027

SP  560

2007

5600

NMC956028

SP  561

2007

5601

NMC956029

SP  562

2007

5602

NMC956030

SP  563

2007

5603

NMC956031

SP  564

2007

5604

NMC956032

SP  565

2007

5605

NMC956033

SP  566

2007

5606

NMC956034

SP  567

2007

5607

NMC956035

SP  568

2007

5608

NMC956036

SP  569

2007

5609

NMC956037

SP  570

2007

5610

NMC956038

SP  571

2007

5611

NMC956039

SP  572

2007

5612

NMC956040

SP  573

2007

5613

NMC956041

SP  574

2007

5614

NMC956042

SP  575

2007

5615

NMC956043

SP  576

2007

5616

NMC956044

SP  577

2007

5617

NMC956045

SP  578

2007

5618

NMC956046

SP  579

2007

5619

NMC956047

SP  580

2007

5620

NMC956048

SP  581

2007

5621

NMC956049

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No

SP  582

2007

5622

NMC956050

SP  583

2007

5623

NMC956051

SP  584

2007

5624

NMC956052

SP  585

2007

5625

NMC956053

SP  586

2007

5626

NMC956054

SP  587

2007

5627

NMC956055

SP  588

2007

5628

NMC956056

SP  589

2007

5629

NMC956057

SP  590

2007

5630

NMC956058

SP  591

2007

5631

NMC956059

SP  592

2007

5632

NMC956060

SP  593

2007

5633

NMC956061

SP  594

2007

5634

NMC956062

SP  595

2007

5635

NMC956063

SP  596

2007

5636

NMC956064

SP  597

2007

5637

NMC956065

SP  598

2007

5638

NMC956066

SP  599

2007

5639

NMC956067

SP  600

2007

5640

NMC956068

SP  601

2007

5641

NMC956069

SP  602

2007

5642

NMC956070

SP  612

2007

5652

NMC956080

SP  613

2007

5653

NMC956081

SP  614

2007

5654

NMC956082

SP  615

2007

5655

NMC956083

SP  616

2007

5656

NMC956084

SP  617

2007

5657

NMC956085

SP  618

2007

5658

NMC956086

SP  619

2007

5659

NMC956087

SP  620

2007

5660

NMC956088

SP  621

2007

5661

NMC956089

SP  622

2007

5662

NMC956090

SP  623

2007

5663

NMC956091

SP  624

2007

5664

NMC956092

SP  625

2007

5665

NMC956093

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No

SP  626

2007

5666

NMC956094

SP  627

2007

5667

NMC956095

SP  628

2007

5668

NMC956096

SP  629

2007

5669

NMC956097

SP  630

2007

5670

NMC956098

SP  631

2007

5671

NMC956099

SP  632

2007

5672

NMC956100

SP  633

2007

5673

NMC956101

SP  634

2007

5674

NMC956102

SP  635

2007

5675

NMC956103

SP  636

2007

5676

NMC956104

SP  637

2007

5677

NMC956105

SP  638

2007

5678

NMC956106

SS 65

2008

2914

NMC985080

SS 66

2008

2915

NMC985081

SS 67

2008

2916

NMC985082

SS 68

2008

2917

NMC985083

SS 69

2008

2918

NMC985084

SS 70

2008

2919

NMC985085

SS 71

2008

2920

NMC985086

SS 72

2008

2921

NMC985087

SS 73

2008

2922

NMC985088

SS 74

2008

2923

NMC985089

SS 75

2008

2924

NMC985090

SS 76

2008

2925

NMC985091

SS 77

2008

2926

NMC985092

SS 78

2008

2927

NMC985093

SS 79

2008

2928

NMC985094

SS 80

2008

2929

NMC985095

SS 81

2008

2930

NMC985096

SS 82

2008

2931

NMC985097

SS 83

2008

2932

NMC985098

SS 84

2008

2933

NMC985099

SS 85

2008

2934

NMC985100

SS 86

2008

2935

NMC985101

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No

SS 87

2008

2936

NMC985102

SS 88

2008

2937

NMC985103

SS 89

2008

2938

NMC985104

SS 90

2008

2939

NMC985105

SS 91

2008

2940

NMC985106

SS 92

2008

2941

NMC985107

SS 93

2008

2942

NMC985108

SS 94

2008

2943

NMC985109

SS 95

2008

2944

NMC985110

SS 96

2008

2945

NMC985111

SS 97

2008

2946

NMC985112

SS 98

2008

2947

NMC985113

SS 99

2008

2948

NMC985114

SS 100

2008

2949

NMC985115

 

Total of 394 unpatented mining claims.




 

--------------------------------------------------------------------------------

 

(Sleeper)

 

The following seven hundred and ninety-four (794) unpatented mining claims
situated in Humboldt County, Nevada:

 

 

County

BLM

Claim Name

Book

Page

Serial No.

SLEEPER #  1

165

125

NMC250715

SLEEPER #  2

165

126

NMC250716

SLEEPER #  3

165

127

NMC250717

SLEEPER #  4

165

128

NMC250718

SLEEPER #  5

165

129

NMC250719

SLEEPER #  6

165

130

NMC250720

SLEEPER #  7

165

131

NMC250721

SLEEPER #  8

165

132

NMC250722

SLEEPER #  9

165

133

NMC250723

SLEEPER # 10

165

134

NMC250724

SLEEPER # 11

165

135

NMC250725

SLEEPER # 12

165

136

NMC250726

SLEEPER # 13

165

137

NMC250727

SLEEPER # 14

165

138

NMC250728

SLEEPER # 15

165

139

NMC250729

SLEEPER # 16

165

140

NMC250730

SLEEPER # 17

165

141

NMC250731

SLEEPER # 18

165

142

NMC250732

SLEEPER # 19

165

143

NMC250733

SLEEPER # 20

165

144

NMC250734

SLEEPER # 21

165

145

NMC250735

SLEEPER # 22

165

146

NMC250736

SLEEPER # 23

165

147

NMC250737

SLEEPER # 24

165

148

NMC250738

SLEEPER # 25

165

149

NMC250739

SLEEPER # 26

165

150

NMC250740

SLEEPER # 27

165

151

NMC250741

SLEEPER # 28

165

152

NMC250742

SLEEPER # 29

165

153

NMC250743

SLEEPER # 30

165

154

NMC250744

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

SLEEPER # 31

165

155

NMC250745

SLEEPER # 32

165

156

NMC250746

SLEEPER # 33

165

157

NMC250747

SLEEPER # 34

165

158

NMC250748

SLEEPER # 35

165

159

NMC250749

SLEEPER # 36

165

160

NMC250750

SLEEPER # 37

165

161

NMC250751

SLEEPER # 38

165

162

NMC250752

SLEEPER # 39

165

163

NMC250753

SLEEPER # 40

165

164

NMC250754

SLEEPER # 41

165

165

NMC250755

SLEEPER # 42

165

166

NMC250756

SLEEPER # 43

165

167

NMC250757

SLEEPER # 44

165

168

NMC250758

SLEEPER # 45

165

169

NMC250759

SLEEPER # 46

165

170

NMC250760

SLEEPER # 47

165

171

NMC250761

SLEEPER # 48

165

172

NMC250762

SLEEPER # 49

165

173

NMC250763

SLEEPER # 50

165

174

NMC250764

SLEEPER # 51

165

175

NMC250765

SLEEPER # 52

165

176

NMC250766

SLEEPER # 53

165

177

NMC250767

SLEEPER # 54

165

178

NMC250768

SLEEPER # 55

165

179

NMC250769

SLEEPER # 56

165

180

NMC250770

SLEEPER # 57

165

181

NMC250771

SLEEPER # 58

165

182

NMC250772

SLEEPER # 59

165

183

NMC250773

SLEEPER # 60

165

184

NMC250774

SLEEPER # 61

165

185

NMC250775

SLEEPER # 62

165

186

NMC250776

SLEEPER # 63

165

187

NMC250777

SLEEPER # 64

165

188

NMC250778

SLEEPER # 65

165

189

NMC250779

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

SLEEPER # 66

165

190

NMC250780

SLEEPER # 67

165

191

NMC250781

SLEEPER # 68

165

192

NMC250782

SLEEPER # 69

165

193

NMC250783

SLEEPER # 70

165

194

NMC250784

SLEEPER # 71

165

195

NMC250785

SLEEPER # 72

165

196

NMC250786

SLEEPER # 73

165

197

NMC250787

SLEEPER # 74

165

198

NMC250788

SLEEPER # 75

165

199

NMC250789

SLEEPER # 76

165

200

NMC250790

SLEEPER # 77

165

201

NMC250791

SLEEPER # 78

165

202

NMC250792

SLEEPER # 79

165

203

NMC250793

SLEEPER # 80

165

204

NMC250794

SLEEPER # 81

165

205

NMC250795

SLEEPER # 82

165

206

NMC250796

SLEEPER # 83

165

207

NMC250797

SLEEPER # 84

165

208

NMC250798

SLEEPER # 85

165

209

NMC250799

SLEEPER # 86

165

210

NMC250800

SLEEPER # 87

165

211

NMC250801

NA #  1

165

214

NMC250802

NA #  2

165

215

NMC250803

NA #  3

165

216

NMC250804

NA #  4

165

217

NMC250805

NA #  5

165

218

NMC250806

NA #  6

165

219

NMC250807

NA #  7

165

220

NMC250808

NA #  8

165

221

NMC250809

NA #  9

165

222

NMC250810

NA # 10

165

223

NMC250811

NA # 11

165

224

NMC250812

NA # 12

165

225

NMC250813

NA # 13

165

226

NMC250814

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

NA # 14

165

227

NMC250815

NA # 15

165

228

NMC250816

NA # 16

165

229

NMC250817

NA # 17

165

230

NMC250818

NA # 18

165

231

NMC250819

NA # 19

165

232

NMC250820

NA # 20

165

233

NMC250821

NA # 21

165

234

NMC250822

NA # 22

165

235

NMC250823

NA # 23

165

236

NMC250824

NA # 24

165

237

NMC250825

NA # 25

165

238

NMC250826

NA # 26

165

239

NMC250827

NA # 27

165

240

NMC250828

NA # 28

165

241

NMC250829

NA # 37

165

250

NMC250838

NA # 38

165

251

NMC250839

NA # 39

165

252

NMC250840

NA # 40

165

253

NMC250841

NA # 41

165

254

NMC250842

NA # 42

165

255

NMC250843

NA # 43

165

256

NMC250844

NA # 44

165

257

NMC250845

NA # 45

165

258

NMC250846

NA # 46

165

259

NMC250847

NA # 47

165

260

NMC250848

NA # 48

165

261

NMC250849

NA # 49

165

262

NMC250850

NA # 50

165

263

NMC250851

NA # 51

165

264

NMC250852

NA # 52

165

265

NMC250853

NA # 53

165

266

NMC250854

NA # 54

165

267

NMC250855

NA # 55

165

268

NMC250856

NA # 56

165

269

NMC250857

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

NA # 57

165

270

NMC250858

NA # 58

165

271

NMC250859

NA # 59

165

272

NMC250860

NA # 60

165

273

NMC250861

NA # 61

165

274

NMC250862

NA # 62

165

275

NMC250863

DRYLAKE #  4

165

436

NMC251345

(160 acres)

DRYLAKE # 15

165

437

NMC251346

(160 acres)

DRYLAKE # 17

165

438

NMC251347

(160 acres)

DRYLAKE # 18

165

439

NMC251348

(160 acres)

DRYLAKE # 20

165

441

NMC251350

(160 acres)

DRYLAKE # 21

165

442

NMC251351

(160 acres)

DRYLAKE # 25

165

443

NMC251352

(160 acres)

DRYLAKE # 28

165

444

NMC251353

(80 acres)

DRYLAKE # 40

166

235

NMC251354

(160 acres)

NA # 63

172

144

NMC262286

NA # 64

172

145

NMC262287

NA # 65

172

146

NMC262288

NA # 66

172

147

NMC262289

NA # 67

172

148

NMC262290

NA # 68

172

149

NMC262291

NA # 69

172

150

NMC262292

NA # 70

172

151

NMC262293

NA # 71

172

152

NMC262294

NA # 72

172

153

NMC262295

NA # 73

172

154

NMC262296

NA # 74

172

155

NMC262297

NA # 75

172

156

NMC262298

NA # 76

172

157

NMC262299

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

NA # 77

172

158

NMC262300

NA # 78

172

159

NMC262301

NA # 79

172

160

NMC262302

NA # 80

172

161

NMC262303

NA # 81

172

162

NMC262304

NA # 82

172

163

NMC262305

NA # 83

172

164

NMC262306

NA # 84

172

165

NMC262307

NA # 85

172

166

NMC262308

NA # 86

172

167

NMC262309

NA # 87

172

168

NMC262310

NA # 88

172

169

NMC262311

NA # 89

172

170

NMC262312

NA # 90

172

171

NMC262313

NA # 91

172

172

NMC262314

NA # 92

172

173

NMC262315

NA # 93

172

174

NMC262316

NA # 94

172

175

NMC262317

NA # 95

192

120

NMC321784

NA # 96

192

121

NMC321785

NA # 97

192

122

NMC321786

NA # 98

192

123

NMC321787

NA # 99

192

124

NMC321788

NA #100

192

125

NMC321789

NA #101

192

126

NMC321790

NA #102

192

127

NMC321791

NA #103

192

128

NMC321792

NA #104

192

129

NMC321793

NA #105

192

130

NMC321794

NA #106

192

131

NMC321795

NA #107

192

132

NMC321796

NA #108

192

133

NMC321797

NA #109

192

134

NMC321798

NA #110

192

135

NMC321799

NA #111

192

136

NMC321800

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

NA #112

192

137

NMC321801

NA #113

192

138

NMC321802

NA #115

192

139

NMC321803

NA #116

192

140

NMC321804

NA #117

192

141

NMC321805

NA #118

192

142

NMC321806

NA #119

192

143

NMC321807

NA #120

192

144

NMC321808

NA #121

192

145

NMC321809

NA #122

192

146

NMC321810

NA #123

192

147

NMC321811

NA #124

192

148

NMC321812

NA #125

192

149

NMC321813

NA #126

192

150

NMC321814

NA #127

192

151

NMC321815

NA #128

192

152

NMC321816

NA #129

192

153

NMC321817

NA #130

192

154

NMC321818

NA #131

192

155

NMC321819

NA #132

192

156

NMC321820

NA #133

192

157

NMC321821

NA #134

192

158

NMC321822

NA #135

192

159

NMC321823

NA #136

192

160

NMC321824

NA #137

192

161

NMC321825

NA #138

192

162

NMC321826

NA #139

192

163

NMC321827

NA #140

192

164

NMC321828

NA #141

192

165

NMC321829

NA #142

192

166

NMC321830

NA #143

192

167

NMC321831

NA #144

192

168

NMC321832

NA #145

192

169

NMC321833

NA #146

192

170

NMC321834

NA #147

192

171

NMC321835

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

NA #148

192

172

NMC321836

NA #149

192

173

NMC321837

NA #150

192

174

NMC321838

NA #151

192

175

NMC321839

NA #152

192

176

NMC321840

NA #153

192

177

NMC321841

NA #154

192

178

NMC321842

NA #155

192

252

NMC321843

NA #156

192

179

NMC321844

NA #157

192

180

NMC321845

NA #158

192

181

NMC321846

NA #159

192

182

NMC321847

NA #159A

192

183

NMC321848

NA #165

192

189

NMC321854

NA #166

192

190

NMC321855

NA #167

192

191

NMC321856

NA #168

192

192

NMC321857

NA #169

192

193

NMC321858

NA #170

192

194

NMC321859

NA #171

192

195

NMC321860

NA #172

192

196

NMC321861

NA #173

192

197

NMC321862

NA #174

192

198

NMC321863

NA #175

192

199

NMC321864

NA #182

192

206

NMC321871

NA #183

192

207

NMC321872

NA #184

192

208

NMC321873

NA #185

192

209

NMC321874

NA #186

192

210

NMC321875

NA #187

192

211

NMC321876

NA #188

192

212

NMC321877

NA #189

192

213

NMC321878

NA #190

192

214

NMC321879

NA #191

192

215

NMC321880

NA #192

192

216

NMC321881

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

NA #193

192

217

NMC321882

NA #194

192

218

NMC321883

NA #195

192

219

NMC321884

NA #196

192

220

NMC321885

NA #197

192

221

NMC321886

NA #198

192

222

NMC321887

NA #199

192

223

NMC321888

NA #206

192

230

NMC321895

NA #207

192

231

NMC321896

NA #208

192

232

NMC321897

NA #209

192

233

NMC321898

NA #210

192

234

NMC321899

NA #211

192

235

NMC321900

NA #212

192

236

NMC321901

NA #213

192

237

NMC321902

NA #214

192

238

NMC321903

NA #215

192

239

NMC321904

NA #216

192

240

NMC321905

NA #217

192

241

NMC321906

NA #218

192

242

NMC321907

NA #219

192

243

NMC321908

NA #220

192

244

NMC321909

NA #221

192

245

NMC321910

NA #222

192

246

NMC321911

NA #223

192

247

NMC321912

NA #226

192

250

NMC321915

NA #227

192

251

NMC321916

SLEEPER # 88

192

389

NMC322017

SLEEPER # 89

192

390

NMC322018

SLEEPER # 90

192

391

NMC322019

SLEEPER # 91

192

392

NMC322020

SLEEPER # 92

192

393

NMC322021

SLEEPER # 93

192

394

NMC322022

SLEEPER # 94

192

395

NMC322023

SLEEPER # 95

192

396

NMC322024

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

SLEEPER # 96

192

397

NMC322025

SLEEPER # 97

192

398

NMC322026

SLEEPER # 98

192

399

NMC322027

SLEEPER # 99

192

400

NMC322028

SLEEPER #100

192

401

NMC322029

SLEEPER #101

192

402

NMC322030

SLEEPER #102

192

403

NMC322031

SLEEPER #103

192

404

NMC322032

SLEEPER #104

192

405

NMC322033

SLEEPER #105

192

406

NMC322034

SLEEPER #106

192

407

NMC322035

SLEEPER #107

192

408

NMC322036

SLEEPER #108

192

409

NMC322037

SLEEPER #109

192

410

NMC322038

SLEEPER #110

192

411

NMC322039

SLEEPER #111

192

412

NMC322040

SLEEPER #112

192

413

NMC322041

SLEEPER #113

192

414

NMC322042

SLEEPER #114

192

415

NMC322043

SLEEPER #115

192

416

NMC322044

SLEEPER #116

192

417

NMC322045

SLEEPER #117

192

418

NMC322046

SLEEPER #118

192

419

NMC322047

SLEEPER #119

192

420

NMC322048

SLEEPER #120

192

421

NMC322049

SLEEPER #121

192

422

NMC322050

SLEEPER #122

192

423

NMC322051

SLEEPER #123

192

424

NMC322052

SLEEPER #124

192

425

NMC322053

SLEEPER #125

192

426

NMC322054

SLEEPER #126

192

427

NMC322055

SLEEPER #127

192

428

NMC322056

SLEEPER #128

192

429

NMC322057

SLEEPER #129

192

430

NMC322058

SLEEPER #130

192

431

NMC322059

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

SLEEPER #131

192

432

NMC322060

SLEEPER #132

192

433

NMC322061

SLEEPER #133

192

434

NMC322062

SLEEPER #134

192

435

NMC322063

SLEEPER #135

192

436

NMC322064

SLEEPER #136

192

437

NMC322065

SLEEPER #137

192

438

NMC322066

SLEEPER #138

192

439

NMC322067

SLEEPER #139

192

440

NMC322068

SLEEPER #140

192

441

NMC322069

SLEEPER #141

192

442

NMC322070

SLEEPER #142

192

443

NMC322071

SLEEPER #143

192

444

NMC322072

SLEEPER #144

192

445

NMC322073

SLEEPER #145

192

446

NMC322074

SLEEPER #146

192

447

NMC322075

SLEEPER #147

192

448

NMC322076

SLEEPER #148

192

449

NMC322077

SLEEPER #149

192

450

NMC322078

SLEEPER #150

192

451

NMC322079

SLEEPER #151

192

452

NMC322080

SLEEPER #152

192

453

NMC322081

SLEEPER #153

192

454

NMC322082

SLEEPER #154

192

455

NMC322083

SLEEPER #155

192

456

NMC322084

SLEEPER #156

192

457

NMC322085

SLEEPER #157

192

458

NMC322086

SLEEPER #158

192

459

NMC322087

SLEEPER #159

192

460

NMC322088

SLEEPER #160

192

461

NMC322089

SLEEPER #161

192

462

NMC322090

SLEEPER #162

192

463

NMC322091

SLEEPER #163

192

464

NMC322092

SLEEPER #164

192

465

NMC322093

SLEEPER #165

192

466

NMC322094

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

SLEEPER #166

192

467

NMC322095

SLEEPER #167

192

468

NMC322096

SLEEPER #168

192

469

NMC322097

SLEEPER #169

192

470

NMC322098

SLEEPER #170

192

471

NMC322099

SLEEPER #171

192

472

NMC322100

SLEEPER #172

192

473

NMC322101

SLEEPER #173

192

474

NMC322102

SLEEPER #174

192

475

NMC322103

SLEEPER #175

192

476

NMC322104

SLEEPER #176

192

477

NMC322105

SLEEPER #177

192

478

NMC322106

SLEEPER #178

192

479

NMC322107

SLEEPER #179

192

480

NMC322108

SLEEPER #180

192

481

NMC322109

SLEEPER #181

192

482

NMC322110

SLEEPER #182

192

483

NMC322111

SLEEPER #183

192

484

NMC322112

SLEEPER #184

192

485

NMC322113

SLEEPER #185

192

486

NMC322114

SLEEPER #186

192

487

NMC322115

SLEEPER #187

192

488

NMC322116

SLEEPER #188

192

489

NMC322117

SLEEPER #189

192

490

NMC322118

SLEEPER #190

192

491

NMC322119

SLEEPER #191

192

492

NMC322120

SLEEPER #192

192

493

NMC322121

SLEEPER #193

192

494

NMC322122

SLEEPER #194

192

495

NMC322123

SLEEPER #195

192

496

NMC322124

SLEEPER #196

192

497

NMC322125

SLEEPER #197

192

498

NMC322126

SLEEPER #198

192

499

NMC322127

SLEEPER #199

192

500

NMC322128

SLEEPER #200

192

501

NMC322129

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

SLEEPER #201

192

502

NMC322130

SLEEPER #202

192

503

NMC322131

SLEEPER #203

192

504

NMC322132

SLEEPER #204

192

505

NMC322133

SLEEPER #205

192

506

NMC322134

SLEEPER #206

192

507

NMC322135

SLEEPER #207

192

508

NMC322136

SLEEPER #208

192

509

NMC322137

SLEEPER #209

192

510

NMC322138

SLEEPER #210

192

511

NMC322139

SLEEPER #312

230

78

NMC405562

SLEEPER #317

230

83

NMC405567

SLEEPER #318

230

84

NMC405568

SLEEPER #319

230

85

NMC405569

SLEEPER #320

230

86

NMC405570

SLEEPER #321

230

87

NMC405571

SLEEPER #326

230

92

NMC405576

SLEEPER #327

230

93

NMC405577

SLEEPER #328

230

94

NMC405578

SLEEPER #329

230

95

NMC405579

SLEEPER #330

230

96

NMC405580

SLEEPER #335

230

101

NMC405585

SLEEPER #336

230

102

NMC405586

SLEEPER #337

230

103

NMC405587

SLEEPER #338

230

104

NMC405588

SLEEPER #339

230

105

NMC405589

SLEEPER #343

230

109

NMC405593

SLEEPER #344

230

110

NMC405594

SLEEPER #345

230

111

NMC405595

SLEEPER #346

230

112

NMC405596

SLEEPER #347

230

113

NMC405597

SLEEPER #348

230

114

NMC405598

SLEEPER #349

230

115

NMC405599

SLEEPER #350

230

116

NMC405600

SLEEPER #351

230

117

NMC405601

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

SLEEPER #352

230

118

NMC405602

SLEEPER #353

230

119

NMC405603

SLEEPER #354

230

120

NMC405604

SLEEPER #355

230

1

NMC405605

SLEEPER #356

230

2

NMC405606

SLEEPER #357

230

3

NMC405607

SLEEPER #358

230

4

NMC405608

SLEEPER #359

230

5

NMC405609

SLEEPER #360

230

6

NMC405610

SLEEPER #361

230

7

NMC405611

SLEEPER #362

230

8

NMC405612

SLEEPER #363

230

9

NMC405613

SLEEPER #364

230

10

NMC405614

SLEEPER #365

230

121

NMC405615

SLEEPER #366

230

122

NMC405616

SLEEPER #367

230

123

NMC405617

SLEEPER #368

230

124

NMC405618

SLEEPER #369

230

125

NMC405619

SLEEPER #370

230

126

NMC405620

SLEEPER #371

230

127

NMC405621

SLEEPER #372

230

128

NMC405622

SLEEPER #373

230

129

NMC405623

SLEEPER #374

230

130

NMC405624

SLEEPER #375

230

131

NMC405625

SLEEPER #376

230

132

NMC405626

LAM 90

1997

1816

NMC764009

LAM 91

1997

1817

NMC764010

LAM 92

1997

1818

NMC764011

LAM 93

1997

1819

NMC764012

LAM 94

1997

1820

NMC764013

LAM 95

1997

1821

NMC764014

LAM 96

1997

1822

NMC764015

LAM 97

1997

1823

NMC764016

LAM 98

1997

1824

NMC764017

LAM 99

1997

1825

NMC764018

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

LAM 100

1997

1826

NMC764019

LAM 102

1997

1828

NMC764021

LAM 104

1997

1830

NMC764023

LAM 106

1997

1832

NMC764025

LAM 108

1997

1834

NMC764027

LAM 110

1997

1836

NMC764029

LAM 112

1997

1838

NMC764031

LAM 114

1997

1840

NMC764033

LAM 116

1997

1842

NMC764035

LAM 118

1997

1844

NMC764037

LAM 120

1997

1846

NMC764039

LAM 122

1997

1848

NMC764041

LAM 124

1997

1850

NMC764043

LAM 126

1997

1852

NMC764045

LAM 128

1997

1854

NMC764047

LAM 130

1997

1856

NMC764049

LAM 132

1997

1858

NMC764051

LAM 134

1997

1860

NMC764053

LAM 136

1997

1862

NMC764055

LAM 138

1997

1864

NMC764057

LAM 140

1997

1866

NMC764059

LAM 142

1997

1868

NMC764061

LAM 144

1997

1870

NMC764063

LAM 146

1997

1872

NMC764065

LAM 148

1997

1874

NMC764067

LAM 150

1997

1876

NMC764069

LAM 152

1997

1878

NMC764071

LAM 153

1997

1879

NMC764072

LAM 154

1997

1880

NMC764073

LAM 155

1997

1881

NMC764074

LAM 156

1997

1882

NMC764075

LAM 157

1997

1883

NMC764076

LAM 158

1997

1884

NMC764077

LAM 159

1997

1885

NMC764078

LAM 160

1997

1886

NMC764079

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

LAM 161

1997

1887

NMC764080

LAM 162

1997

1888

NMC764081

LAM 163

1997

1889

NMC764082

LAM 164

1997

1890

NMC764083

LAM 165

1997

1891

NMC764084

LAM 166

1997

1892

NMC764085

LAM 167

1997

1893

NMC764086

LAM 168

1997

1894

NMC764087

LAM 169

1997

1895

NMC764088

LAM 170

1997

1896

NMC764089

LAM 171

1997

1897

NMC764090

LAM 172

1997

1898

NMC764091

LAM 173
(Amended)

1997
(2003)

1899
(2216)

NMC764092

LAM 174
(Amended)

1997
(2003)

1900
(2217)

NMC764093

LAM 175
(Amended)

1997
(2003)

1901
(2218)

NMC764094

LAM 176
(Amended)

1997
(2003)

1902
(2219)

NMC764095

LAM 177
(Amended)

1997
(2003)

1903
(2220)

NMC764096

LAM 178

1997

5161

NMC771946

LAM 180

1997

5162

NMC771947

LAM 181

1997

5163

NMC771948

LAM 182

1997

5164

NMC771949

LAM 183

1997

5165

NMC771950

LAM 184

1997

5166

NMC771951

LAM 185

1997

5167

NMC771952

LAM 186

1997

5168

NMC771953

LAM 187

1997

5169

NMC771954

LAM 188

1997

5170

NMC771955

LAM 189

1997

5171

NMC771956

LAM 191

1997

5173

NMC771958

LAM 192

1997

5174

NMC771959

LAM 193

1997

5175

NMC771960

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

LAM 194

1997

5176

NMC771961

LAM 195

1997

5177

NMC771962

LAM 196

1997

5178

NMC771963

LAM 197

1997

5179

NMC771964

LAM 198

1997

5180

NMC771965

LAM 199

1997

5181

NMC771966

LAM 200

1997

5182

NMC771967

LAM 201

1997

5183

NMC771968

LAM 202

1997

5184

NMC771969

LAM 203

1997

5185

NMC771970

PDSLP 104

1997

8372

NMC778341

PDSLP 106

1997

8373

NMC778342

PDSLP 108

1997

8374

NMC778343

PDSLP 110

1997

8375

NMC778344

PDSLP 112

1997

8377

NMC778346

PDSLP 114

1997

8379

NMC778348

PDSLP 116

1997

8381

NMC778350

PDSLP 118

1997

8383

NMC778352

PDSLP 120

1997

8385

NMC778354

PDSLP 122

1997

8387

NMC778356

PDSLP 124

1997

8389

NMC778358

PDSLP 126

1997

8391

NMC778360

PDSLP 128

1997

8393

NMC778362

PDSLP 130

1997

8395

NMC778364

PDSLP 132

1997

8397

NMC778366

PDSLP 134

1997

8399

NMC778368

PDSLP 136

1997

8401

NMC778370

PDSLP 138

1997

8403

NMC778372

PDSLP 140

1997

8405

NMC778374

PDSLP 142

1997

8407

NMC778376

PDSLP 144

1997

8409

NMC778378

PDSLP 146

1997

8411

NMC778380

PDSLP 148

1997

8413

NMC778382

PDSLP 177

1997

8414

NMC778383

PDSLP 178

1997

8415

NMC778384

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

PDSLP 179

1997

8416

NMC778385

PDSLP 180

1997

8417

NMC778386

PDSLP 181

1997

8418

NMC778387

PDSLP 182

1997

8419

NMC778388

PDSLP 183

1997

8420

NMC778389

PDSLP 184

1997

8421

NMC778390

PDSLP 185

1997

8422

NMC778391

PDSLP 186

1997

8423

NMC778392

PDSLP 187

1997

8424

NMC778393

PDSLP 188

1997

8425

NMC778394

PDSLP 189

1997

8426

NMC778395

PDSLP 190

1997

8427

NMC778396

PDSLP 191

1997

8428

NMC778397

PDSLP 192

1997

8429

NMC778398

PDSLP 193

1997

8430

NMC778399

PDSLP 194

1997

8431

NMC778400

PDSLP 195

1997

8432

NMC778401

PDSLP 196

1997

8433

NMC778402

PDSLP 197

1997

8434

NMC778403

PDSLP 198

1997

8435

NMC778404

PDSLP 199

1997

8436

NMC778405

PDSLP 200

1997

8437

NMC778406

PDSLP 201

1997

8438

NMC778407

PDSLP 202

1997

8439

NMC778408

PDSLP 203

1997

8440

NMC778409

PDSLP 204

1997

8441

NMC778410

PDSLP 230

1997

8446

NMC778415

PDSLP 231

1997

8447

NMC778416

PDSLP 232

1997

8448

NMC778417

PDSLP 233

1997

8449

NMC778418

PDSLP 234

1997

8450

NMC778419

PDSLP 235

1997

8451

NMC778420

PDSLP 236

1997

8452

NMC778421

PDSLP 237

1997

8453

NMC778422

PDSLP 238

1997

8454

NMC778423

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

PDSLP 239

1997

8455

NMC778424

PDSLP 240

1997

8456

NMC778425

PDSLP 241

1997

8457

NMC778426

PDSLP 242

1997

8458

NMC778427

PDSLP 243

1997

8459

NMC778428

PDSLP 244

1997

8460

NMC778429

PDSLP 245

1997

8461

NMC778430

PDSLP 246

1997

8462

NMC778431

PDSLP 247

1997

8463

NMC778432

PDSLP 248

1997

8464

NMC778433

PDSLP 249

1997

8465

NMC778434

PDSLP 250

1997

8466

NMC778435

PDSLP 251

1997

8467

NMC778436

PDSLP 252

1997

8468

NMC778437

PDSLP 253

1997

8469

NMC778438

PDSLP 254

1997

8470

NMC778439

PDSLP 279

1997

8479

NMC778448

PDSLP 280

1997

8480

NMC778449

PDSLP 281

1997

8481

NMC778450

PDSLP 282

1997

8482

NMC778451

PDSLP 283

1997

8483

NMC778452

PDSLP 284

1997

8484

NMC778453

PDSLP 285

1997

8485

NMC778454

PDSLP 286

1997

8486

NMC778455

PDSLP 287

1997

8487

NMC778456

PDSLP 288

1997

8488

NMC778457

PDSLP 289

1997

8489

NMC778458

PDSLP 290

1997

8490

NMC778459

PDSLP 291

1997

8491

NMC778460

PDSLP 292

1997

8492

NMC778461

PDSLP 293

1997

8493

NMC778462

PDSLP 294

1997

8494

NMC778463

PDSLP 295

1997

8495

NMC778464

PDSLP 296

1997

8496

NMC778465

PDSLP 297

1997

8497

NMC778466

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

PDSLP 298

1997

8498

NMC778467

PDSLP 299

1997

8499

NMC778468

PDSLP 300

1997

8500

NMC778469

PDSLP 325

1997

8509

NMC778478

PDSLP 326

1997

8510

NMC778479

PDSLP 327

1997

8511

NMC778480

PDSLP 328

1997

8512

NMC778481

PDSLP 329

1997

8513

NMC778482

PDSLP 330

1997

8514

NMC778483

PDSLP 331

1997

8515

NMC778484

PDSLP 332

1997

8516

NMC778485

PDSLP 333

1997

8517

NMC778486

PDSLP 334

1997

8518

NMC778487

PDSLP 335

1997

8519

NMC778488

PDSLP 336

1997

8520

NMC778489

PDSLP 337

1997

8521

NMC778490

PDSLP 338

1997

8522

NMC778491

PDSLP 339

1997

8523

NMC778492

PDSLP 340

1997

8524

NMC778493

PDSLP 341

1997

8525

NMC778494

PDSLP 342

1997

8526

NMC778495

PDSLP 343

1997

8527

NMC778496

PDSLP 344

1997

8528

NMC778497

PDSLP 369

1997

8537

NMC778506

PDSLP 370

1997

8538

NMC778507

PDSLP 371

1997

8539

NMC778508

PDSLP 372

1997

8540

NMC778509

PDSLP 373

1997

8541

NMC778510

PDSLP 374

1997

8542

NMC778511

PDSLP 375

1997

8543

NMC778512

PDSLP 376

1997

8544

NMC778513

PDSLP 377

1997

8545

NMC778514

PDSLP 378

1997

8546

NMC778515

PDSLP 379

1997

8547

NMC778516

PDSLP 380

1997

8548

NMC778517

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

PDSLP 381

1997

8549

NMC778518

PDSLP 382

1997

8550

NMC778519

PDSLP 383

1997

8551

NMC778520

PDSLP 384

1997

8552

NMC778521

PDSLP 409

1997

8561

NMC778530

PDSLP 410

1997

8562

NMC778531

PDSLP 411

1997

8563

NMC778532

PDSLP 412

1997

8564

NMC778533

PDSLP 413

1997

8565

NMC778534

PDSLP 414

1997

8566

NMC778535

PDSLP 415

1997

8567

NMC778536

PDSLP 416

1997

8568

NMC778537

PDSLP 417

1997

8569

NMC778538

PDSLP 418

1997

8570

NMC778539

PDSLP 419

1997

8571

NMC778540

PDSLP 420

1997

8572

NMC778541

PDSLP 421

1997

8573

NMC778542

PDSLP 422

1997

8574

NMC778543

PDSLP 439

1997

8583

NMC778552

PDSLP 440

1997

8584

NMC778553

PDSLP 441

1997

8585

NMC778554

PDSLP 442

1997

8586

NMC778555

PDSLP 443

1997

8587

NMC778556

PDSLP 444

1997

8588

NMC778557

PDSLP 445

1997

8589

NMC778558

PDSLP 446

1997

8590

NMC778559

PDSLP 447

1997

8591

NMC778560

PDSLP 448

1997

8592

NMC778561

PDSLP 449

1997

8593

NMC778562

PDSLP 450

1997

8594

NMC778563

PDSLP 451

1997

8595

NMC778564

PDSLP 452

1997

8596

NMC778565

LAM #206

1998

138

NMC785737

LAM #207

1998

139

NMC785738

LAM #208

1998

140

NMC785739

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

LAM #209

1998

141

NMC785740

LAM #210

1998

142

NMC785741

SK 1

1998

2061

NMC789774

SK 2

1998

2062

NMC789775

SK 3

1998

2063

NMC789776

SK 4

1998

2064

NMC789777

SK 5

1998

2065

NMC789778

SK 6

1998

2066

NMC789779

SK 7

1998

2067

NMC789780

SK 8

1998

2068

NMC789781

SK 9

1998

2069

NMC789782

SK 14

1998

2070

NMC789783

SK 15

1998

2071

NMC789784

SK 16

1998

2072

NMC789785

SK 17

1998

2073

NMC789786

SK 18

1998

2074

NMC789787

SK 19

1998

2075

NMC789788

SK 21

1998

2077

NMC789790

SK 23

1998

2079

NMC789792

SK 25

1998

2081

NMC789794

SK 27

1998

2083

NMC789796

AW 1

2003

4920

NMC850604

AW 2

2003

4921

NMC850605

AW 3

2003

4922

NMC850606

AW 4

2003

4923

NMC850607

AW 5

2003

4924

NMC850608

AW 6

2003

4925

NMC850609

AW 7

2003

4926

NMC850610

AW 8

2003

4927

NMC850611

AW 9

2003

4928

NMC850612

AW 10

2003

4929

NMC850613

AW 11

2003

4930

NMC850614

AW 12

2003

4931

NMC850615

AW 13

2003

4932

NMC850616

AW 14

2003

4933

NMC850617

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

AW 15

2003

4934

NMC850618

AW 16

2003

4935

NMC850619

AW 17

2003

4936

NMC850620

AW 18

2003

4937

NMC850621

AW 19

2003

4938

NMC850622

AW 20

2003

4939

NMC850623

AW 21

2003

4940

NMC850624

AW 22

2003

4941

NMC850625

AW 23

2003

4942

NMC850626

AW 24

2003

4943

NMC850627

AW 25

2003

4944

NMC850628

AW 26

2003

4945

NMC850629

AW 27

2003

4946

NMC850630

AW 28

2003

4947

NMC850631

AW 29

2003

4948

NMC850632

SSG 1

2005

9592

NMC909185

SSG 2

2005

9593

NMC909186

SSG 3

2005

9594

NMC909187

SSG 4

2005

9595

NMC909188

SSG 5

2005

9596

NMC909189

SSG 6

2005

9597

NMC909190

SSG 7

2005

9598

NMC909191

SSG 8

2005

9599

NMC909192

SSG 9

2005

9600

NMC909193

SSG 10

2005

9601

NMC909194

SSG 11

2005

9602

NMC909195

SSG 12

2005

9603

NMC909196

SSG 13

2005

9604

NMC909197

SSG 14

2005

9605

NMC909198

SSG  15

2005

9606

NMC909199

SSG 16

2005

9607

NMC909200

SSG 17

2005

9608

NMC909201

SSG 18

2005

9609

NMC909202

SSG 19

2005

9610

NMC909203

SSG 20

2005

9611

NMC909204

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

SSG 21

2005

9612

NMC909205

SSG 22

2005

9613

NMC909206

SSG 23

2005

9614

NMC909207

SSG 24

2005

9615

NMC909208

 

Total of 794 unpatented mining claims.




 

--------------------------------------------------------------------------------

 

(Mimi)

 

The following eight hundred and eighty-four (884) unpatented mining claims
situated in Humboldt County, Nevada:

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 1

2012

299

NMC1065272

MIMI 2

2012

300

NMC1065273

MIMI 3

2012

301

NMC1065274

MIMI 4

2012

302

NMC1065275

MIMI 5

2012

303

NMC1065276

MIMI 6

2012

304

NMC1065277

MIMI 7

2012

305

NMC1065278

MIMI 8

2012

306

NMC1065279

MIMI 9

2012

307

NMC1065280

MIMI 10

2012

308

NMC1065281

MIMI 11

2012

309

NMC1065282

MIMI 12

2012

310

NMC1065283

MIMI 13

2012

311

NMC1065284

MIMI 14

2012

312

NMC1065285

MIMI 15

2012

313

NMC1065286

MIMI 16

2012

314

NMC1065287

MIMI 17

2012

315

NMC1065288

MIMI 18

2012

316

NMC1065289

MIMI 19

2012

317

NMC1065290

MIMI 20

2012

318

NMC1065291

MIMI 21

2012

319

NMC1065292

MIMI 22

2012

320

NMC1065293

MIMI 23

2012

321

NMC1065294

MIMI 24

2012

322

NMC1065295

MIMI 25

2012

323

NMC1065296

MIMI 26

2012

324

NMC1065297

MIMI 27

2012

325

NMC1065298

MIMI 28

2012

326

NMC1065299

MIMI 29

2012

327

NMC1065300

MIMI 30

2012

328

NMC1065301

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 31

2012

329

NMC1065302

MIMI 32

2012

330

NMC1065303

MIMI 33

2012

331

NMC1065304

MIMI 34

2012

332

NMC1065305

MIMI 35

2012

333

NMC1065306

MIMI 36

2012

334

NMC1065307

MIMI 37

2012

335

NMC1065308

MIMI 38

2012

336

NMC1065309

MIMI 39

2012

337

NMC1065310

MIMI 40

2012

338

NMC1065311

MIMI 41

2012

339

NMC1065312

MIMI 42

2012

340

NMC1065313

MIMI 43

2012

341

NMC1065314

MIMI 44

2012

342

NMC1065315

MIMI 45

2012

343

NMC1065316

MIMI 46

2012

344

NMC1065317

MIMI 47

2012

345

NMC1065318

MIMI 48

2012

346

NMC1065319

MIMI 49

2012

347

NMC1065320

MIMI 50

2012

348

NMC1065321

MIMI 51

2012

349

NMC1065322

MIMI 52

2012

350

NMC1065323

MIMI 53

2012

351

NMC1065324

MIMI 54

2012

352

NMC1065325

MIMI 55

2012

353

NMC1065326

MIMI 56

2012

354

NMC1065327

MIMI 57

2012

355

NMC1065328

MIMI 58

2012

356

NMC1065329

MIMI 59

2012

357

NMC1065330

MIMI 60

2012

358

NMC1065331

MIMI 61

2012

359

NMC1065332

MIMI 62

2012

360

NMC1065333

MIMI 63

2012

361

NMC1065334

MIMI 64

2012

362

NMC1065335

MIMI 65

2012

363

NMC1065336

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 66

2012

364

NMC1065337

MIMI 67

2012

365

NMC1065338

MIMI 68

2012

366

NMC1065339

MIMI 69

2012

367

NMC1065340

MIMI 70

2012

368

NMC1065341

MIMI 71

2012

369

NMC1065342

MIMI 72

2012

370

NMC1065343

MIMI 73

2012

371

NMC1065344

MIMI 74

2012

372

NMC1065345

MIMI 75

2012

373

NMC1065346

MIMI 76

2012

374

NMC1065347

MIMI 77

2012

375

NMC1065348

MIMI 78

2012

376

NMC1065349

MIMI 79

2012

377

NMC1065350

MIMI 80

2012

378

NMC1065351

MIMI 81

2012

379

NMC1065352

MIMI 82

2012

380

NMC1065353

MIMI 83

2012

381

NMC1065354

MIMI 84

2012

382

NMC1065355

MIMI 103

2012

401

NMC1065374

MIMI 104

2012

402

NMC1065375

MIMI 110

2012

408

NMC1065381

MIMI 111

2012

409

NMC1065382

MIMI 112

2012

410

NMC1065383

MIMI 113

2012

411

NMC1065384

MIMI 114

2012

412

NMC1065385

MIMI 115

2012

413

NMC1065386

MIMI 118

2012

416

NMC1065389

MIMI 119

2012

417

NMC1065390

MIMI 120

2012

418

NMC1065391

MIMI 121

2012

419

NMC1065392

MIMI 122

2012

420

NMC1065393

MIMI 123

2012

421

NMC1065394

MIMI 124

2012

422

NMC1065395

MIMI 125

2012

423

NMC1065396

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 126

2012

424

NMC1065397

MIMI 127

2012

425

NMC1065398

MIMI 128

2012

426

NMC1065399

MIMI 129

2012

427

NMC1065400

MIMI 130

2012

428

NMC1065401

MIMI 131

2012

429

NMC1065402

MIMI 132

2012

430

NMC1065403

MIMI 133

2012

431

NMC1065404

MIMI 134

2012

432

NMC1065405

MIMI 137

2012

433

NMC1065406

MIMI 138

2012

434

NMC1065407

MIMI 139

2012

435

NMC1065408

MIMI 140

2012

1475

NMC1068172

MIMI 141

2012

1476

NMC1068173

MIMI 142

2012

1477

NMC1068174

MIMI 143

2012

1478

NMC1068175

MIMI 144

2012

1479

NMC1068176

MIMI 145

2012

1480

NMC1068177

MIMI 146

2012

1481

NMC1068178

MIMI 147

2012

1482

NMC1068179

MIMI 148

2012

1483

NMC1068180

MIMI 149

2012

1484

NMC1068181

MIMI 150

2012

1485

NMC1068182

MIMI 151

2012

1486

NMC1068183

MIMI 152

2012

1487

NMC1068184

MIMI 153

2012

1488

NMC1068185

MIMI 154

2012

1489

NMC1068186

MIMI 155

2012

1490

NMC1068187

MIMI 156

2012

1491

NMC1068188

MIMI 157

2012

1492

NMC1068189

MIMI 158

2012

1493

NMC1068190

MIMI 159

2012

1494

NMC1068191

MIMI 160

2012

1495

NMC1068192

MIMI 161

2012

1496

NMC1068193

MIMI 162

2012

1497

NMC1068194

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 163

2012

1498

NMC1068195

MIMI 164

2012

1499

NMC1068196

MIMI 165

2012

1500

NMC1068197

MIMI 166

2012

1501

NMC1068198

MIMI 167

2012

1502

NMC1068199

MIMI 168

2012

1503

NMC1068200

MIMI 169

2012

1504

NMC1068201

MIMI 170

2012

1505

NMC1068202

MIMI 171

2012

1506

NMC1068203

MIMI 172

2012

1507

NMC1068204

MIMI 173

2012

1508

NMC1068205

MIMI 174

2012

1509

NMC1068206

MIMI 175

2012

1510

NMC1068207

MIMI 176

2012

1511

NMC1068208

MIMI 177

2012

1512

NMC1068209

MIMI 194

2012

1529

NMC1068226

MIMI 195

2012

1530

NMC1068227

MIMI 196

2012

1531

NMC1068228

MIMI 197

2012

1532

NMC1068229

MIMI 198

2012

1533

NMC1068230

MIMI 199

2012

1534

NMC1068231

MIMI 200

2012

1535

NMC1068232

MIMI 201

2012

1536

NMC1068233

MIMI 202

2012

1537

NMC1068234

MIMI 203

2012

1538

NMC1068235

MIMI 204

2012

1539

NMC1068236

MIMI 205

2012

1540

NMC1068237

MIMI 206

2012

1541

NMC1068238

MIMI 207

2012

1542

NMC1068239

MIMI 208

2012

1543

NMC1068240

MIMI 209

2012

1544

NMC1068241

MIMI 210

2012

1545

NMC1068242

MIMI 211

2012

1546

NMC1068243

MIMI 212

2012

1547

NMC1068244

MIMI 213

2012

1548

NMC1068245

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 214

2012

1549

NMC1068246

MIMI 215

2012

1550

NMC1068247

MIMI 216

2012

1551

NMC1068248

MIMI 217

2012

1552

NMC1068249

MIMI 218

2012

1553

NMC1068250

MIMI 219

2012

1554

NMC1068251

MIMI 225

2012

1560

NMC1068257

MIMI 226

2012

1561

NMC1068258

MIMI 227

2012

1562

NMC1068259

MIMI 228

2012

1563

NMC1068260

MIMI 229

2012

1564

NMC1068261

MIMI 230

2012

1565

NMC1068262

MIMI 231

2012

1566

NMC1068263

MIMI 232

2012

1567

NMC1068264

MIMI 239

2012

1574

NMC1068271

MIMI 240

2012

1575

NMC1068272

MIMI 241

2012

1576

NMC1068273

MIMI 242

2012

1577

NMC1068274

MIMI 246

2012

1581

NMC1068278

MIMI 247

2012

1582

NMC1068279

MIMI 248

2012

1583

NMC1068280

MIMI 257

2012

3074

NMC1072849

MIMI 258

2012

3075

NMC1072850

MIMI 259

2012

3076

NMC1072851

MIMI 260

2012

3077

NMC1072852

MIMI 261

2012

3078

NMC1072853

MIMI 262

2012

3079

NMC1072854

MIMI 263

2012

3080

NMC1072855

MIMI 264

2012

3081

NMC1072856

MIMI 265

2012

3082

NMC1072857

MIMI 266

2012

3083

NMC1072858

MIMI 267

2012

3084

NMC1072859

MIMI 268

2012

3085

NMC1072860

MIMI 269

2012

3086

NMC1072861

MIMI 270

2012

3087

NMC1072862

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 271

2012

3088

NMC1072863

MIMI 272

2012

3089

NMC1072864

MIMI 273

2012

3090

NMC1072865

MIMI 274

2012

3091

NMC1072866

MIMI 275

2012

3092

NMC1072867

MIMI 276

2012

3093

NMC1072868

MIMI 277

2012

3094

NMC1072869

MIMI 278

2012

3095

NMC1072870

MIMI 279

2012

3096

NMC1072871

MIMI 280

2012

3097

NMC1072872

MIMI 281

2012

3098

NMC1072873

MIMI 282

2012

3099

NMC1072874

MIMI 283

2012

3100

NMC1072875

MIMI 284

2012

3101

NMC1072876

MIMI 285

2012

3102

NMC1072877

MIMI 286

2012

3103

NMC1072878

MIMI 287

2012

3104

NMC1072879

MIMI 288

2012

3105

NMC1072880

MIMI 289

2012

3106

NMC1072881

MIMI 290

2012

3107

NMC1072882

MIMI 291

2012

3108

NMC1072883

MIMI 292

2012

3109

NMC1072884

MIMI 293

2012

3110

NMC1072885

MIMI 294

2012

3111

NMC1072886

MIMI 295

2012

3112

NMC1072887

MIMI 296

2012

3113

NMC1072888

MIMI 297

2012

3114

NMC1072889

MIMI 301

2012

3115

NMC1072890

MIMI 302

2012

3116

NMC1072891

MIMI 303

2012

3117

NMC1072892

MIMI 304

2012

3118

NMC1072893

MIMI 305

2012

3119

NMC1072894

MIMI 315

2012

3120

NMC1072895

MIMI 316

2012

3121

NMC1072896

MIMI 317

2012

3122

NMC1072897

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 318

2012

3123

NMC1072898

MIMI 319

2012

3124

NMC1072899

MIMI 320

2012

3125

NMC1072900

MIMI 321

2012

3126

NMC1072901

MIMI 322

2012

3127

NMC1072902

MIMI 323

2012

3128

NMC1072903

MIMI 324

2012

3129

NMC1072904

MIMI 325

2012

3130

NMC1072905

MIMI 326

2012

3131

NMC1072906

MIMI 327

2012

3132

NMC1072907

MIMI 328

2012

3133

NMC1072908

MIMI 329

2012

3134

NMC1072909

MIMI 330

2012

3135

NMC1072910

MIMI 331

2012

3136

NMC1072911

MIMI 332

2012

3137

NMC1072912

MIMI 333

2012

3138

NMC1072913

MIMI 334

2012

3139

NMC1072914

MIMI 335

2012

3140

NMC1072915

MIMI 336

2012

3141

NMC1072916

MIMI 337

2012

3142

NMC1072917

MIMI 338

2012

3143

NMC1072918

MIMI 339

2012

3144

NMC1072919

MIMI 340

2012

3145

NMC1072920

MIMI 341

2012

3146

NMC1072921

MIMI 342

2012

3147

NMC1072922

MIMI 343

2012

3148

NMC1072923

MIMI 344

2012

3149

NMC1072924

MIMI 345

2012

3150

NMC1072925

MIMI 346

2012

3151

NMC1072926

MIMI 347

2012

3152

NMC1072927

MIMI 348

2012

3153

NMC1072928

MIMI 349

2012

3154

NMC1072929

MIMI 350

2012

3155

NMC1072930

MIMI 351

2012

3156

NMC1072931

MIMI 352

2012

3157

NMC1072932

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 353

2012

3158

NMC1072933

MIMI 354

2012

3159

NMC1072934

MIMI 355

2012

3160

NMC1072935

MIMI 356

2012

3161

NMC1072936

MIMI 357

2012

3162

NMC1072937

MIMI 358

2012

3163

NMC1072938

MIMI 359

2012

3164

NMC1072939

MIMI 360

2012

3165

NMC1072940

MIMI 361

2012

3166

NMC1072941

MIMI 362

2012

3167

NMC1072942

MIMI 363

2012

3168

NMC1072943

MIMI 364

2012

3169

NMC1072944

MIMI 365

2012

3170

NMC1072945

MIMI 366

2012

3171

NMC1072946

MIMI 367

2012

3172

NMC1072947

MIMI 368

2012

3173

NMC1072948

MIMI 369

2012

3174

NMC1072949

MIMI 370

2012

3175

NMC1072950

MIMI 371

2012

3176

NMC1072951

MIMI 372

2012

3177

NMC1072952

MIMI 373

2012

3178

NMC1072953

MIMI 374

2012

3179

NMC1072954

MIMI 375

2012

3180

NMC1072955

MIMI 376

2012

3181

NMC1072956

MIMI 377

2012

3182

NMC1072957

MIMI 378

2012

3183

NMC1072958

MIMI 379

2012

3184

NMC1072959

MIMI 380

2012

3185

NMC1072960

MIMI 381

2012

3186

NMC1072961

MIMI 382

2012

3187

NMC1072962

MIMI 383

2012

3188

NMC1072963

MIMI 384

2012

3189

NMC1072964

MIMI 385

2012

3190

NMC1072965

MIMI 386

2012

3191

NMC1072966

MIMI 387

2012

3192

NMC1072967

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 388

2012

3193

NMC1072968

MIMI 389

2012

3194

NMC1072969

MIMI 390

2012

3195

NMC1072970

MIMI 391

2012

3196

NMC1072971

MIMI 392

2012

3197

NMC1072972

MIMI 393

2012

3198

NMC1072973

MIMI 394

2012

3199

NMC1072974

MIMI 395

2012

3200

NMC1072975

MIMI 396

2012

3201

NMC1072976

MIMI 397

2012

3202

NMC1072977

MIMI 398

2012

3203

NMC1072978

MIMI 399

2012

3204

NMC1072979

MIMI 400

2012

3205

NMC1072980

MIMI 401

2012

3206

NMC1072981

MIMI 402

2012

3207

NMC1072982

MIMI 403

2012

3208

NMC1072983

MIMI 404

2012

3209

NMC1072984

MIMI 405

2012

3210

NMC1072985

MIMI 406

2012

3211

NMC1072986

MIMI 407

2012

3212

NMC1072987

MIMI 408

2012

3213

NMC1072988

MIMI 409

2012

3214

NMC1072989

MIMI 410

2012

3215

NMC1072990

MIMI 411

2012

3216

NMC1072991

MIMI 412

2012

3217

NMC1072992

MIMI 413

2012

3218

NMC1072993

MIMI 414

2012

3219

NMC1072994

MIMI 415

2012

3220

NMC1072995

MIMI 416

2012

3221

NMC1072996

MIMI 417

2012

3222

NMC1072997

MIMI 418

2012

3223

NMC1072998

MIMI 419

2012

3224

NMC1072999

MIMI 420

2012

3225

NMC1073000

MIMI 421

2012

3226

NMC1073001

MIMI 422

2012

3227

NMC1073002

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 423

2012

3228

NMC1073003

MIMI 424

2012

3229

NMC1073004

MIMI 425

2012

3230

NMC1073005

MIMI 426

2012

3231

NMC1073006

MIMI 427

2012

3232

NMC1073007

MIMI 428

2012

3233

NMC1073008

MIMI 429

2012

3234

NMC1073009

MIMI 430

2012

3235

NMC1073010

MIMI 431

(Amended)

2012

(2012)

3236

(4704)

NMC1073011

MIMI 432

2012

3237

NMC1073012

MIMI 433

2012

3238

NMC1073013

MIMI 434

2012

3239

NMC1073014

MIMI 435

2012

3240

NMC1073015

MIMI 436

2012

3241

NMC1073016

MIMI 437

2012

3242

NMC1073017

MIMI 438

2012

3243

NMC1073018

MIMI 439

2012

3244

NMC1073019

MIMI 440

2012

3245

NMC1073020

MIMI 441

2012

3246

NMC1073021

MIMI 442

2012

3247

NMC1073022

MIMI 443

2012

3248

NMC1073023

MIMI 444

2012

3249

NMC1073024

MIMI 445

2012

3250

NMC1073025

MIMI 446

2012

3251

NMC1073026

MIMI 447

2012

3252

NMC1073027

MIMI 448

2012

3253

NMC1073028

MIMI 449

2012

3254

NMC1073029

MIMI 450

2012

3255

NMC1073030

MIMI 451

2012

3256

NMC1073031

MIMI 452

2012

3257

NMC1073032

MIMI 453

2012

3258

NMC1073033

MIMI 454

2012

3259

NMC1073034

MIMI 455

2012

3260

NMC1073035

MIMI 456

2012

3261

NMC1073036

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 457

2012

3262

NMC1073037

MIMI 458

2012

3263

NMC1073038

MIMI 459

2012

3264

NMC1073039

MIMI 460

2012

3265

NMC1073040

MIMI 461

2012

3266

NMC1073041

MIMI 462

2012

3267

NMC1073042

MIMI 463

2012

3268

NMC1073043

MIMI 464

2012

3269

NMC1073044

MIMI 465

2012

3270

NMC1073045

MIMI 466

2012

3271

NMC1073046

MIMI 467

2012

3272

NMC1073047

MIMI 468

2012

3273

NMC1073048

MIMI 469

2012

3274

NMC1073049

MIMI 470

2012

3275

NMC1073050

MIMI 471

2012

3276

NMC1073051

MIMI 472

2012

3277

NMC1073052

MIMI 473

2012

3278

NMC1073053

MIMI 474

2012

3279

NMC1073054

MIMI 475

2012

3280

NMC1073055

MIMI 476

2012

3281

NMC1073056

MIMI 477

2012

3282

NMC1073057

MIMI 478

2012

3283

NMC1073058

MIMI 479

2012

3284

NMC1073059

MIMI 480

2012

3285

NMC1073060

MIMI 481

2012

3286

NMC1073061

MIMI 482

2012

3287

NMC1073062

MIMI 483

2012

3288

NMC1073063

MIMI 484

2012

3289

NMC1073064

MIMI 485

2012

3290

NMC1073065

MIMI 486

2012

3291

NMC1073066

MIMI 487

2012

3292

NMC1073067

MIMI 488

2012

3293

NMC1073068

MIMI 489

2012

3294

NMC1073069

MIMI 490

2012

3295

NMC1073070

MIMI 491

2012

3296

NMC1073071

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 492

2012

3297

NMC1073072

MIMI 493

2012

3298

NMC1073073

MIMI 494

2012

3299

NMC1073074

MIMI 495

2012

3300

NMC1073075

MIMI 496

2012

3301

NMC1073076

MIMI 497

2012

3302

NMC1073077

MIMI 498

2012

3303

NMC1073078

MIMI 499

2012

3304

NMC1073079

MIMI 500

2012

3305

NMC1073080

MIMI 501

2012

3306

NMC1073081

MIMI 502

2012

3307

NMC1073082

MIMI 503

2012

3308

NMC1073083

MIMI 504

2012

3309

NMC1073084

MIMI 505

2012

3310

NMC1073085

MIMI 506

2012

3311

NMC1073086

MIMI 507

2012

3312

NMC1073087

MIMI 508

2012

3313

NMC1073088

MIMI 509

2012

3314

NMC1073089

MIMI 510

2012

3315

NMC1073090

MIMI 511

2012

3316

NMC1073091

MIMI 512

2012

3317

NMC1073092

MIMI 513

2012

3318

NMC1073093

MIMI 514

2012

3319

NMC1073094

MIMI 515

2012

3320

NMC1073095

MIMI 516

2012

3321

NMC1073096

MIMI 517

2012

3322

NMC1073097

MIMI 518

2012

3323

NMC1073098

MIMI 519

2012

3324

NMC1073099

MIMI 520

2012

3325

NMC1073100

MIMI 521

2012

3326

NMC1073101

MIMI 522

2012

3327

NMC1073102

MIMI 523

2012

3328

NMC1073103

MIMI 524

2012

3329

NMC1073104

MIMI 525

2012

3330

NMC1073105

MIMI 526

2012

3331

NMC1073106

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 527

2012

3332

NMC1073107

MIMI 528

2012

3333

NMC1073108

MIMI 529

2012

3334

NMC1073109

MIMI 530

2012

3335

NMC1073110

MIMI 531

2012

3336

NMC1073111

MIMI 532

2012

3337

NMC1073112

MIMI 533

2012

3338

NMC1073113

MIMI 534

2012

3339

NMC1073114

MIMI 535

2012

3340

NMC1073115

MIMI 536

2012

3341

NMC1073116

MIMI 537

2012

3342

NMC1073117

MIMI 538

2012

3343

NMC1073118

MIMI 539

2012

3344

NMC1073119

MIMI 540

2012

3345

NMC1073120

MIMI 541

2012

3346

NMC1073121

MIMI 542

2012

3347

NMC1073122

MIMI 543

2012

3348

NMC1073123

MIMI 544

2012

3349

NMC1073124

MIMI 545

2012

3350

NMC1073125

MIMI 546

2012

3351

NMC1073126

MIMI 547

2012

3352

NMC1073127

MIMI 548

2012

3353

NMC1073128

MIMI 549

2012

3354

NMC1073129

MIMI 550

2012

3355

NMC1073130

MIMI 551

2012

3356

NMC1073131

MIMI 552

2012

3357

NMC1073132

MIMI 553

2012

3358

NMC1073133

MIMI 554

2012

3359

NMC1073134

MIMI 555

2012

3360

NMC1073135

MIMI 556

2012

3361

NMC1073136

MIMI 557

2012

3362

NMC1073137

MIMI 558

2012

3363

NMC1073138

MIMI 559

2012

3364

NMC1073139

MIMI 560

2012

3365

NMC1073140

MIMI 561

2012

3366

NMC1073141

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 562

2012

3367

NMC1073142

MIMI 563

2012

3368

NMC1073143

MIMI 564

2012

3369

NMC1073144

MIMI 565

2012

3370

NMC1073145

MIMI 566

2012

3371

NMC1073146

MIMI 567

2012

3372

NMC1073147

MIMI 568

2012

3373

NMC1073148

MIMI 569

2012

3374

NMC1073149

MIMI 570

2012

3375

NMC1073150

MIMI 571

2012

3376

NMC1073151

MIMI 572

2012

3377

NMC1073152

MIMI 573

2012

3378

NMC1073153

MIMI 574

2012

3379

NMC1073154

MIMI 575

2012

3380

NMC1073155

MIMI 576

2012

3381

NMC1073156

MIMI 577

2012

3382

NMC1073157

MIMI 578

2012

3383

NMC1073158

MIMI 579

2012

3384

NMC1073159

MIMI 580

2012

3385

NMC1073160

MIMI 581

2012

3386

NMC1073161

MIMI 582

2012

3387

NMC1073162

MIMI 583

2012

3388

NMC1073163

MIMI 584

2012

3389

NMC1073164

MIMI 585

2012

3390

NMC1073165

MIMI 586

2012

3391

NMC1073166

MIMI 587

2012

3392

NMC1073167

MIMI 588

2012

3393

NMC1073168

MIMI 589

2012

3394

NMC1073169

MIMI 590

2012

3395

NMC1073170

MIMI 591

2012

3396

NMC1073171

MIMI 592

2012

3397

NMC1073172

MIMI 593

2012

3398

NMC1073173

MIMI 594

2012

3399

NMC1073174

MIMI 595

2012

3400

NMC1073175

MIMI 596

2012

3401

NMC1073176

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 597

2012

3402

NMC1073177

MIMI 598

2012

3403

NMC1073178

MIMI 599

2012

3404

NMC1073179

MIMI 600

2012

3405

NMC1073180

MIMI 601

2012

3406

NMC1073181

MIMI 602

2012

3407

NMC1073182

MIMI 603

2012

3408

NMC1073183

MIMI 604

2012

3409

NMC1073184

MIMI 605

2012

3410

NMC1073185

MIMI 606

2012

3411

NMC1073186

MIMI 607

2012

3412

NMC1073187

MIMI 608

2012

3413

NMC1073188

MIMI 609

2012

3414

NMC1073189

MIMI 610

2012

3415

NMC1073190

MIMI 611

2012

3416

NMC1073191

MIMI 612

2012

3417

NMC1073192

MIMI 613

2012

3418

NMC1073193

MIMI 614

2012

3419

NMC1073194

MIMI 615

2012

3420

NMC1073195

MIMI 616

2012

3421

NMC1073196

MIMI 617

2012

3422

NMC1073197

MIMI 618

2012

3423

NMC1073198

MIMI 619

2012

3424

NMC1073199

MIMI 620

2012

3425

NMC1073200

MIMI 621

2012

3426

NMC1073201

MIMI 622

2012

3427

NMC1073202

MIMI 623

2012

3428

NMC1073203

MIMI 624

2012

3429

NMC1073204

MIMI 625

2012

3430

NMC1073205

MIMI 626

2012

3431

NMC1073206

MIMI 627

2012

3432

NMC1073207

MIMI 628

2012

3433

NMC1073208

MIMI 629

2012

3434

NMC1073209

MIMI 630

2012

3435

NMC1073210

MIMI 631

2012

3436

NMC1073211

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 632

2012

3437

NMC1073212

MIMI 633

2012

3438

NMC1073213

MIMI 634

2012

3439

NMC1073214

MIMI 635

2012

3440

NMC1073215

MIMI 636

2012

3441

NMC1073216

MIMI 637

2012

3442

NMC1073217

MIMI 638

2012

3443

NMC1073218

MIMI 639

2012

3444

NMC1073219

MIMI 640

2012

3445

NMC1073220

MIMI 641

2012

3446

NMC1073221

MIMI 642

2012

3447

NMC1073222

MIMI 643

2012

3448

NMC1073223

MIMI 644

2012

3449

NMC1073224

MIMI 645

2012

3450

NMC1073225

MIMI 646

2012

3451

NMC1073226

MIMI 647

2012

3452

NMC1073227

MIMI 648

2012

3453

NMC1073228

MIMI 649

2012

3454

NMC1073229

MIMI 650

2012

3455

NMC1073230

MIMI 651

2012

3456

NMC1073231

MIMI 652

2012

3457

NMC1073232

MIMI 653

2012

3458

NMC1073233

MIMI 654

2012

3459

NMC1073234

MIMI 655

2012

3460

NMC1073235

MIMI 656

2012

3461

NMC1073236

MIMI 657

2012

3462

NMC1073237

MIMI 658

2012

3463

NMC1073238

MIMI 659

2012

3464

NMC1073239

MIMI 660

2012

3465

NMC1073240

MIMI 661

2012

3466

NMC1073241

MIMI 662

2012

3467

NMC1073242

MIMI 663

2012

3468

NMC1073243

MIMI 664

2012

3469

NMC1073244

MIMI 665

2012

3470

NMC1073245

MIMI 666

2012

3471

NMC1073246

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 667

2012

3472

NMC1073247

MIMI 668

2012

3473

NMC1073248

MIMI 669

2012

3474

NMC1073249

MIMI 670

2012

3475

NMC1073250

MIMI 671

2012

3476

NMC1073251

MIMI 672

2012

3477

NMC1073252

MIMI 673

2012

3478

NMC1073253

MIMI 674

2012

3479

NMC1073254

MIMI 675

2012

3480

NMC1073255

MIMI 676

2012

3481

NMC1073256

MIMI 677

2012

3482

NMC1073257

MIMI 678

2012

3483

NMC1073258

MIMI 679

2012

3484

NMC1073259

MIMI 680

2012

3485

NMC1073260

MIMI 681

2012

3486

NMC1073261

MIMI 682

2012

3487

NMC1073262

MIMI 683

2012

3488

NMC1073263

MIMI 684

2012

3489

NMC1073264

MIMI 685

2012

3490

NMC1073265

MIMI 686

2012

3491

NMC1073266

MIMI 687

2012

3492

NMC1073267

MIMI 688

2012

3493

NMC1073268

MIMI 689

2012

3494

NMC1073269

MIMI 690

2012

3495

NMC1073270

MIMI 691

2012

3496

NMC1073271

MIMI 692

2012

3497

NMC1073272

MIMI 693

2012

3498

NMC1073273

MIMI 694

2012

3499

NMC1073274

MIMI 695

2012

3500

NMC1073275

MIMI 696

2012

3501

NMC1073276

MIMI 697

2012

3502

NMC1073277

MIMI 698

2012

3503

NMC1073278

MIMI 699

2012

3504

NMC1073279

MIMI 700

2012

3505

NMC1073280

MIMI 701

2012

3506

NMC1073281

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 702

2012

3507

NMC1073282

MIMI 703

2012

3508

NMC1073283

MIMI 704

2012

3509

NMC1073284

MIMI 705

2012

3510

NMC1073285

MIMI 706

2012

3511

NMC1073286

MIMI 707

2012

3512

NMC1073287

MIMI 708

2012

3513

NMC1073288

MIMI 709

2012

3514

NMC1073289

MIMI 710

2012

3515

NMC1073290

MIMI 711

2012

3516

NMC1073291

MIMI 712

2012

3517

NMC1073292

MIMI 713

2012

3518

NMC1073293

MIMI 714

2012

3519

NMC1073294

MIMI 715

2012

3520

NMC1073295

MIMI 716

2012

3521

NMC1073296

MIMI 717

2012

3522

NMC1073297

MIMI 718

2012

3523

NMC1073298

MIMI 719

2012

3524

NMC1073299

MIMI 720

2012

3525

NMC1073300

MIMI 721

2012

3526

NMC1073301

MIMI 722

2012

3527

NMC1073302

MIMI 723

2012

3528

NMC1073303

MIMI 724

2012

3529

NMC1073304

MIMI 725

2012

3530

NMC1073305

MIMI 726

2012

3531

NMC1073306

MIMI 727

2012

3532

NMC1073307

MIMI 728

2012

3533

NMC1073308

MIMI 729

2012

3534

NMC1073309

MIMI 730

2012

3535

NMC1073310

MIMI 731

2012

3536

NMC1073311

MIMI 732

2012

3537

NMC1073312

MIMI 733

2012

3538

NMC1073313

MIMI 734

2012

3539

NMC1073314

MIMI 735

2012

3540

NMC1073315

MIMI 736

2012

3541

NMC1073316

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 737

2012

3542

NMC1073317

MIMI 738

2012

3543

NMC1073318

MIMI 739

2012

3544

NMC1073319

MIMI 740

2012

3545

NMC1073320

MIMI 741

2012

3546

NMC1073321

MIMI 742

2012

3547

NMC1073322

MIMI 743

2012

3548

NMC1073323

MIMI 744

2012

3549

NMC1073324

MIMI 745

2012

3550

NMC1073325

MIMI 746

2012

3551

NMC1073326

MIMI 747

2012

3552

NMC1073327

MIMI 748

2012

3553

NMC1073328

MIMI 749

2012

3554

NMC1073329

MIMI 750

2012

3555

NMC1073330

MIMI 751

2012

3556

NMC1073331

MIMI 752

2012

3557

NMC1073332

MIMI 753

2012

3558

NMC1073333

MIMI 754

2012

3559

NMC1073334

MIMI 755

2012

3560

NMC1073335

MIMI 756

2012

3561

NMC1073336

MIMI 757

2012

3562

NMC1073337

MIMI 758

2012

3563

NMC1073338

MIMI 759

2012

3564

NMC1073339

MIMI 760

2012

3565

NMC1073340

MIMI 761

2012

3566

NMC1073341

MIMI 762

2012

3567

NMC1073342

MIMI 763

2012

3568

NMC1073343

MIMI 764

2012

3569

NMC1073344

MIMI 765

2012

3570

NMC1073345

MIMI 766

2012

3571

NMC1073346

MIMI 767

2012

3572

NMC1073347

MIMI 768

2012

3573

NMC1073348

MIMI 769

2012

3574

NMC1073349

MIMI 770

2012

3575

NMC1073350

MIMI 771

2012

3576

NMC1073351

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 772

2012

3577

NMC1073352

MIMI 773

2012

3578

NMC1073353

MIMI 774

2012

3579

NMC1073354

MIMI 775

2012

3580

NMC1073355

MIMI 776

2012

3581

NMC1073356

MIMI 777

2012

3582

NMC1073357

MIMI 778

2012

3583

NMC1073358

MIMI 779

2012

3584

NMC1073359

MIMI 780

2012

3585

NMC1073360

MIMI 786

2012

3586

NMC1073361

MIMI 787

2012

3587

NMC1073362

MIMI 788

2012

3588

NMC1073363

MIMI 789

2012

3589

NMC1073364

MIMI 790

2012

3590

NMC1073365

MIMI 791

2012

3591

NMC1073366

MIMI 792

2012

3592

NMC1073367

MIMI 793

2012

3593

NMC1073368

MIMI 794

2012

3594

NMC1073369

MIMI 795

2012

3595

NMC1073370

MIMI 796

2012

3596

NMC1073371

MIMI 797

2012

3597

NMC1073372

MIMI 798

2012

3598

NMC1073373

MIMI 799

2012

3599

NMC1073374

MIMI 800

2012

3600

NMC1073375

MIMI 801

2012

3601

NMC1073376

MIMI 802

2012

3602

NMC1073377

MIMI 803

2012

3603

NMC1073378

MIMI 804

2012

3604

NMC1073379

MIMI 805

2012

3605

NMC1073380

MIMI 806

2012

3606

NMC1073381

MIMI 807

2012

3607

NMC1073382

MIMI 808

2012

3608

NMC1073383

MIMI 809

2012

3609

NMC1073384

MIMI 810

2012

3610

NMC1073385

MIMI 811

2012

3611

NMC1073386

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 812

2012

3612

NMC1073387

MIMI 813

2012

3613

NMC1073388

MIMI 814

2012

3614

NMC1073389

MIMI 815

2012

3615

NMC1073390

MIMI 816

2012

3616

NMC1073391

MIMI 817

2012

3617

NMC1073392

MIMI 818

2012

3618

NMC1073393

MIMI 819

2012

3619

NMC1073394

MIMI 820

2012

3620

NMC1073395

MIMI 821

2012

3621

NMC1073396

MIMI 822

2012

3622

NMC1073397

MIMI 823

2012

3623

NMC1073398

MIMI 824

2012

3624

NMC1073399

MIMI 825

2012

3625

NMC1073400

MIMI 826

2012

3626

NMC1073401

MIMI 827

2012

3627

NMC1073402

MIMI 828

2012

3628

NMC1073403

MIMI 829

2012

3629

NMC1073404

MIMI 830

2012

3630

NMC1073405

MIMI 831

2012

3631

NMC1073406

MIMI 832

2012

3632

NMC1073407

MIMI 833

2012

3633

NMC1073408

MIMI 834

2012

3634

NMC1073409

MIMI 835

2012

3635

NMC1073410

MIMI 836

2012

3636

NMC1073411

MIMI 837

2012

3637

NMC1073412

MIMI 838

2012

3638

NMC1073413

MIMI 839

2012

3639

NMC1073414

MIMI 840

2012

3640

NMC1073415

MIMI 841

2012

3641

NMC1073416

MIMI 842

2012

3642

NMC1073417

MIMI 843

2012

3643

NMC1073418

MIMI 844

2012

3644

NMC1073419

MIMI 845

2012

3645

NMC1073420

MIMI 846

2012

3646

NMC1073421

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 847

2012

3647

NMC1073422

MIMI 848

2012

3648

NMC1073423

MIMI 849

2012

3649

NMC1073424

MIMI 850

2012

3650

NMC1073425

MIMI 851

2012

3651

NMC1073426

MIMI 852

2012

3652

NMC1073427

MIMI 853

2012

3653

NMC1073428

MIMI 854

2012

3654

NMC1073429

MIMI 855

2012

3655

NMC1073430

MIMI 856

2012

3656

NMC1073431

MIMI 857

2012

3657

NMC1073432

MIMI 858

2012

3658

NMC1073433

MIMI 859

2012

3659

NMC1073434

MIMI 860

2012

3660

NMC1073435

MIMI 861

2012

3661

NMC1073436

MIMI 862

2012

3662

NMC1073437

MIMI 863

2012

3663

NMC1073438

MIMI 864

2012

3664

NMC1073439

MIMI 865

2012

3665

NMC1073440

MIMI 866

2012

3666

NMC1073441

MIMI 867

2012

3667

NMC1073442

MIMI 868

2012

3668

NMC1073443

MIMI 869

2012

3669

NMC1073444

MIMI 870

2012

3670

NMC1073445

MIMI 871

2012

3671

NMC1073446

MIMI 872

2012

3672

NMC1073447

MIMI 873

2012

3673

NMC1073448

MIMI 874

2012

3674

NMC1073449

MIMI 875

2012

3675

NMC1073450

MIMI 876

2012

3676

NMC1073451

MIMI 877

2012

3677

NMC1073452

MIMI 878

2012

3678

NMC1073453

MIMI 879

2012

3679

NMC1073454

MIMI 880

2012

3680

NMC1073455

MIMI 881

2012

3681

NMC1073456

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 882

2012

3682

NMC1073457

MIMI 883

2012

3683

NMC1073458

MIMI 884

2012

3684

NMC1073459

MIMI 885

2012

3685

NMC1073460

MIMI 886

2012

3686

NMC1073461

MIMI 887

2012

3687

NMC1073462

MIMI 888

2012

3688

NMC1073463

MIMI 889

2012

3689

NMC1073464

MIMI 890

2012

3690

NMC1073465

MIMI 891

2012

3691

NMC1073466

MIMI 892

2012

3692

NMC1073467

MIMI 893

2012

3693

NMC1073468

MIMI 894

2012

3694

NMC1073469

MIMI 895

2012

3695

NMC1073470

MIMI 896

2012

3696

NMC1073471

MIMI 897

2012

3697

NMC1073472

MIMI 898

2012

3698

NMC1073473

MIMI 899

2012

3699

NMC1073474

MIMI 900

2012

3700

NMC1073475

MIMI 901

2012

3701

NMC1073476

MIMI 902

2012

3702

NMC1073477

MIMI 903

2012

3703

NMC1073478

MIMI 904

2012

3704

NMC1073479

MIMI 905

2012

3705

NMC1073480

MIMI 906

2012

3706

NMC1073481

MIMI 907

2012

3707

NMC1073482

MIMI 908

2012

3708

NMC1073483

MIMI 909

2012

3709

NMC1073484

MIMI 910

2012

3710

NMC1073485

MIMI 911

2012

3711

NMC1073486

MIMI 912

2012

3712

NMC1073487

MIMI 913

2012

3713

NMC1073488

MIMI 914

2012

3714

NMC1073489

MIMI 915

2012

3715

NMC1073490

MIMI 916

2012

3716

NMC1073491

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 917

2012

3717

NMC1073492

MIMI 918

2012

3718

NMC1073493

MIMI 919

2012

3719

NMC1073494

MIMI 920

2012

3720

NMC1073495

MIMI 921

2012

3721

NMC1073496

MIMI 922

2012

3722

NMC1073497

MIMI 923

2012

3723

NMC1073498

MIMI 924

2012

3724

NMC1073499

MIMI 925

2012

3725

NMC1073500

MIMI 926

2012

3726

NMC1073501

MIMI 927

2012

3727

NMC1073502

MIMI 928

2012

3728

NMC1073503

MIMI 929

2012

3729

NMC1073504

MIMI 930

2012

3730

NMC1073505

MIMI 931

2012

3731

NMC1073506

MIMI 932

2012

3732

NMC1073507

MIMI 933

2012

3733

NMC1073508

MIMI 934

2012

3734

NMC1073509

MIMI 935

2012

3735

NMC1073510

MIMI 936

2012

3736

NMC1073511

MIMI 937

2012

3737

NMC1073512

MIMI 938

(Amended)

2012

(2012)

3738

(4705)

NMC1073513

MIMI 939

2012

3739

NMC1073514

MIMI 955

2012

5031

NMC1077567

MIMI 956

2012

5032

NMC1077568

MIMI 957

2012

5033

NMC1077569

MIMI 958

2012

5034

NMC1077570

MIMI 959

2012

5035

NMC1077571

MIMI 960

2012

5036

NMC1077572

MIMI 961

2012

5037

NMC1077573

MIMI 962

2012

5038

NMC1077574

MIMI 963

2012

5039

NMC1077575

MIMI 964

2012

5040

NMC1077576

MIMI 965

2012

5041

NMC1077577

 

--------------------------------------------------------------------------------

 

 

County

BLM

Claim Name

Book

Page

Serial No.

MIMI 966

2012

5042

NMC1077578

MIMI 940

2012

6002

NMC1080362

MIMI 941

2012

6003

NMC1080363

MIMI 942

2012

6004

NMC1080364

MIMI 943

2012

6005

NMC1080365

MIMI 944

2012

6006

NMC1080366

MIMI 945

2012

6007

NMC1080367

MIMI 946

2012

6008

NMC1080368

MIMI 947

2012

6009

NMC1080369

MIMI 948

2012

6010

NMC1080370

MIMI 949

2012

6011

NMC1080371

MIMI 950

2012

6012

NMC1080372

MIMI 951

2012

6013

NMC1080373

MIMI 952

2012

6014

NMC1080374

MIMI 953

2012

6015

NMC1080375

MIMI 954

2012

6016

NMC1080376

 

Total of 884 unpatented mining claims.

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE B

PERMITTED ENCUMBRANCES

“Permitted Encumbrances” means any Encumbrance in respect of the Sleeper Gold
Project or Property constituted by the following:

 

(i)

the Existing Royalty

 

(ii)

the royalties set forth in paragraphs C.1 (Dry Lake Placer), C.3 (EVG/Hennigh)
and C.4 (ICN), and the liens and encumbrances set forth in paragraph D in the
Title Report of Erwin Thompson Faillers addressed to Paramount and the Payee
dated April 10, 2019;

 

(iii)

inchoate or statutory liens for taxes, assessments, royalties, rents or charges
not at the time due or payable, or being contested in good faith through
appropriate proceedings;

 

(iv)

any reservations, or exceptions contained in the original grants of land or by
applicable statute or the terms of any lease in respect of the Property or
comprising the Property;

 

(v)

minor discrepancies in the legal description or acreage of or associated with
the Property or any adjoining properties which would be disclosed in an up to
date survey, and any registered easements and registered restrictions or
covenants that run with the land which do not materially detract from the value
of, or materially impair the use of the Property for the purpose of conducting
and carrying out mining operations thereon;

 

(vi)

rights of way for or reservations or rights of others for, sewers, water lines,
gas lines, electric lines, telegraph and telephone lines, and other similar
utilities, or zoning by-laws, ordinances, surface access rights or other
restrictions as to the use of Property, which do not in the aggregate materially
detract from the use of the Property for the purpose of conducting and carrying
out mining operations thereon;

 

(vii)

liens or other rights granted by the Paramount Entities to secure performance of
statutory obligations or regulatory requirements (including reclamation
obligations);

 

(viii)

a right of title retention in connection with the acquisition of goods in the
ordinary course of business;

 

(ix)

security deposits with any Governmental Body and utilities in the ordinary
course of business of the Paramount Entities;

 

(x)

liens granted as security for the payment and performance, when due, of
obligations granted pursuant to any debt financing arrangements; provided that
the applicable Paramount Entities cause the lender(s) to deliver to the Payee, a
letter addressed to the Payee which acknowledges the intention and agreement
between

 

--------------------------------------------------------------------------------

 

 

the Parties that the Royalty constitutes an interest in and covenant running
with the land; and

 

(xi)

an Encumbrance created with the Payee’s prior written consent.

 

--------------------------------------------------------------------------------

 

SCHEDULE C

REPRESENTATIONS AND WARRANTIES OF THE PAYEE

1.

Organization and Powers. The Payee is duly organized, validly existing and in
good standing under the laws of the state of Delaware and has all requisite
power and authority to execute and deliver, and perform its obligations under
this Agreement.

2.

Authorization; No Conflict. The execution and delivery by the Payee of, the
performance of its obligations under, and the consummation of the transactions
contemplated by this Agreement have been duly authorized by all necessary action
of the Payee, as applicable, and do not and will not:

 

(a)

violate the terms of its constating documents; or

 

(b)

conflict with, result in a breach of, or constitute a default or an event
creating rights of acceleration, termination, modification or cancellation or a
loss of rights under (with or without the giving notice or lapse of time or
both), any written or oral contract, agreement, license, concession, indenture,
mortgage, debenture, note or other instrument to which it is a party, subject or
otherwise bound (including with respect to its assets) except in each case as
would not have a material adverse effect on its ability to perform its
obligations under this Agreement; or

 

(c)

violate in any material respect any Applicable Law to which it is subject or
otherwise bound (including with respect to its assets).

3.

Execution; Binding Obligation. This Agreement has been duly and validly executed
and delivered by the Payee, and constitutes a legal, valid and binding
obligation of the Payee, enforceable against it in accordance with its terms,
except to the extent enforcement may be affected by Applicable Laws and
regulations relating to bankruptcy, reorganization, insolvency and creditors’
rights and by the availability of injunctive relief, specific performance and
other equitable remedies.

4.

Consents. The Payee is not required to give any notice to, make any filing with
or obtain any authorization, consent, Order or approval of any Person in
connection with the execution and delivery of this Agreement or the consummation
of the transactions contemplated herein, except, in each case, as would not have
a material adverse effect on its ability to perform its obligations under this
Agreement.

5.

Brokers and Finders. The Payee has not employed any broker or finder or incurred
any liability for any brokerage fee, commission, finders’ fee or any other
similar payment in connection with the transactions contemplated by this
Agreement that could give rise to any claim against any Owner for brokerage
fees, commissions, finders’ fees or any other similar payments.

6.

Sufficiency of Funds. The Payee has sufficient cash on hand or other sources of
immediately available funds to enable it to make payment of the Cash
Consideration and consummate the transactions contemplated by this Agreement.

7.

Solvency. The Payee is Solvent and will not be rendered Insolvent by the
execution and delivery of this Agreement.

1.



 

--------------------------------------------------------------------------------

 

SCHEDULE D

REPRESENTATIONS AND WARRANTIES OF THE Owners

No specific representation or warranty shall limit the generality or
applicability of a more general representation or warranty. The representations
and warranties of the Owners set out in this Schedule below are made subject to
and modified by the exceptions and qualifications (if any) noted in the
correspondingly numbered section of the Disclosure Schedule. No disclosure in
any particular section of the Disclosure Schedule (including the listing of a
document or item in any Disclosure Schedule or the inclusion of a copy thereof
in such Disclosure Schedule) shall be adequate to disclose an exception or
qualification to a representation or warranty in any other sections of this
Agreement or in any other section of the Disclosure Schedule unless the
applicability of such disclosure to the other representations and warranties is
clear and obvious on its face. Each section of the Disclosure Schedule shall be
numbered to correspond to the paragraph of this Schedule D to which such section
relates.

1.

Organization and Powers. Each Owner is:

 

(a)

duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, and has all requisite power and authority to
execute and deliver, and perform its obligations under this Agreement;

 

(b)

qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the nature and location of
its assets requires such qualification or licensing except where such failure to
qualify or be licensed or in good standing would not have a Material Adverse
Effect; and

 

(c)

has all requisite power and authority to own and lease its assets and carry on
its business.

2.

Authorization; No Conflict. The execution and delivery by each Owner of, the
performance of its obligations under, and the consummation of the transactions
contemplated by this Agreement, have been duly authorized by all necessary
corporate or other action of such Owner and do not and will not:

 

(a)

violate the terms of the constating documents of such Owner;

 

(b)

conflict with, result in a breach of, or constitute a default or an event
creating rights of acceleration, termination, modification or cancellation or a
loss of rights under (with or without the giving notice or lapse of time or
both), any written or oral contract, agreement, license, concession, indenture,
mortgage, debenture, note or other instrument to which any Paramount Entity is a
party, subject or otherwise bound (including with respect to its assets) in each
case except as would not have a Material Adverse Effect;

 

(c)

violate in any material respect any Applicable Law to which any Paramount Entity
is subject or otherwise bound (including with respect to its assets); or

 

(d)

except as contemplated by this Agreement, result in, or require, the creation or
imposition of any Encumbrance upon or with respect to any of the assets or
properties that comprise the Sleeper Gold Project.

 

--------------------------------------------------------------------------------

 

3.

Solvency. Each Owner is Solvent and no Owner will be rendered Insolvent by the
execution and delivery of this Agreement.

4.

Execution; Binding Obligation. This Agreement has been duly and validly executed
and delivered by each Owner. This Agreement constitutes a legal, valid and
binding obligation of each Owner, enforceable against such Owner in accordance
with its terms, except to the extent enforcement may be affected by Applicable
Laws and regulations relating to bankruptcy, reorganization, insolvency and
creditors’ rights and by the availability of injunctive relief, specific
performance and other equitable remedies.

5.

Consents. Except as provided in the pre-emptive right provisions in the Existing
Royalty Agreements, no Paramount Entity is required to give any notice to, make
any filing with or obtain any authorization, consent, Order or approval of any
Person in connection with the execution, delivery or performance of the
obligations of the Owners under this Agreement or the consummation of the
transactions contemplated herein, except for recordings or filings in connection
with the perfection of the Royalty Deed in favor of the Payee.

6.

No Defaults. No event has occurred or circumstance exists that (with or without
the giving of notice or lapse of time or both) has contravened, conflicted with
or resulted in, or may contravene, conflict with or result in, a violation or
breach of, or give any Paramount Entity or any other Person the right to declare
a default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate or modify, any contract, lease, license,
concession, Authorization, agreement, indenture, mortgage, debenture, note,
instrument, or Order to which it is a party or by which it or its properties and
assets may be bound, and, to the knowledge of each of the Owners, each other
Person that is party thereto is in compliance in all material respects with the
terms and requirements thereof, in each case, except as would not have a
Material Adverse Effect.

7.

Litigation. There are no material actions, suits, investigations, claims or
proceedings pending or, to the knowledge of each of the Owners, threatened
against or directly affecting the Owners or the Sleeper Gold Project by or
before any Governmental Body.

8.

Insurance. The properties, assets and operations of the Owners are insured with
reputable insurance companies (not Affiliates of any Paramount Entity), in such
amounts, with such deductibles and covering such risks as is customarily carried
by companies engaged in similar businesses and owning similar properties in the
localities where the Owners operate.

9.

Title to Property; Liens. The Owners (i) have good and marketable possessory and
record title to all unpatented mining claims and millsite claims included within
the Property, (ii) have good and marketable title to such other real property
interests included within the Property and not otherwise included under part (i)
of this paragraph, and (iii) have good and marketable title to or hold a good
and marketable leasehold interest in such properties and assets, which are not
real property interests, and comprise part of the Sleeper Gold Project. Except
for Permitted Encumbrances, there are no Encumbrances upon or with respect to
any of the properties and assets included in the Property. Without limiting the
foregoing:

 

(a)

no Person other than the Owners have any rights to participate in or operate the
Property and the Sleeper Gold Project;

 

--------------------------------------------------------------------------------

 

 

(b)

the Property comprises all of the real property, mineral and surface interests
held by the Owners in respect of the Sleeper Gold Project on the date hereof;

 

(c)

the Property constitutes all real property, mineral, surface interests and
ancillary rights necessary for, as applicable, the construction, development and
mining operations of the Sleeper Gold Project, as currently operated and
substantially in accordance with the current development or mine plan; and

 

(d)

except as provided in the pre-emptive right provisions in the Existing Royalty
Agreements, none of the Property or Minerals therefrom are subject to an option,
right of first refusal or right, title, interest, reservation, claim, rent,
royalty, or payment in the nature of rent or royalty, or right capable of
becoming an agreement, option, right of first refusal or right, title, interest,
reservation, claim, rent, royalty, or payment in the nature of rent or royalty.

We call to your attention that title to the Property is always subject to the
paramount title of the United States and, subject to the Bureau of Land
Management's management authority, the rights of third parties to use the
surface of the claim in a manner that does not unreasonably interfere with the
claimant's activities.

10.

Maintenance of Property. All mining claim maintenance fees, rentals, royalties,
recording fees, Taxes and all other amounts have been paid when due and payable
and all other actions and all other obligations as are required to maintain the
Property have been taken and complied with in all material respects.

11.

Authorizations. The Owners have obtained or been issued all Authorizations
(including environmental Authorizations) and Other Rights (A) which are
necessary for the conduct of exploration, development and operating activities
as such activities are currently being conducted at or on the Property or in
connection with the Sleeper Gold Project, or (B) the failure of which to be
obtained would not have Material Adverse Effect. There are no facts or
circumstances that might reasonably be expected to adversely affect the issuance
or obtaining of any Authorizations (including environmental Authorizations) or
Other Rights in the ordinary course of business by the time they are necessary
for the conduct of exploration and development activities and the eventual
commencement and ongoing commercial production at or on the Property or in
connection with the Sleeper Gold Project, as applicable.

12.

Compliance with Applicable Laws. The Owners and the Sleeper Gold Project are and
have been in compliance in all material respects with all Applicable Laws.
Without limiting the generality of the foregoing, the Owners and the Sleeper
Gold Project are and have been in compliance in all material respects with all
applicable Environmental Laws, and there are no actions, suits, claims, notices
of violation, hearings, investigations or proceedings pending or, to the
knowledge of each of the Owners, threatened against or affecting any Paramount
Entity with respect to the ownership, use, maintenance and operation of the
Sleeper Gold Project, relating to any applicable Environmental Laws, where any
adverse determination with respect thereto or liability imposed therein could
reasonably be expected to have a Material Adverse Effect.

13.

Subsidiaries. New Sleeper is a direct, wholly-owned Subsidiary of Paramount.
Sleeper is a direct, wholly-owned Subsidiary of New Sleeper.

 

--------------------------------------------------------------------------------

 

14.

No Subordination. There is no agreement, indenture, contract or instrument to
which any Paramount Entity is a party or by which it or any of its properties or
assets may be bound that requires the Royalty Deed to be subordinate to any
other Encumbrance on the Property. Upon recording the Royalty Deed against the
Property, the Royalty Deed shall be senior to any and all other Encumbrances
other than the Permitted Encumbrances.

15.

Mineral Reserves and Resources. The most recent estimated measured, indicated
and inferred mineral resources and proven and probable mineral reserves, if any,
and technical reports disclosed in the Paramount Securities Documents (as
defined below) for the Sleeper Gold Project have been prepared and disclosed in
accordance with accepted mining industry practices and in accordance with the
requirements prescribed by National Instrument 43-101 and the companion policy
thereto (as in effect on the date of publication of the relevant report or
information); neither of the Owners has any knowledge that the mineral resources
or mineral reserves (or any other material aspect of any technical reports) as
disclosed in the Paramount Securities Documents are inaccurate in any material
respect; there are no outstanding unresolved comments of any securities
commission or other securities regulatory authority in each province and
territory of Canada in which Paramount is a reporting issuer (the “Securities
Regulatory Authorities”) in respect of the technical disclosure made in the
Paramount Securities Documents; and, to the knowledge of each of the Owners,
there has been no material reduction in the aggregate amount of estimated
mineral resources and reserves, if any, for the Property, from the amounts last
disclosed publicly by Paramount in the Paramount Securities Documents.

16.

Regulatory Compliance. Paramount has filed, on a timely basis, all required
reports, schedules, financial statements, forms, registrations, certifications
and other documents together with any amendments required to be made with
respect thereto with the Securities Regulatory Authorities and the NYSE American
since January 1, 2017 (together with the exhibits and other information
incorporated therein, the “Paramount Securities Documents”) and paid all fees
and assessments due and payable in connection therewith; as of their respective
dates of filing (or, if amended or superseded by a filing prior to the date
hereof, as of the date of such filing), the Paramount Securities Documents
complied in all material respects with the requirements of Applicable Laws and
none of the Paramount Securities Documents contained any untrue statement of a
material fact or omits any material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they are made, not misleading; Paramount has not filed any
confidential material change reports which continue to be confidential.

17.

Brokers and Finders. No Owner has employed any broker or finder or incurred any
liability for any brokerage fee, commission, finders’ fee or any other similar
payment in connection with the transactions contemplated by this Agreement that
could give rise to any claim against the Payee for brokerage fees, commissions,
finders’ fees or any other similar payments.

18.

Disclosure. All information relating to the Property provided by the Paramount
Entities to the Payee or any of its representatives or advisors, or made
available by the Paramount Entities to the Payee or any its representatives or
advisors, is true, accurate and complete in all material respects.

 

1.



 

--------------------------------------------------------------------------------

 

SCHEDULE E

FORM OF ROYALTY DEED

(separately attached hereto)

 

 

 

--------------------------------------------------------------------------------

 

APN: N/A Mineral Royalty Interest

 

Recording requested by and when

recorded return to:

 

Franco Nevada U.S. Corporation

1745 Shea Center Drive, Suite 400

Highlands Ranch, Colorado 80129

Attention:Jeff Jenkins

 

 

The undersigned hereby affirms that the attached document, including any
exhibits, submitted for recording does not contain the personal information (as
defined in NRS 603A.040) of any person or persons. (Per NRS 239B.030)

 

 

 

ROYALTY DEED

This ROYALTY DEED is executed this 11th day of April, 2019, between Paramount
Gold Nevada Corp., a Nevada corporation (“Paramount”), and Sleeper Mining
Company, LLC, a Delaware limited liability company (“Sleeper, and together with
Paramount, “Owner”), as grantor, and Franco-Nevada U.S. Corporation, a Delaware
corporation (“Franco”) as grantee.

WHEREAS, Owner owns and has the right to develop, operate and mine the Sleeper
Mine Project located in Humboldt County, Nevada (the “Project”).  

WHEREAS, Owner owns the unpatented lode and placer mining claims located in
Humboldt County, Nevada that are described more particularly in Exhibit A,
consisting of Exhibits A-1 through A-5 attached (the “Property”).

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which Owner acknowledges, Owner hereby grants and conveys to Franco, and
agrees to pay Franco, a perpetual royalty in the amount of 2% of Net Smelter
Returns (the “Royalty”) on the Minerals produced from the Property created by
the Royalty Agreement between Owner and Franco dated April 11, 2019, (the
“Royalty Agreement”) the material terms of which are summarized
below.  Capitalized terms used herein and not otherwise defined shall have the
meanings set forth in the Royalty Agreement. The provisions of the Royalty
Agreement are incorporated into this Royalty Deed by this reference, and this
Royalty Deed is not intended to amend or supercede the Royalty Agreement in any
manner.  Further information regarding the

 

--------------------------------------------------------------------------------

‑ 2 ‑

Royalty Agreement may be obtained from Franco Nevada U.S. Corporation, 1745 Shea
Center Drive, Suite 400, Highlands Ranch, Colorado 80129, to the attention of
Jeff Jenkins.  

 

I.

GRANT OF NSR ROYALTY

 

1.1

Grant.  Owner, for itself and its successors and assigns, hereby grants and
conveys to Franco and its successors and assigns, and agrees to pay to Franco
and its successors and assigns, the Royalty, consisting of a perpetual royalty
in the amount of 2% of Net Smelter Returns, payable on a monthly basis, from
Minerals produced from the Property, determined in accordance with the
provisions of the Royalty Agreement (the material terms of which are summarized
below).

 

1.1.1

Area of Interest.  If, at any time, and from time to time, any Paramount Entity
hereafter acquires any additional patented claims, fee title, mineral or mining
leases, and unpatented mining and millsite claims and all accessions and
successions thereto, whether created privately or through government action,
mineral rights and surface rights, whether owned or leased, easements, surface
use agreements and any other right, title or interest to use the surface estate,
in each case situated within a (***) circumambient area from the boundary of the
claims, accessions and successions described on Exhibit A, the Owner shall, at
its cost and expense, promptly create, grant and convey (or cause to be created,
granted and conveyed) the equivalent Royalty to Franco in respect thereof, and
promptly execute and deliver (or cause to be executed and delivered) all further
instruments and documents (including an amended Royalty Deed reflecting such
additional property interest in form and substance satisfactory to Franco), and
take (or cause to be taken) all further action, that may be necessary or
desirable, or that Franco may reasonably request (including recording such
amended Royalty Deed), in order to create, grant, convey, record or otherwise
evidence such Royalty. Such Royalty and any credits/payments on account thereof
shall be held in trust for Franco until such Royalty has been created, granted
and conveyed to Franco and credits/payments made to Franco as contemplated by
this Royalty Deed and Section 3(b) of the Royalty Agreement.

 

1.2

Calculation of Net Smelter Returns & Definitions.

 

1.2.1

Net Smelter Returns.  For any given calendar month, Net Smelter Returns, means
the amount determined by the following formula:  (A x B) – C where “A” is the
Monthly Production; “B” is (i) in the case of gold, the Monthly Average Gold
Price; (ii) in the case of silver, the Monthly Average Silver Price, or (iii) in
the case of other Minerals, the Monthly Average COMEX Price; and, “C” is
Allowable Deductions.

2

 

--------------------------------------------------------------------------------

‑ 3 ‑

 

1.2.2

Allowable Deductions.  For the purposes of calculating Net Smelter Returns,
“Allowable Deductions” shall mean the following Deductions (without
duplication), but only if and to the extent actually incurred and paid by the
Paramount Entities in respect of the Monthly Production:  

 

(a)

in the case of Precious Metals shipped from the Property in the form of doré:

 

(i)

charges and costs, if any, for transportation and insurance of doré from the
Paramount Entities’ final mill or other final processing plant to places where
such doré is refined (including loading, freight, insurance, security, surveyor
fees, handling fees, port fees, demurrage, and forwarding expenses incurred by
reason of or in the course of transportation); and

 

(ii)

charges imposed by the refiner for refining doré into Refined Gold or Refined
Silver, as applicable;

and, for greater certainty, no Deductions of the type referred to in this
provision on in (b)(i) and (ii) below shall be applicable in the case of
Precious Metals which are shipped from the Property other than in the form of
doré;

 

(b)

in the case of Minerals other than Precious Metals shipped from the Property:

 

(i)

subject to Section 1.2.3 below, charges and costs, if any, for transportation
and insurance of Minerals that have already been processed into concentrate or
other beneficiated products to places where such Minerals are subject to a final
treatment process (whether by smelting, refining or otherwise) including
loading, freight, insurance, security, surveyor fees, handling fees, port fees,
demurrage, and forwarding expenses incurred by reason of or in the course of
transportation; and

 

(ii)

costs and charges for  smelting or refining or other final treatment process;
and

 

(c)

in the case of cash payments as provided in Section 3(c) of the Royalty
Agreement, actual selling, marketing and brokerage costs of Refined Gold,
Refined Silver or other Minerals, as applicable;

3

 

--------------------------------------------------------------------------------

‑ 4 ‑

provided that if Minerals are processed on or off the Property in facilities
owned or controlled, in whole or in part, by a Paramount Entity, Allowable
Deductions will not include any Deductions that are in excess of those that
would have been incurred and have been deductible under the Royalty Agreement
had such processing been carried out at facilities not owned or controlled by a
Paramount Entity then offering comparable services for comparable products on
prevailing terms.

 

1.2.3

Processing Prior to Final Treatment.  For greater certainty, if the Paramount
Entities ship Minerals other than Precious Metals for processing or
beneficiation at a facility prior to final treatment as contemplated in Section
1.2.2(b)(ii), no deductions for transportation of the Minerals to or the
processing of the Minerals at the facility will apply (including deduction for
toll milling).

 

1.2.4

Provisional Settlement.  Where the Paramount Entities receive any payment for
Monthly Production from a Payor on a provisional basis, the amount of the
Royalty payable shall be based on the gross number of ounces of Precious Metals
or quantity of other Minerals credited by such provisional settlement, but shall
be adjusted as between Owner and Franco to account for the quantity of Precious
Metals or other Minerals established by final settlement with the Payor.

 

1.2.5

“Paramount Entities” means Paramount, Sleeper, New Sleeper Gold LLC, a Nevada
limited liability company (“New Sleeper”), and any entities or organizations
directly or indirectly is controlled by, or under common control with, or
controls, any of Paramount, Sleep or New Sleeper.

 

1.2.6

“Minerals” means any and all metals, minerals and mineral rights of every nature
and kind, including metals, precious metals, base metals, gems, diamonds,
industrial minerals, commercially valuable rock, aggregate, clays, sands and
diatomaceous earth, hydrocarbons, oil, gas, and other materials in whatever form
or state which are mined, excavated, extracted, recovered in soluble solution or
otherwise recovered or produced from the Property.

 

1.2.7

“Monthly Average COMEX Price” means, for any given calendar month, the monthly
average of the daily COMEX settlement price for a given commodity (other than
gold or silver) as quoted in United States dollars by COMEX (a division of CME
Group, Inc.) for such month, calculated by dividing the sum of all such
quotations during such month by the number of such quotations; provided that, if
for any reason COMEX is no longer in operation or if the price of such commodity
is not calculated on behalf of or confirmed, acknowledged by, or quoted by
COMEX, the Monthly Average COMEX Price shall be determined by reference to the
price of the commodity determined in the manner endorsed by COMEX, failing which
the Monthly Average COMEX Price will be determined by reference to the price of
the commodity on a commodity exchange mutually acceptable to Paramount and
Franco, acting reasonably.

4

 

--------------------------------------------------------------------------------

‑ 5 ‑

 

1.2.8

“Monthly Average Gold Price” means, for any given calendar month, the monthly
average of the daily afternoon (PM) per ounce LBMA Gold Price as quoted in
United States dollars by the London Bullion Market Association (“LMBA”)
(currently in partnership with ICE Benchmark Administration) for Refined Gold
for such month, calculated by dividing the sum of all such quotations during
such month by the number of such quotations; provided that, if for any reason
the LBMA is no longer in operation or if the price of Refined Gold is not
calculated on behalf of or confirmed, acknowledged by, or quoted by the LBMA,
the Monthly Average Gold Price shall be determined by reference to the price of
Refined Gold determined in the manner endorsed by the LBMA and World Gold
Council, failing which the Monthly Average Gold Price will be determined by
reference to the price of Refined Gold on a commodity exchange mutually
acceptable to Paramount and Franco, acting reasonably.

 

1.2.9

“Monthly Average Silver Price” means, for any given calendar month, the monthly
average of the daily per ounce LBMA Silver Price as quoted in United States
dollars by LBMA (currently in partnership with CME Group and Thomson Reuters)
for Refined Silver for such month, calculated by dividing the sum of all such
quotations during such month by the number of such quotations; provided that, if
for any reason the LBMA is no longer in operation or if the price of Refined
Silver is not calculated on behalf of or confirmed, acknowledged by, or quoted
by the LBMA, the Monthly Average Silver Price shall be determined in the manner
endorsed by the LBMA, failing which the Monthly Average Silver Price will be
determined by reference to the price of Refined Silver on a commodity exchange
mutually acceptable to Paramount and Franco, acting reasonably.

 

1.2.10

“Monthly Production” means the gross number of contained ounces of Precious
Metals and the contained quantity of other Minerals in any shipment delivered to
and paid for by a Payor, during any given calendar month, provided that if
delivery and payment are not made in the same calendar month, the Precious
Metals and/or other Minerals shall be deemed to be part of Monthly Production in
the calendar month in which the later of (i) delivery and (ii) payment occurs.

 

1.2.11

“Payor” means the smelter, refiner, processor, purchaser or other recipient of
Monthly Production, provided such entity is not a Paramount Entity.

 

1.2.12

“Precious Metals” means gold and silver contained in the Minerals.

 

1.2.13

“Property” means the lands set forth in Exhibit A, any after acquired lands as
provided in the Royalty Agreement and Section 1.1.1 hereof, and all assets,
improvements, and rights of any kind related to or necessary for development
and/or operation of the Project.

5

 

--------------------------------------------------------------------------------

‑ 6 ‑

 

1.2.14

“Refined Gold” means marketable metal bearing material in the form of gold bars
or coins that is refined by an accredited refiner that is on the LBMA’s Good
Delivery List to a minimum 995 parts per 1,000 fine gold and that otherwise
meets the LBMA’s Good Delivery Rules.

 

1.2.15

“Refined Silver” means marketable metal bearing material in the form of silver
bars or coins that is refined by an accredited refiner that is on the LBMA’s
Good Delivery List to a minimum 999 parts per 1,000 fine silver and that
otherwise meets the LBMA’s Good Delivery Rules.

 

1.3

In Kind Credits.  In-kind credits of the Royalty relating to gold and silver
shall be made as an in-kind credit in the form of Refined Gold and Refined
Silver as set forth under the Royalty Agreement.

 

1.4

Hedging Activities. All profits and losses resulting from the Paramount Entities
entering into any Hedging Activities are specifically excluded from calculations
of the Royalty pursuant to the Royalty Agreement. All Hedging Activities entered
into by the Paramount Entities and all profits or losses associated therewith,
if any, shall be solely for the account of the Paramount Entities. The Royalty
payable on Precious Metals or other Minerals subject to Hedging Activities shall
be determined in the same manner as provided in the Royalty Agreement, with the
understanding that the Precious Metals or other Minerals subject to Hedging
Activities shall be deemed to be part of Monthly Production, with the Monthly
Average Gold Price, Monthly Average Silver Price or Monthly Average COMEX Price,
as applicable, for such month being used in the calculation of the
Royalty.  “Hedging Activities” means any and all activities by which a Paramount
Entity sells or disposes of Minerals by entering into off-take agreements or
engaging in any commodity futures trading, options trading, metals trading, or
sales or dispositions of Minerals, in each case (i) for the sole purpose of
eliminating or reducing exposure to market prices for Precious Metals or other
Minerals produced from the Property and (ii) for other than market prices for
Precious Metals or other Minerals produced from the Property, or any combination
thereof, and any other similar hedging transactions or arrangements.

 

II.

RIGHTS & OBLIGATIONS WITH RESPECT TO ROYALTY

 

2.1

Nature of Interest.  The Parties further agree as follows:

(i)The Parties agree that the Royalty is intended to be an interest in real
property and constitute the grant of a vested present interest in the Property
and a covenant running with the land and all successions thereof, whether
created privately or through government action. The Royalty shall be applicable
to the Property and binding upon the Owner and the successors and assigns of the
Property.

6

 

--------------------------------------------------------------------------------

‑ 7 ‑

(ii)Franco shall have all of the rights and incidents of ownership of a
non-participating royalty owner, which incidents are covenants running with the
Property and include: (a) the ownership of the non-participating royalty
interests which are interests in real property; (b) the right to receive, free
of expenses other than those deductible in the calculation of Net Smelter
Returns, the Royalty payments; and (c) the obligation of the Owner, its
successors or assigns, to make the Royalty payments, which obligation shall run
with the land. Franco, however, shall not have or claim any incidents of the fee
simple ownership in the Property, which incidents include: (a) the right to
enter, explore, develop or mine the claims; (b) the right to execute leases,
operating agreements, or similar instruments with respect to the Property; (c)
the right to share in bonus payments made as the consideration for the execution
of leases or other instruments; and (d) except as expressly provided herein, the
right to participate in any manner in the decisions concerning, or the conduct
of, operations on the Property.

(iii)The Royalty shall attach to any amendments, relocations or conversions of
any mining claim, license, lease, concession, permit, patent or other tenure
comprising the Property, or to any renewals or extensions thereof. If the United
States establishes a leasing system or other system of tenure for lands or
minerals now subject to location under applicable mining laws, and if the new
system gives the Owner an election to acquire rights under the new system in
exchange for or in modification of property rights comprising part of the
Property, the Royalty Agreement and the Royalty shall extend to the lease or
other rights granted by the new system in exchange for such property rights
included in the Property.

(iv)Franco’s interest in Precious Metals or other Minerals on account of the
Royalty shall become the property of Franco at the time of production of
Precious Metals or other Minerals and shall be held by the Owner in trust for
Franco until credited/paid to Franco.

(v)The Parties agree that to the extent that NRS 111.1031 (or its statutory
equivalent) applies to the Royalty, the Royalty shall terminate on the date that
is three hundred and sixty-four (364) years following its creation.

 

2.2

Payment of Royalties.  Franco shall receive payments of the Royalty to the
extent relating to Precious Metals as an in-kind credit in the form of Refined
Gold and Refined Silver, as the case may be, by way of credit in metal or
physical allocation to the metal account specified by Franco for such purpose,
within the time periods set forth in and otherwise in accordance with Section 6
of the Royalty Agreement, unless Franco, at its option, elects to receive all or
a portion of the Royalty on Precious Metals as a cash payment. If Franco wishes
to receive all or a portion of the Royalty on Precious Metals as a cash payment
for a particular month, Franco shall give written notice thereof to Owner at
least 30 days prior to the commencement of such month, and, in such case, Owner
shall pay the Royalty on Precious Metals, or the applicable portion thereof, in
cash within 10 days of the last

7

 

--------------------------------------------------------------------------------

‑ 8 ‑

 

day of such month.  The Royalty other than on Precious Metals shall be paid in
cash within 10 days of the last day of each calendar month. The cash payments
shall be made by wire transfer to an account to be designated by Franco and
notified to Owner at least three business days prior to the payment date. For
greater certainty, Franco shall not be responsible for, and all Royalty payments
shall be made free of, any Deductions, all of which shall be for the account of
Owner, except as specifically provided for in Sections 3, 5 and 6 of the Royalty
Agreement.

 

2.3

Late Charge.  If the credit/payment of the Royalty in respect of Monthly
Production in a particular month is not made within 30 days after the last day
of such month, Franco may give Owner written notice of such default. Unless
Franco shall have received such credit/payment within five days of receipt of
such notice an additional cash sum equal to 12% of the amount of the delinquent
payment (the “late charge”) shall be payable to Franco, plus interest on the
delinquent credit/payment and the late charge at the rate of 12% per annum,
which shall accrue from the day the delinquent credit/payment was due to the
date of credit/payment of the Royalty, late charge and accrued interest in full.

 

2.4

Compliance With Applicable Laws.  The Owner shall comply, and shall cause all
operations and activities conducted at, on or in respect of the Project to
comply, with all Applicable Laws, all Authorizations and the terms and
conditions of Other Rights.

 

2.5

Books and Records; Audits; Inspections.

 

2.5.1

Books and Records.  Owner shall ensure that the Paramount Entities each keep
true, complete and accurate books and records of all material operations and
activities with respect to the Property, including the mining, treatment,
processing, refining, transportation and sale of Minerals and in which complete
entries will be made, in accordance with GAAP applied on a consistent basis,
reflecting all material financial transactions of each of the Paramount Entities
relating to the Property.  “GAAP” means generally accepted accounting principles
for financial reporting for the United States set forth in the opinions and
pronouncements of the Accounting Principles Board of the American Institute of
Certified Public Accountants and statements and pronouncements of the Financial
Accounting Standards Board or in such other statements by such other Person as
may be approved by a significant segment of the accounting profession, which are
applicable to the circumstances as of the date of determination.  

 

2.5.2

Audits.  Upon not less than three Business Days’ notice and not more than once
each calendar year (absent any dispute in respect of the Royalty Agreement),
Franco and its authorized representatives shall be entitled, at its own cost and

8

 

--------------------------------------------------------------------------------

‑ 9 ‑

 

expense, to perform audits or other reviews and examinations of the Records of
the Paramount Entities relevant to the payment of the Royalty pursuant to the
Royalty Agreement and to otherwise confirm compliance by the Paramount Entities
with the terms of the Royalty Agreement. The Owner shall ensure that the
Paramount Entities each provide Franco with complete access to all the Paramount
Entities’ Records at the Paramount Entities’ offices during usual business
hours. If any such audits reveal a material breach of any provision of the
Royalty Agreement or that credits/payments on account of the Royalty for any
calendar year have been underpaid by more than 3%, the Owner shall reimburse
Franco for its costs and expenses incurred in such audit, otherwise all costs
and expenses incurred in connection with such audit shall be for the account of
Franco.  

 

2.5.3

Inspections.  At reasonable times and with the prior consent of the Owner (not
to be unreasonably withheld or delayed), Franco and its authorized
representatives shall have a right of access to all surface and subsurface
portions of the Property, to any mill, smelter, concentrator or other processing
facility owned or operated by any Paramount Entity that is used to process
Minerals and to any related operations of the Paramount Entities for the purpose
of enabling Franco to monitor compliance by the Paramount Entities with the
terms of the Royalty Agreement and/or to comply with the obligations of Franco
or any of its Affiliates under National Instrument 43-101 (or any other
applicable Canadian and/or US securities laws and/or stock exchange rules and
policies governing the disclosure obligations of Franco or any of its
Affiliates), as determined by Franco acting reasonably. Franco and its
authorized representatives shall have the further right to: (i) inspect and take
copies of the Records pertaining to the Property, mill, smelter, concentrator,
other processing facilities and related operations; (ii) take samples from the
Property or any stockpile of Minerals, any mill, smelter, concentrator or other
processing facility and any Payor for purposes of assay verification; and (iii)
weigh, or to cause the Paramount Entities to weigh, all trucks transporting
Minerals from the Property to any mill, smelter, concentrator or other
processing facility that is used to process Minerals prior to dumping of such
ore and immediately following such dumping.  In addition, upon not less than 10
Business Days’ notice to the Owner, and up to two times in any calendar year,
Franco shall have the right to conduct an investors tour on the Property and any
facilities associated therewith.

 

III.

MISCELLANEOUS

 

3.1

Maintenance of Property.  Subject to Section 10(e) of the Royalty Agreement,
Owner shall at all times do or cause to be done all things necessary to maintain
the Property in good standing, including paying or causing to be paid all taxes
owing in respect thereof, performing or causing to be performed all required
assessment work thereon, paying or causing to be paid all claim, permit and
license

9

 

--------------------------------------------------------------------------------

‑ 10 ‑

 

maintenances fees in respect thereof, paying or causing to be paid all rents and
other payments in respect of leased properties forming a part thereof and
otherwise maintaining the Property in accordance with applicable laws.

 

3.2

Abandonment of Property.  During the four (4) year period commencing as of the
date this Royalty Deed is recorded, the Owner shall not abandon any claims
comprising part of the Property or any other interest in the Property without
the prior written consent of Franco (which may be withheld for any
reason).  Following such four (4) year period, Owner shall not abandon any
patented or unpatented claims comprising part of the Property or any other
interest in the Property unless it first complies with this Section 3.2 and
Section 10(e) of the Royalty Agreement. If Owner wishes to abandon any of the
patented or unpatented claims comprising part of the Property or any other
interest in the Property (“Abandonment Property”), Owner shall first give notice
of such intention to Franco at least 90 days in advance of the proposed date of
abandonment. If, not less than 10 days before the proposed date of abandonment,
Franco provides Owner written notice that Franco wishes to acquire the
Abandonment Property, Owner shall, without additional consideration, convey the
Abandonment Property in good standing by quit claim deed, without warranty, to
Franco or an assignee thereof, and shall thereafter have no further obligation
to maintain title to the Abandonment Property.  If Franco does not give such
notice to Owner within the prescribed period of time, Owner may abandon the
Abandonment Property and shall thereafter have no further obligation to maintain
title to the Abandonment Property; provided, however, that if any Paramount
Entity reacquires a direct or indirect interest in any of the Abandonment
Property at any time following such abandonment, the production of Minerals from
such property shall be subject to the Royalty, this Royalty Deed and the Royalty
Agreement. Owner shall give prompt written notice to Franco of any such
reacquisition.  

 

3.3

Royalty and Stream Interests.  The Owner shall not, without Franco’s prior
written consent (which may be withheld for any reason), create, grant, convey or
otherwise agree to any royalty, or enter into any agreements that are similar to
a royalty agreement, in each case in respect of all or any portion of the
Property.  The Owner shall not, without Franco’s prior written consent, create,
grant, convey or otherwise agree to any stream interest, or enter into any
agreements that are similar to a stream agreement (which, for greater certainty,
shall not include any Hedging Activity), in each case in respect of all or any
portion of the Property, except as expressly permitted by and subject to Section
12 of the Royalty Agreement.

 

3.4

Right of First Refusal.  If the Owner (or either of them) receive a bona fide
and irrevocable written offer (a “Third Party Offer”) from any Person dealing at
arm’s length with the Owner to purchase a stream or similar interest (which, for
greater

10

 

--------------------------------------------------------------------------------

‑ 11 ‑

 

certainty, shall not include any Hedging Activity) (the “Offered Interest”) in
respect of all or any portion of the Property for cash consideration, which the
Owner either wish to accept or have accepted conditional on and subject to
Franco’s right of first refusal pursuant to Section 12 of the Royalty Agreement,
the Owner shall promptly give notice of the Third Party Offer (the “Notice of
Offer”) to Franco and comply with Section 12 of the Royalty Agreement. The
Notice of Offer must contain a copy of the Third Party Offer and disclose the
identity and address of the Person making the Third Party Offer. Upon the Notice
of Offer being given, Franco will have the right to purchase all, but not less
than all, of the Offered Interest at the same price and upon the same terms and
conditions as are contained in the Third Party Offer.

 

3.5

Further Assurances. Franco, Owner and their successors and assigns shall, upon
the reasonable request of the other, take all steps and execute all documents to
effectuate the intent of this instrument, including but not limited to the
execution and recording of documents that will evidence the fact that the
non-participating royalty interest granted and conveyed herein exists and
continues in full force beyond the time patents are issued for any of the
unpatented mining claims subject to the Royalty.

 

3.6

Counterparts. This Royalty Deed may be executed in one or more counterparts and
by the Parties in separate counterparts, each of which when executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same instrument.

 

3.7

Successors and Assigns.  The rights, titles, privileges and obligations under
this instrument shall inure to the benefit of and be binding upon the Parties
and their respective successors and assigns.  

 

11

 

--------------------------------------------------------------------------------

 

Executed as of the date set forth above.

PARAMOUNT GOLD NEVADA CORP.

By:_______________________

Name:____________________

Title:_____________________

 

SLEEPER MINING COMPANY, LLC

By:_______________________

Name:____________________

Title:_____________________

 

FRANCO-NEVADA U.S. CORPORATION

By:_______________________

Name:_____________________

Title:______________________

 

 

 

 